                  EXHIBIT G




Case 2-20-20230-PRW,    Doc 1330-7, Filed 04/28/21, Entered 04/28/21 15:26:41,
                       Description: Exhibit G, Page 1 of 134
                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF NEW YORK


 In re:                                                 Chapter 11

 ROCHESTER DRUG CO-OPERATIVE, INC.,                     Case No. 20-20230 (PRW)

                    Debtor.


                                    NOTICE OF FILING

          PLEASE TAKE NOTICE that, in accordance with the Administrative Order Establishing

Procedures for Interim Compensation and Reimbursement of Expenses for Professionals and

Members of Official Committees [Docket No. 333], Pachulski Stang Ziehl & Jones LLP has filed

its Second Interim Fee Application of Pachulski Stang Ziehl & Jones LLP for Compensation for

Services Rendered and Reimbursement of Expenses Incurred as Counsel to the Official

Committee of Unsecured Creditors of the Debtor for the Period August 1, 2020 Through

December 31, 2020, a copy of which is attached hereto and hereby served upon you.

                                     PACHULSKI STANG ZIEHL & JONES LLP
Dated: February 3, 2021                /s/ Ilan D. Scharf
                                     James I. Stang, Esq. (admitted pro hac vice)
                                     Ilan D. Scharf, Esq.
                                     Jason S. Pomerantz
                                     780 Third Avenue, 34th Floor
                                     New York, NY 10017
                                     Telephone: (212) 561-7700
                                     Facsimile: (212) 561-7777
                                     E-mail: jstang@pszjlaw.com
                                               ischarf@pszjlaw.com
                                               jspomerantz@pszjlaw.com

                                     Counsel to the Official Committee of Unsecured Creditors




DOCS_DE:232702.2 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                          Entered02/03/21
                                                                  04/28/2113:28:09,
                                                                           15:26:41,
                   Description:
                      Description:
                                Main
                                   Exhibit
                                     Document
                                           G, Page
                                                 , Page
                                                    2 of 134
                                                         1 of 28
                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF NEW YORK


 In re:                                                 Chapter 11

 ROCHESTER DRUG CO-OPERATIVE, INC.,                     Case No. 20-20230 (PRW)

                    Debtor.


   COVER SHEET TO SECOND INTERIM FEE APPLICATION OF PACHULSKI
 STANG ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES RENDERED
   AND REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL TO THE
  OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF THE DEBTOR FOR
        THE PERIOD AUGUST 1, 2020 THROUGH DECEMBER 31, 2020

Name of Applicant:                                 Pachulski Stang Ziehl & Jones LLP (“PSZJ”)

Authorized to Provide Professional Services to:    The Official Committee of Unsecured
                                                   Creditors of the Debtor

Date of Order Authorizing Employment:              Order entered June 17, 2020 [Doc 409]
                                                   effective as of April 9, 2020

Period for Which Compensation is Sought:           August 1, 2020 – December 31, 2020
                                                   (the “Second Compensation Period”)

Amount of Fees Sought:                             $561,879.50

Amount of Expense Reimbursement Sought:            $   1,231.84

This is PSZJ’s Second Interim fee application.

 Blended Rate in this Application for All         $699.25
 Attorneys:
 Blended Rate in this Application for All         $689.76
 Timekeepers:
 Compensation Sought in this Application          $383,695.60
 Already Paid Pursuant to a Monthly
 Compensation Order but Not Yet Allowed:
 Compensation Sought in this Application Not      $178,183.90
 Paid Pursuant to a Monthly Compensation
 Order:
 Expenses Sought in this Application Already      $1,205.51
 Paid Pursuant to a Monthly Compensation
 Order but Not Yet Allowed:


DOCS_DE:232702.2 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                          Entered02/03/21
                                                                  04/28/2113:28:09,
                                                                           15:26:41,
                   Description:
                      Description:
                                Main
                                   Exhibit
                                     Document
                                           G, Page
                                                 , Page
                                                    3 of 134
                                                         2 of 28
I.         PRIOR MONTHLY STATEMENTS AND INTERIM APPLICATIONS FILED

    Date           Period Covered       Requested      Requested     Approved      Approved
   Filed                                  Fees         Expenses        Fees        Expenses
  07/08/20       04/09/20 – 05/31/20    $136,667.50       $610.34    $136,667.50      $610.34
  08/10/20       06/01/20 – 06/30/20    $140,502.50       $488.87    $140,502.50      $488.87
  08/27/20       07/01/20 – 07/31/20    $120,567.50       $266.87    $120,567.50      $266.87
  12/17/20       08/01/20 – 08/31/20    $160,662.50       $536.59    $128,530.00      $536.59
  12/17/20       09/01/20 – 09/30/20    $155,774.50       $542.38    $124,819.60      $542.38
  12/28/20       10/01/20 – 10/31/20    $ 88,162.50       $ 49.87    $ 70,530.00      $ 49.87
  12/30/20       11/01/20 – 11/30/20    $ 75,020.00       $ 76.67    $ 60,016.00      $ 76.67
  01/27/21       12/01/20 – 12/31/20    $ 82,260.00       $ 26.33       Pending       Pending


                              II.      PSZ&J PROFESSIONALS

 Name of Professional          Position of the Applicant,       Hourly    Total    Total
     Individual                Number of Years in that       Billing Rate Hours Compensation
                               Position, Prior Relevant       (including Billed
                             Experience, Year of Obtaining     Changes)
                              License to Practice, Area of      (Rates
                                       Expertise              capped at
                                                             $700/hour)
 Ilan D. Scharf              Partner 2010; Member of NY           $700.00 121.40  $ 84,980.00
                             Bar since 2002
 Richard E. Mikels           Partner 2016; Member of MA         $700.00    84.30   $ 59,010.00
                             Bar since 1972; Member of NY
                             Bar since 2015
 Jason S. Pomerantz          Partner 2019; Member of CA         $700.00   388.70   $272,090.00
                             Bar since 1991
 William L. Ramseyer         Of Counsel 1989; Member of         $700.00    17.30   $ 12,110.00
                             CA Bar since 1980
 Gail S. Greenwood           Of Counsel 2009; Member of         $700.00   165.50   $115,850.00
                             CA Bar since 1994
 Cia H. Mackle               Of Counsel 2007; Member of FL      $675.00     2.60   $   1,755.00
                             Bar since 2006
 Hayley R. Winograd          Associate 2020; Member of NY       $625.00     7.00   $   4,375.00
                             Bar since 2018
 Leslie A. Forrester         Law Library Director               $450.00     1.30   $    585.00




DOCS_DE:232702.2 75015/002              2
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                          Entered02/03/21
                                                                  04/28/2113:28:09,
                                                                           15:26:41,
                   Description:
                      Description:
                                Main
                                   Exhibit
                                     Document
                                           G, Page
                                                 , Page
                                                    4 of 134
                                                         3 of 28
    Name of Professional          Position of the Applicant,              Hourly    Total     Total
        Individual                Number of Years in that              Billing Rate Hours Compensation
                                  Position, Prior Relevant              (including Billed
                                Experience, Year of Obtaining            Changes)
                                 License to Practice, Area of             (Rates
                                          Expertise                     capped at
                                                                       $700/hour)
    La Asia Canty               Paralegal 2017                              $425.00  21.90  $ 9,307.50
    Cheryl A. Knotts            Paralegal 2000                              $395.00   2.10  $    829.50
    Melisa DesJardien           Legal Assistant                             $395.00   2.50  $    987.50

                                         Grand Total:       $561,879.50
                                         Total Hours:            814.60
                                         Blended Rate:         $689.76

                         III.           COMPENSATION BY CATEGORY

             Project Categories                      Total Hours                         Total Fees
    Asset Analysis/Recovery                                         201.60                     $140,322.50
    Avoidance Actions                                                39.30                     $ 27,447.50
    Asset Disposition                                                10.00                     $ 7,000.00
    Bankruptcy Litigation                                            26.50                     $ 17,532.50
    Case Administration                                               7.70                     $ 3,355.00
    Claims Admin./Objections                                         37.30                     $ 26,110.00
    Compensation of Professional                                     35.70                     $ 21,717.00
    Compensation of Prof./Others                                      3.00                     $ 1,330.00
    Financing                                                         0.60                     $    420.00
    General Creditors Comm.                                          48.70                     $ 34,090.00
    Plan & Disclosure Statement                                     155.20                     $108,612.50
    Retention of Prof./Others                                         3.80                     $ 2,660.00
    Stay litigation                                                  60.80                     $ 42,202.50
    Tax Issues                                                      184.40                     $129,080.00


                                  IV.         EXPENSE SUMMARY

        Expense Category                              Service Provider                            Total
                                                       (if applicable)1                          Expenses
    Bloomberg                                                                                       $212.60
    Conference Call                  Loop Up; AT&T Conference Call                                  $152.05
    Federal Express                                                                                 $ 14.82
    Legal Research                   Lexis/Nexis                                                    $400.66


1
  PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOCS_DE:232702.2 75015/002                 3
    Case
     Case2-20-20230-PRW,
          2-20-20230-PRW, Doc
                            Doc1330-7,
                                 1197, Filed
                                          Filed02/03/21,
                                                04/28/21, Entered
                                                             Entered02/03/21
                                                                     04/28/2113:28:09,
                                                                              15:26:41,
                      Description:
                         Description:
                                   Main
                                      Exhibit
                                        Document
                                              G, Page
                                                    , Page
                                                       5 of 134
                                                            4 of 28
      Expense Category                         Service Provider                       Total
                                                (if applicable)1                     Expenses
 Court Research                 Pacer                                                   $277.60
 Postage                        US Mail                                                 $ 52.81
 Reproduction Expense                                                                   $ 46.00
 Reproduction/ Scan Copy                                                                $ 75.30


The total time expended in connection with the preparation of this application is not included
herein, as additional time was expended after the Second Compensation Period.

                                     Respectfully submitted,

                                     PACHULSKI STANG ZIEHL & JONES LLP
Dated: February 3, 2021                /s/ Ilan D. Scharf
                                     James I. Stang, Esq. (admitted pro hac vice)
                                     Ilan D. Scharf, Esq.
                                     Jason S. Pomerantz
                                     780 Third Avenue, 34th Floor
                                     New York, NY 10017
                                     Telephone: (212) 561-7700
                                     Facsimile: (212) 561-7777
                                     E-mail: jstang@pszjlaw.com
                                               ischarf@pszjlaw.com
                                               jspomerantz@pszjlaw.com

                                     Counsel to the Official Committee of Unsecured Creditors




DOCS_DE:232702.2 75015/002              4
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                          Entered02/03/21
                                                                  04/28/2113:28:09,
                                                                           15:26:41,
                   Description:
                      Description:
                                Main
                                   Exhibit
                                     Document
                                           G, Page
                                                 , Page
                                                    6 of 134
                                                         5 of 28
                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF NEW YORK


 In re:                                                         Chapter 11

 ROCHESTER DRUG CO-OPERATIVE, INC.,                             Case No. 20-20230 (PRW)

                      Debtor.



          SECOND INTERIM FEE APPLICATION OF PACHULSKI
     STANG ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES
      RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED AS
 COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
THE DEBTOR FOR THE PERIOD AUGUST 1, 2020 THROUGH DECEMBER 31, 2020

                 Pachulski Stang Ziehl & Jones LLP. (“PSZJ” or the “Firm”), counsel to the

official committee of unsecured creditors of the debtor (the “Committee”), hereby submits this

Second Interim fee application, pursuant to 11 U.S.C. §§ 330 and 331 and Rule 2016 of the

Federal Rules of Bankruptcy Procedure, for (a) allowance of interim compensation for

professional services performed by PSZJ for the period commencing August 1, 2020 through

and including December 31, 2020 (the “Second Compensation Period”) in the amount of

$561,879.50, and (b) reimbursement of its actual and necessary expenses in the amount of

$1,231.84 incurred during the Second Compensation Period, on the following grounds:

                                            I.    JURISDICTION

                 1.          The Court has jurisdiction over this application pursuant to 28 U.S.C. §§

157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

                 2.          Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.




DOCS_DE:232702.2 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                          Entered02/03/21
                                                                  04/28/2113:28:09,
                                                                           15:26:41,
                   Description:
                      Description:
                                Main
                                   Exhibit
                                     Document
                                           G, Page
                                                 , Page
                                                    7 of 134
                                                         6 of 28
                 3.          The statutory predicates for relief are sections 330 and 331 of Title 11 of

the United States Code (the “Bankruptcy Code”) and Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                                        II.       BACKGROUND

                 4.          On March 12, 2020 (the “Petition Date”), Rochester Drug Co-Operative,

Inc. (the “Debtor”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code.

The Debtor remains in possession of its property and continues to operate and maintain its

organization as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

                 5.          On April 7, 2020, the United States Trustee appointed the Committee,

pursuant to section 1102 of the Bankruptcy Code. See Appointment of Committee of Unsecured

Creditors [Doc 138]. Following the Committee’s appointment, the Committee, subject to Court

approval, retained PSZJ as its counsel.

                 6.          On or about May 12, 2020, PSZJ filed its application seeking to be

employed in this case (“Retention Application”). As set forth in the declaration of Ilan D.

Scharf in support of the Retention Application, due to the unique circumstances of this case,

PSZJ proposed to charge hourly rates which are below its regular hourly rates, specifically, to

charge its normal and customary hourly rates, subject to a cap of $700 per hour. On June 17,

2020, the Court entered its “Order Authorizing and Approving the Employment of Pachulski

Stang Ziehl & Jones LLP as Counsel to the Official Committee of Unsecured Creditors of the

Debtor Effective as of April 9, 2020” (the “Retention Order” [Doc 409], authorizing the



DOCS_DE:232702.2 75015/002              2
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                          Entered02/03/21
                                                                  04/28/2113:28:09,
                                                                           15:26:41,
                   Description:
                      Description:
                                Main
                                   Exhibit
                                     Document
                                           G, Page
                                                 , Page
                                                    8 of 134
                                                         7 of 28
employment of PSZJ as counsel to the Committee effective as of April 9, 2020. The Retention

Order authorized PSZJ to apply for compensation for professional services rendered and

reimbursement of expenses as set forth in the Retention Application, subject to the Bankruptcy

Code, the Bankruptcy Rules, the Local Rules, and any other applicable procedures and orders of

this Court.

                 7.          PSZJ did not receive a retainer in connection with its employment and, to

date, has only received compensation for services and reimbursement of expenses pursuant to the

Administrative Order Establishing Procedures for Interim Compensation and Reimbursement of

Expenses for Professionals and Members of Official Committees entered May 26, 2020 (the

“Interim Compensation Order”) [Doc 333].

                 8.          Pursuant to the Interim Compensation Order, PSZJ has filed notices of

invoices for services rendered during the Second Compensation Period. Copies of such notices

are attached hereto as Exhibits A to E. A summary of these notices is as follows:

   Second               Total Fees       80% of Fees        20%           100%      Total Paid
 Compensation                                             Holdback       Expenses   during 2nd
    Period                                                                         Compensation
                                                                                      Period
    08/01/20 –          $160,662.50       $128,530.00      $32,132.50      $536.59   $129,066.59
     08/31/20
    09/01/20 –          $155,774.50       $124,619.60      $31,154.90      $542.38       $125,161.98
     09/30/20
    10/01/20 –          $ 88,162.50       $ 70,530.00      $17,632.50      $ 49.87       $ 70,579.87
     10/31/20
    11/01/20 –          $ 75,020.00       $ 60,016.00      $15,004.00      $ 76.67       $ 60,092.67
     11/30/20
    12/01/20 –          $ 82,260.00       $ 65,808.00      $16,452.00      $ 26.33             $0.00
     12/31/20
      Total:            $561,879.50       $449,503.60     $112,375.90    $1,231.84       $384,901.11




DOCS_DE:232702.2 75015/002              3
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                          Entered02/03/21
                                                                  04/28/2113:28:09,
                                                                           15:26:41,
                   Description:
                      Description:
                                Main
                                   Exhibit
                                     Document
                                           G, Page
                                                 , Page
                                                    9 of 134
                                                         8 of 28
                     9.       Accordingly, pursuant to the notices of invoices filed for the Second

Compensation Period, PSZJ has received a total amount of $384,901.11. There remains unpaid a

total amount of $178,210.23 for the Second Compensation Period.


        Summary of Services Rendered by PSZJ During the Second Compensation Period1

                     10.      During the Second Compensation Period, PSZJ has rendered numerous,

varied and substantial services to the Committee in connection with this case, including but not

limited to:

                A.         Asset Analysis and Recovery

                     11.      This category relates to work regarding asset analysis and recovery issues.

During the Second Compensation Period, the Firm, among other things: (1) reviewed and

analyzed potential litigation claims; (2) reviewed and analyzed documents produced by the

Debtor; (3) reviewed and analyzed issues regarding dividends; (4) reviewed and analyzed a

Deferred Prosecution Agreement regarding factual admissions and allegations; (5) reviewed and

analyzed RICO issues, including issues regarding civil RICO claims; (6) reviewed and analyzed

issues regarding unsettled anti-trust claims; (7) reviewed and analyzed accounts payable issues;

(8) reviewed and analyzed issues regarding estate claims; (9) reviewed and analyzed the

Debtor’s document production regarding Board of Directors payments, Offering Memorandum,

and corporate documents relating to bylaws and amendments; (10) reviewed and analyzed

financial statements; (11) reviewed and analyzed corporate records; (12) reviewed and analyzed

insurance issues and related documents; (13) monitored the status of open document and


1
    PSZ&J billed some similar services to different categories. Such billing has not resulted in any duplication of fees.


DOCS_DE:232702.2 75015/002                 4
    Case
     Case2-20-20230-PRW,
          2-20-20230-PRW, Doc
                            Doc1330-7,
                                 1197, Filed
                                         Filed02/03/21,
                                                04/28/21, Entered
                                                             Entered02/03/21
                                                                     04/28/2113:28:09,
                                                                              15:26:41,
                      Description:
                        Description:
                                   Main
                                     Exhibit
                                        Document
                                             G, Page, Page
                                                      10 of 9134
                                                              of 28
information requests; (14) reviewed and analyzed issues regarding a prospective buyer relating to

anti-trust claims; (15) reviewed and analyzed corporate law issues regarding fiduciary duty and

related liability; (16) reviewed and analyzed pending class actions and maintained a chart

regarding such matters; (17) reviewed and analyzed due diligence requests and the Debtor’s

responses and performed work regarding a list of additional issues; (18) reviewed and analyzed

issues regarding the Buffalo Clinical Services matter, and reviewed and analyzed a draft

settlement agreement; (19) reviewed and analyzed issues regarding insurer response to subpoena

and motion to compel; (20) reviewed and analyzed case strategy issues; (21) performed work

regarding accounts receivable settlement negotiations and settlement agreement language; (22)

reviewed and analyzed the Alliance Agreement and related documents regarding due diligence

issues; (23) prepared for and attended a telephonic conference with the Debtor’s principals and

counsel regarding due diligence issues; (24) attended to issues regarding missing minutes of

Board of Directors meetings; (25) performed work regarding additional documents and

information needed; (26) reviewed and analyzed issues regarding the business judgment rule,

non-statutory insiders and the timing of distributions and prepared a memorandum regarding

such issues; (27) reviewed and analyzed issues regarding application of the Wagoner rule

relating to RICO claims; (28) reviewed and analyzed issues regarding lack of compliance

oversight and potential witnesses; (29) performed work regarding supplemental document

requests; (30) reviewed and analyzed issues regarding settlement proposals; (31) attended to

issues regarding settlements in the collections matters; (32) reviewed and analyzed the status of

pending opioid litigation in State and Multi-District Litigation; (33) performed work regarding a



DOCS_DE:232702.2 75015/002              5
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   11 of10
                                                         134
                                                           of 28
502(e) agreement; (34) performed work regarding an agreement relating to document

production; (35) prepared for and attended a teleconference with the Liquidating Trustee

regarding accounts receivable matters; (36) performed work regarding a revised settlement

agreement in the Paradiso matter; (37) reviewed and analyzed issues regarding Board of

Directors fees; (38) reviewed and analyzed supplemental due diligence responses from the

Debtor regarding subscriptions and members; (39) reviewed and analyzed Net Operating Loss

issues; (40) reviewed and analyzed additional Board of Directors meeting minutes and related

documents and updated a chronology; (41) reviewed and analyzed the M&T subordination

agreement; (42) performed work regarding a draft preference report; (43) reviewed and analyzed

issues regarding confirmation and post-confirmation litigation; (44) monitored the status of

accounts receivable matters; (45) reviewed and analyzed issues and documents regarding the

Hiscox matter; (46) performed work regarding an updated preference analysis; (47) reviewed and

analyzed a memorandum regarding litigation claims and chronology; (48) reviewed and analyzed

documents regarding potential litigation claims; (49) reviewed and analyzed potential

preferential transfers relating to Officers and Directors; (50) performed work regarding the

OptiSource settlement agreement; and (51) corresponded and conferred regarding asset analysis

and recovery issues.

                  Fees: $140,322.50;       Hours: 201.60

             B.         Avoidance Actions

                  12.        This category relates to work regarding the recovery of avoidable

transfers. During the Second Compensation Period, the Firm, among other things: (1) reviewed



DOCS_DE:232702.2 75015/002              6
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   12 of11
                                                         134
                                                           of 28
and analyzed documents regarding vendor payment issues relating to a preference analysis;

(2) reviewed and analyzed New York fraudulent transfer law regarding insider issues;

(3) reviewed and analyzed issues regarding potential key witnesses and dividend recipients;

(4) reviewed and analyzed potential preference causes of action; (5) reviewed and analyzed

issues regarding rebates or discounts as new value relating to preferential transfers; (6) reviewed

and analyzed issues regarding the company programs; (7) reviewed and updated a report

regarding preferences; and (8) corresponded and conferred regarding avoidance action issues.

                  Fees: $27,447.50;         Hours: 39.30

             C.         Asset Disposition

                  13.        This category relates to work regarding sales and other asset disposition

issues. During the Second Compensation Period, the Firm, among other things: (1) reviewed

and analyzed issues regarding a potential interest in Fairfield property; (2) reviewed and

analyzed cause of action sale issues; (3) reviewed and analyzed inventory sale issues;

(4) reviewed and analyzed issues regarding the Rochester auction; (5) reviewed and analyzed

issues regarding competing bids; (6) prepared for and telephonically attended an auction of

Rochester assets on September 2, 2020; (7) reviewed and analyzed documents and issues in

connection with the sale of Settled Anti-Trust Claims, and prepared for and telephonically

attended an auction on September 23, 2020 of such claims; (8) attended to issues regarding sale




DOCS_DE:232702.2 75015/002              7
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   13 of12
                                                         134
                                                           of 28
orders; (9) prepared for and attended a hearing on October 2, 2020 regarding the sale of settled

antitrust claims; and (10) corresponded and conferred regarding asset disposition issues.

                  Fees: $7,000.00;          Hours: 10.00

             D.         Bankruptcy Litigation

                  14.        This category relates to work regarding motions or adversary proceedings

in the Bankruptcy Court. During the Second Compensation Period, the Firm, among other

things: (1) reviewed and analyzed PIP class motions to compel subpoena compliance by

insurers, and the response; (2) reviewed and analyzed antitrust litigation issues; (3) reviewed and

analyzed a civil RICO complaint; (4) reviewed and analyzed issues regarding the Doud matter;

(5) reviewed and analyzed issues regarding documents received and additional documents to

request from the Debtor; (6) performed work regarding supplemental document requests;

(7) attended to issues regarding a clawback agreement; (8) performed work regarding a pro hac

vice motion; (9) reviewed and analyzed issues regarding the Giroux matter, including settlement

and subordination issues; (10) reviewed and analyzed issues regarding whether a subordination

agreement is an executory contract; (11) reviewed and analyzed potential litigation claims by the

estate; and (12) corresponded and conferred regarding bankruptcy litigation issues.

                  Fees: $17,532.50;         Hours: 26.50

             E.         Case Administration

                  15.        This category relates to work regarding administration of this case.

During the Second Compensation Period, the Firm, among other things, maintained a critical




DOCS_DE:232702.2 75015/002              8
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   14 of13
                                                         134
                                                           of 28
dates memorandum, maintained a work-in-progress list, and conferred regarding case

administration issues.

                  Fees: $3,355.00;          Hours: 7.70

             F.         Claims Administration and Objections

                  16.        This category relates to work regarding claims administration and claims

objections. During the Second Compensation Period, the Firm, among other things:

(1) reviewed and analyzed municipality claims; (2) reviewed and analyzed issues regarding

multiple claims; (3) performed work regarding a claims review and analysis; (4) reviewed and

analyzed class claimants’ motions to compel; (5) reviewed and analyzed school district claims;

(6) reviewed and analyzed litigation claims, including damage issues; (7) reviewed and analyzed

insurance issues; (8) performed work regarding a memorandum of claims analysis and

categories; (9) performed work regarding a stipulation relating to school class claims;

(10) reviewed and analyzed the Giroux agreement and related documents; (11) reviewed and

analyzed issues regarding tort based claims; and (12) corresponded and conferred regarding

claim issues.

                  Fees: $26,110.00;         Hours: 37.30

             G.         Compensation of Professionals

                  17.        This category relates to issues regarding the compensation of the Firm.

During the Second Compensation Period, the Firm, among other things: (1) performed work

regarding its June, July, August, September, October, November and December 2020 monthly

fee statements relating to the preparation of fee applications; (2) monitored the status and filing



DOCS_DE:232702.2 75015/002              9
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   15 of14
                                                         134
                                                           of 28
of fee statements; (3) performed work regarding the Firm’s First and Second interim fee

applications; (4) prepared for and attended a fee application hearing on October 16, 2020; and

(5) corresponded regarding compensation issues.

                  Fees: $21,717.00;         Hours: 35.70

             H.         Compensation of Professionals --Others

                  18.        This category relates to issues regarding the compensation of

professionals, other than the Firm. During the Second Compensation Period, the Firm, among

other things: (1) performed work regarding GlassRatner monthly fee statements and its First

interim fee application; (2) monitored the status and filing of fee statements; and

(3) corresponded regarding compensation issues.

                  Fees: $1,330.00;          Hours: 3.00

             I.         Financing

                  19.        This category relates to issues regarding Debtor in Possession financing

and use of cash collateral. During the Second Compensation Period, the Firm, among other

things, reviewed and analyzed budget forecast issues, and reviewed and analyzed issues

regarding a Bank payoff letter.

                  Fees: $420.00;            Hours: 0.60

             J.         General Creditors Committee

                  20.        This category relates to general Committee issues. During the Second

Compensation Period, the Firm, among other things: (1) performed work regarding the selection

of a Liquidating Trustee; (2) prepared for and participated in conferences with the Committee



DOCS_DE:232702.2 75015/002             10
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   16 of15
                                                         134
                                                           of 28
and the Liquidating Trustee regarding case issues; (3) reviewed and analyzed antitrust issues;

(4) attended to status report issues; (5) reviewed and analyzed issues regarding document

requests; (6) reviewed and analyzed Plan issues; (7) performed work regarding a teleconference

with the Debtor’s representatives; (8) reviewed and analyzed issues regarding an M&T Bank

letter; (9) performed work regarding a non-disclosure agreement for the Liquidating Trust;

(10) reviewed and analyzed IRS tax claim issues; (11) reviewed and analyzed Liquidating Trust

agreement issues; (12) reviewed and analyzed timeline issues; (13) reviewed and analyzed

document retention issues; (14) reviewed and analyzed issues regarding Doud, Hiscox and

OptiSource litigation; and (15) conferred and corresponded regarding general Committee issues.

                  Fees: $34,090.00;         Hours: 48.70

             K.         Plan and Disclosure Statement

                  21.        This category relates to issues regarding a Plan of Reorganization (“Plan”)

and Disclosure Statement. During the Second Compensation Period, the Firm, among other

things: (1) attended to issues regarding the Liquidating Trust and Liquidating Trustee;

(2) reviewed and analyzed a Plan and Disclosure Statement; (3) reviewed and analyzed issues

regarding objections to the Plan and Disclosure Statement; (4) performed work regarding

revisions to the Plan and Disclosure Statement; (5) performed work regarding transition issues

relating to the Liquidating Trust; (6) prepared for and attended a telephonic conference with the

Debtor’s employees and professionals and the Liquidating Trustee regarding transition issues;

(7) prepared for and attended a telephonic conference with the Liquidating Trustee regarding

litigation claims; (8) attended to timeline issues regarding confirmation and Plan effective date;



DOCS_DE:232702.2 75015/002             11
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   17 of16
                                                         134
                                                           of 28
(9) reviewed and analyzed Plan and Disclosure Statement issues relating to possible settlement

with the IRS; (10) reviewed and analyzed issues regarding an amended Plan and Disclosure

Statement; (11) performed work regarding drafting a Liquidating Trust agreement; (12) reviewed

and analyzed Plan-related contract rejection issues; (13) reviewed and analyzed objections to the

Plan and Disclosure Statement; (14) reviewed and analyzed issues regarding the potential impact

of the IRS settlement on the Liquidating Trust; (15) reviewed and analyzed the Plan regarding

treatment of the IRS claim; (16) performed work regarding an amended Plan and Disclosure

Statement; (17) reviewed and analyzed exculpation issues; (18) performed research;

(19) performed work regarding revisions to the Liquidating Trust Agreement; and (20) conferred

and corresponded regarding Plan and Disclosure Statement issues.

                  Fees: $108,612.50;        Hours: 155.20

             L.         Retention of Professionals--Others

                  22.        This category relates to issues regarding the retention of professionals,

other than the Firm. During the Second Compensation Period, the Firm, among other things:

(1) performed work regarding the selection of a Liquidating Trustee; and (2) corresponded and

conferred regarding retention issues.

                  Fees: $2,660.00;          Hours: 3.80

             M.         Stay Litigation

                  23.        This category relates to work regarding the automatic stay and relief from

stay motions. During the Second Compensation Period, the Firm, among other things:

(1) reviewed and analyzed the Roy relief from stay motion and performed work regarding an



DOCS_DE:232702.2 75015/002             12
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   18 of17
                                                         134
                                                           of 28
objection to such motion; (2) reviewed and analyzed the Echo Drugs and Nelroy Drugs relief

from stay motions and performed work regarding objections to such motions; (3) reviewed and

analyzed the Nelroy Drugs and Echo Drugs motions for reconsideration and performed work

regarding an Omnibus response; (4) reviewed and analyzed a supplemental declaration regarding

the Echo Drugs relief from stay motion; (5) prepared for and attended a hearing on October 23,

2020 on the Nelroy Drugs and Echo Drugs relief from stay matters; (6) reviewed and analyzed

the Doud motion for relief from stay and the Debtor’s response; (7) reviewed and analyzed

insurance issues relating to the Doud motion for relief from stay; (8) reviewed and analyzed

joinder issues regarding the Doud motion; and (9) corresponded and conferred regarding stay

litigation issues.

                  Fees: $42,202.50;        Hours: 60.80

             N.         Tax Issues

                  24.        This category relates to work regarding tax issues. During the Second

Compensation Period, the Firm, among other things: (1) reviewed and analyzed issues regarding

the IRS claim; (2) reviewed and analyzed issues regarding possible objections to the IRS claim;

(3) reviewed and analyzed government claims in other drug cases; (4) reviewed and analyzed

issues regarding Internal Revenue Code Section 280(e); (5) reviewed and analyzed financial

documents; (6) reviewed and analyzed the Debtor’s draft objection to the IRS claim;

(7) reviewed and analyzed constitutional issues relating to IRS tax claim; (8) performed work

regarding a joinder to objection to the IRS claim; (9) reviewed and analyzed the IRS assertion of

priority claim status; (10) reviewed and analyzed defenses to objections to the IRS claim;



DOCS_DE:232702.2 75015/002             13
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   19 of18
                                                         134
                                                           of 28
(11) reviewed and analyzed Net Operating Loss issues; (12) performed work regarding

negotiations with the IRS; (13) reviewed and analyzed potential settlement issues;

(14) performed work regarding an IRS settlement term sheet; (15) performed work regarding a

settlement agreement with the IRS; (16) prepared for and attended conference calls with the

Debtor’s representatives regarding the IRS claim settlement; (17) reviewed and analyzed

proposed additional changes by the Department of Justice to the IRS settlement agreement; and

(18) corresponded and conferred regarding tax issues.

                 Fees: $129,080.00;         Hours: 184.40

                 25.         The above-referenced description of services is not intended to be

exhaustive of the scope of PSZJ’s services rendered on behalf of the Committee. A full

accounting of all services rendered on behalf of the Committee during the Second Compensation

Period is contained in related time records attached to the notices of invoices, attached hereto as

Exhibits A to E.

                 26.         As contained in the time records attached to the notices of invoices, PSZJ

has expended a total of 814.60 hours during the Second Compensation Period representing the

Committee in this case. The value of the services rendered to the Committee by PSZJ is

$561,879.50 and PSZJ has incurred actual and necessary out-of-pocket expenses in the amount

of $1,231.84 during the Second Compensation Period in connection with such professional

services.




DOCS_DE:232702.2 75015/002             14
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   20 of19
                                                         134
                                                           of 28
                                   III.       RELIEF REQUESTED

                 27.         By this application, PSZJ requests entry of an order, substantially in the

form attached as Exhibit F: (a) allowing, on an interim basis, $561,879.50 as compensation for

professional services rendered and $1,231.84 as reimbursement of actual and necessary out-of-

pocket expenses incurred during the Second Compensation Period in connection with such

professional services, and (b) directing the Debtor to pay PSZJ the amount of $178,210.23 for

the total unpaid portion of the Second Compensation Period.

           Professional Services Rendered During the Second Compensation Period

                 28.         The value of the professional services rendered to the Committee during

the Second Compensation Period has been billed at rates normally charged by PSZJ for

comparable services performed for other clients, subject to a $700/hour cap. The requested fees

in the amount of $561,879.50 are reasonable under the circumstances, and reflect the expertise of

counsel in representing the Committee in this case.

                 29.         PSZJ has attempted to avoid any duplication of services by its

professionals in rendering services. When more than one professional participated in any

conference or hearing, such joint participation was necessary because of the complexity of the

legal issues involved, the various legal disciplines required, or the need to familiarize the

professional with such matters so that he or she could independently perform further essential

services in connection with this case.

                 30.         Each entry itemized in PSZJ’s time records includes (a) use of a project

category (each a “Project Category”), (b) a description of each activity or service that an



DOCS_DE:232702.2 75015/002             15
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   21 of20
                                                         134
                                                           of 28
individual performed, and (c) the number of hours (in increments of one-tenth of an hour) spent

by an individual performing the activity or providing service. Attached as Exhibit G is a list of

the aggregate recorded hours, blended rate and fees incurred for each Project Category.

     Actual and Necessary Expenses Incurred During the Second Compensation Period

                 31.         During the Second Compensation Period, PSZJ has incurred actual and

necessary out-of-pocket expenses in the total amount of $1,231.84.

                 32.         PSZJ seeks reimbursement for, among other things, the following types of

expenses: (a) copy expenses; (b) conference calls; (c) online research; (d) delivery services and

couriers; (e) postage; (f) trial transcript costs; and (g) miscellaneous expenses. Below is a

summary of the actual and necessary out-of-pocket expenses incurred on behalf of the

Committee during the Second Compensation Period:

          EXPENSE CATEGORY                                              AMOUNT
 Copy Expense                                                                              $121.30
 Conference Call                                                                           $152.05
 Online Research                                                                           $890.86
       Lexis-Nexis Research                                                                $400.66
       PACER Research                                                                       $277.60
       Bloomberg                                                                           $212.60
 Postage                                                                                   $ 52.81
 Federal Express                                                                           $ 14.82
                                               Total:                                     $1,231.84

All expense entries detailed in PSZJ’s time records include an itemization of the expenses by
category, the date the expense was incurred, and the amount of the expense. The requested
expenses are of the kind customarily charged by PSZJ for similar items in other similar matters.
All expenses were incurred on behalf of the Committee, and all expenses paid to outside vendors
were billed in this case by PSZJ at the rate charged to PSZJ.




DOCS_DE:232702.2 75015/002             16
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   22 of21
                                                         134
                                                           of 28
              IV.            GROUNDS FOR GRANTING RELIEF REQUESTED

                 33.         All of the services for which compensation is requested by PSZJ were

performed for, or on behalf of, the Committee, and not on behalf of the Debtor, any creditor,

examiner, trustee or any other entity. In addition, PSZJ has not entered into any agreements to

fix fees or share compensation as prohibited by 18 U.S.C. §155 and 11 U.S.C. §504.

                 34.         This interim application is made at this time due to the substantial amount

of time devoted on behalf of the Committee during the Second Compensation Period and the

impact that the expenditure of such an amount of time without further compensation will have

upon PSZJ finances if compensation were delayed to a later time. Thus, Applicant respectfully

submits that, pursuant to Local Rule 2016-1 and the Interim Compensation Order, Applicant

should not be required to await the conclusion of this case to request the relief sought in this

interim fee application.

                 35.         As this Application demonstrates, the services that PSZJ has rendered on

behalf of the Committee have been beneficial to the Committee and the Debtor’s estate in that

the services have been utilized to assist the Committee with those matters outlined above.

                 36.         The attorneys primarily responsible for representing the Committee in

connection with this case, Ilan D. Scharf and Jason S. Pomerantz, have extensive experience in

representing creditors’ committees, and in cases similar to this one.

                 37.         Section 331 of the Bankruptcy Code provides for interim compensation of

professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code

that govern the Court’s award of such compensation. See 11 U.S.C. § 331. Section 330 of the



DOCS_DE:232702.2 75015/002             17
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   23 of22
                                                         134
                                                           of 28
Bankruptcy Code provides that a court may award a professional employed under section 327 of

the Bankruptcy Code “reasonable compensation for actual, necessary services rendered . . . and

reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1)(A)-(B). Section 330 of

the Bankruptcy Code also sets forth the criteria for the award of such compensation and

reimbursement:

        In determining the amount of reasonable compensation to be awarded … the court shall
        consider the nature, the extent, and the value of such services, taking into account all
        relevant factors, including –

              (A) the time spent on such services;

              (B) the rates charged for such services;

              (C) whether the services were necessary to the administration of, or beneficial at the
                  time at which the service was rendered toward the completion of, a case under
                  this title;

              (D) whether the services were performed within a reasonable amount of time
                  commensurate with the complexity, importance, and nature of the problem,
                  issue, or task addressed;

              (E) with respect to a professional person, whether the person is board certified or
                  otherwise has demonstrated skill and experience in the bankruptcy field; and

              (F) whether the compensation is reasonable based on the customary compensation
                  charged by comparably skilled practitioners in cases other than cases under this
                  title.

11 U.S.C. § 330(a)(3).

                 38.         PSZJ has reviewed the requirements of each of the foregoing and believes

that this application is in compliance with such requirements, as applicable.

                 39.         In addition to the foregoing specified services, PSZJ believes that it has

performed further services which are not reflected in the time records. It is impossible to record

the detail of each letter, telephone call, conference time or research. Many such hours have been


DOCS_DE:232702.2 75015/002             18
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   24 of23
                                                         134
                                                           of 28
performed to date, but PSZJ is not requesting compensation for them. Further, as set forth

above, PSZJ has capped its hourly rate.

                 40.         All services for which PSZJ seeks compensation, and expenses for which

it seeks reimbursement, were performed on behalf of the Committee and were necessary and

beneficial to the Committee. PSZJ worked diligently to anticipate or respond to the Committee’s

needs and assist in the navigation of this very complex chapter 11 case. The compensation

requested herein is reasonable in light of the nature, extent, and value of such services rendered

to the Committee.

                 41.         In connection with the matters covered by this application, PSZJ received

no payment and no promises of payment for services rendered, or to be rendered, from any

source other than the Debtor’s bankruptcy estate. There is no agreement or understanding

between PSZJ and any other person, other than members of the firm, for the sharing of

compensation received for services rendered in this case.

                                     V.        Valuation of Services

                 42.         Attorneys and paraprofessionals of PSZ&J expended a total 814.60 hours

in connection with their representation of the Committee during the Second Compensation

Period, as follows:




DOCS_DE:232702.2 75015/002             19
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   25 of24
                                                         134
                                                           of 28
 Name of Professional              Position of the Applicant,          Hourly    Total    Total
     Individual                    Number of Years in that          Billing Rate Hours Compensation
                                   Position, Prior Relevant          (including Billed
                                 Experience, Year of Obtaining        Changes)
                                  License to Practice, Area of         (Rates
                                           Expertise                 capped at
                                                                    $700/hour)
 Ilan D. Scharf                 Partner 2010; Member of NY               $700.00 121.40  $ 84,980.00
                                Bar since 2002
 Richard E. Mikels              Partner 2016; Member of MA              $700.00     84.30      $ 59,010.00
                                Bar since 1972; Member of NY
                                Bar since 2015
 Jason S. Pomerantz             Partner 2019; Member of CA              $700.00    388.70      $272,090.00
                                Bar since 1991
 William L. Ramseyer            Of Counsel 1989; Member of              $700.00     17.30      $ 12,110.00
                                CA Bar since 1980
 Gail S. Greenwood              Of Counsel 2009; Member of              $700.00    165.50      $115,850.00
                                CA Bar since 1994
 Cia H. Mackle                  Of Counsel 2007; Member of FL           $675.00      2.60      $   1,755.00
                                Bar since 2006
 Hayley R. Winograd             Associate 2020; Member of NY            $625.00      7.00      $   4,375.00
                                Bar since 2018
 Leslie A. Forrester            Law Library Director                    $450.00      1.30      $   585.00
 La Asia Canty                  Paralegal 2017                          $425.00     21.90      $ 9,307.50
 Cheryl A. Knotts               Paralegal 2000                          $395.00      2.10      $   829.50
 Melisa DesJardien              Legal Assistant                         $395.00      2.50      $   987.50

                                         Grand Total:     $561,879.50
                                         Total Hours:          814.60
                                         Blended Rate:       $689.76

                 43.         To the extent time or disbursement charges for services rendered or

expenses incurred relate to the Second Compensation Period but were not processed prior to the

preparation of this application or PSZJ has for any other reason not yet sought compensation or

reimbursement of expenses herein with respect to any services rendered or expenses incurred

during the Second Compensation Period, PSZJ reserves the right to request compensation for

such services and reimbursement of such expenses in a future application.




DOCS_DE:232702.2 75015/002             20
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   26 of25
                                                         134
                                                           of 28
                 44.         In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent

of the services rendered, (d) the value of such services, and (e) the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

requirements of Local Rule 2016-1 and the Interim Compensation Order entered May 26, 2020

and believes that this Application complies with such Rule and Order.

                                           VI.        NOTICE

                 45.         Notice of this application is being given to (a) the Debtor, (b) the Debtor’s

counsel, (c) the U.S. Trustee, and (d) those parties who have appeared in this case or have

requested notice pursuant to Bankruptcy Rule 2002.

                 WHEREFORE, PSZJ respectfully requests the Court enter an order,

substantially in the form attached as Exhibit F: (i) allowing, on an interim basis, $561,879.50 as

compensation for professional services rendered and $1,231.84 as reimbursement of actual and

necessary out-of-pocket expenses incurred during the Second Compensation Period in

connection with such professional services; (ii) directing the Debtor to pay PSZJ the amount of

$178,210.23 for the unpaid amounts incurred during the Second Compensation Period; (iii)

allowing such compensation for professional services rendered and reimbursement of actual and

necessary out-of-pocket expenses incurred without prejudice to PSZJ’s right to seek additional

compensation for services performed and expenses incurred during the Second Compensation




DOCS_DE:232702.2 75015/002             21
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   27 of26
                                                         134
                                                           of 28
Period, which were not processed at the time of this application; and (iv) granting PSZJ all other

just and proper relief.

                                             Respectfully submitted,

 Date: February 3, 2021                      PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ Ilan D. Scharf
                                             James I. Stang (admitted pro hac vice)
                                             Ilan D. Scharf
                                             Jason S. Pomerantz
                                             780 Third Avenue, 34th Floor
                                             New York, NY 10017
                                             Telephone: (212) 561-7700
                                             Facsimile: (212) 561-7777
                                             Email: jstang@pszjlaw.com
                                                         ischarf@pszjlaw.com
                                                         jspomerantz.com

                                             Counsel to the Official Committee of Unsecured
                                             Creditors




DOCS_DE:232702.2 75015/002             22
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   28 of27
                                                         134
                                                           of 28
                                              VERIFICATION


STATE OF NEW YORK  :
                   :
COUNTY OF NEW YORK :


                 Ilan D. Scharf, after being duly sworn according to law, deposes and says:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court.

                 b)          I am familiar with the work performed on behalf of the Committee by the

lawyers and paraprofessionals of PSZ&J.

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Local Rule 2016-1 and the Interim Compensation Order entered May 26, 2020 and

believe that this Application substantially complies with such Rule and Order.

                 d)          This interim application is made at this time due to the substantial amount

of time devoted on behalf of the Committee during the Second Compensation Period and the

impact that the expenditure of such an amount of time without further compensation will have

upon PSZJ finances if compensation were delayed to a later time. Thus, Applicant respectfully

submits that, pursuant to Local Rule 2016-1 and the Interim Compensation Order, Applicant

should not be required to await the conclusion of this case to request the relief sought in this

interim fee application.


                                                             /s/ Ilan D. Scharf
                                                              Ilan D. Scharf



DOCS_DE:232702.2 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-7,
                              1197, Filed
                                       Filed02/03/21,
                                             04/28/21, Entered
                                                         Entered02/03/21
                                                                 04/28/2113:28:09,
                                                                          15:26:41,
                   Description:
                     Description:
                                Main
                                  Exhibit
                                     Document
                                          G, Page
                                                , Page
                                                   29 of28
                                                         134
                                                           of 28
                                      EXHIBIT A

                             (Fourth Monthly Fee Statement)




DOCS_DE:232702.2 75015/002
 Case 2-20-20230-PRW, Doc 1330-7,
                               1197-1, Filed 04/28/21,
                                                 02/03/21, Entered 04/28/21
                                                                    02/03/21 15:26:41,
                                                                             13:28:09,
             Description:
                       Description:
                          Exhibit A - Exhibit
                                      PSZJ August
                                              G, PageMonthly,
                                                      30 of 134
                                                              Page 1 of 22
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                       )
In re:                                                 )   Chapter 11
                                                       )
ROCHESTER DRUG CO-OPERATIVE, INC.,                     )   Case No. 20-20230
                                                       )
                             Debtor.                   )
                                                       )


                                   NOTICE OF FILING

         PLEASE TAKE NOTICE that, in accordance with the Administrative Order Establishing

Procedures for Interim Compensation and Reimbursement for Expenses for Professionals and

Members of Official Committees [Docket No. 333], Pachulski Stang Ziehl & Jones LLP has filed

the Fourth Monthly Fee Statement of Pachulski Stang Ziehl & Jones LLP for Compensation for

Services Rendered and Reimbursement of Expenses as Counsel to the Official Committee of

Unsecured Creditors for Rochester Drug Co-Operative, Inc. for the Period August 1, 2020

Through August 31, 2020, a copy of which is attached hereto and hereby served upon you.


Date: December 17, 2020                    PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/ Ilan D. Scharf
                                           James I. Stang (pro hac vice)
                                           Ilan D. Scharf
                                           780 Third Avenue, 34th Floor
                                           New York, NY 10017
                                           Telephone: (212) 561-7700
                                           Facsimile: (212) 561-7777
                                           Email: jstang@pszjlaw.com
                                                       ischarf@pszjlaw.com

                                           Counsel to the Official Committee of Unsecured
                                           Creditors




DOCS_NY:41685.1 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc Doc1330-7,
                               1197-1,
                                1012, Filed
                                          Filed12/17/20,
                                                 02/03/21, Entered
                                                 04/28/21,    Entered12/17/20
                                                                      02/03/2117:41:25,
                                                                      04/28/21 13:28:09,
                                                                               15:26:41,
             Description:
                    Description:
                       Description:
                          Exhibit A
                                  Main
                                    - Exhibit
                                      PSZJ
                                        Document
                                             August
                                              G, PageMonthly,
                                                     , Page
                                                       31 of 1134
                                                               Page
                                                               of 21 2 of 22
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                         )
In re:                                                   )   Chapter 11
                                                         )
ROCHESTER DRUG CO-OPERATIVE, INC.,                       )   Case No. 20-20230
                                                         )
                              Debtor.                    )
                                                         )

 FOURTH MONTHLY FEE STATEMENT OF PACHULSKI STANG ZIEHL & JONES
 LLP FOR COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT
       OF EXPENSES AS COUNSEL TO THE OFFICIAL COMMITTEE OF
      UNSECURED CREDITORS FOR ROCHESTER DRUG CO-OPERATIVE,
      INC. FOR THE PERIOD AUGUST 1, 2020 THROUGH AUGUST 31, 2020

Name of Applicant:                          Pachulski Stang Ziehl & Jones LLP

Authorized to Provide Professional          The Official Committee of Unsecured Creditors
Services to:                                of Rochester Drug Co-Operative, Inc.

Date of Retention:                          Order Entered June 17, 2020 [Docket No. 409]
                                            Employment Effective as of April 9, 2020
Period for which compensation and
Reimbursement is sought:                    August 1, 2020 through August 31, 2020

Amount of compensation sought               $128,530.00 (80% of $160,662.50)
as well as actual, reasonable and
necessary:

Amount of expense reimbursement sought      $536.59
as actual, reasonable and necessary:

This is a X monthly ____ quarterly ____ final application

This is the fourth monthly fee statement by Pachulski Stang Ziehl & Jones LLP in this case.




DOCS_NY:41685.1 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc Doc1330-7,
                               1197-1,
                                1012, Filed
                                          Filed12/17/20,
                                                 02/03/21, Entered
                                                 04/28/21,    Entered12/17/20
                                                                      02/03/2117:41:25,
                                                                      04/28/21 13:28:09,
                                                                               15:26:41,
             Description:
                    Description:
                       Description:
                          Exhibit A
                                  Main
                                    - Exhibit
                                      PSZJ
                                        Document
                                             August
                                              G, PageMonthly,
                                                     , Page
                                                       32 of 2134
                                                               Page
                                                               of 21 3 of 22
                               Pachulski Stang Ziehl & Jones LLP
                                           780 Third Avenue
                                              34th Floor
                                          New York, NY 10017
                                                                      August 31, 2020
IDS                                                                   Invoice 126534
                                                                      Client   75015
                                                                      Matter   00002
                                                                               IDS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 08/31/2020
               FEES                                                   $160,662.50
               EXPENSES                                                   $536.59
               TOTAL CURRENT CHARGES                                  $161,199.09

               BALANCE FORWARD                                        $176,268.37
               LAST PAYMENT                                           $176,268.37
               TOTAL BALANCE DUE                                      $161,199.09




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-1,
                                      1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                             Description:
                                Exhibit A
                                        Main
                                          - Exhibit
                                            PSZJ
                                              Document
                                                   August
                                                    G, PageMonthly,
                                                           , Page
                                                             33 of 3134
                                                                     Page
                                                                     of 21 4 of 22
Pachulski Stang Ziehl & Jones LLP                                             Page:     2
Rochester Drug Co-Op O.C.C.                                                   Invoice 126534
75015 - 00002                                                                 August 31, 2020




  Summary of Services by Professional
  ID        Name                            Title                  Rate        Hours               Amount

 CHM        Mackle, Cia H.                  Counsel              675.00         2.60             $1,755.00

 GSG        Greenwood, Gail S.              Counsel              700.00        78.90            $55,230.00

                                                                               34.10            $23,870.00
 IDS        Scharf, Ilan D.                 Partner              700.00
                                                                               84.00            $58,800.00
 JSP        Pomerantz, Jason S.             Partner              700.00
                                                                                1.30              $585.00
 LAF        Forrester, Leslie A.            Other                450.00
                                                                                7.70             $3,272.50
 LSC        Canty, La Asia S.               Paralegal            425.00
 REM        Mikels, Richard E.              Partner              700.00        21.20            $14,840.00

 WLR        Ramseyer, William L.            Counsel              700.00         3.30             $2,310.00

                                                                             233.10             $160,662.50




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-1,
                                      1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                             Description:
                                Exhibit A
                                        Main
                                          - Exhibit
                                            PSZJ
                                              Document
                                                   August
                                                    G, PageMonthly,
                                                           , Page
                                                             34 of 4134
                                                                     Page
                                                                     of 21 5 of 22
Pachulski Stang Ziehl & Jones LLP                                               Page:     3
Rochester Drug Co-Op O.C.C.                                                     Invoice 126534
75015 - 00002                                                                   August 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                         Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                      106.00                     $73,402.50

 AC                 Avoidance Actions                                   17.00                     $11,837.50

 AD                 Asset Disposition [B130]                             2.60                       $1,820.00

 BL                 Bankruptcy Litigation [L430]                         5.70                       $3,662.50

 CA                 Case Administration [B110]                           1.40                        $595.00

 CO                 Claims Admin/Objections[B310]                        8.60                       $6,020.00

 CP                 Compensation Prof. [B160]                            7.10                       $4,062.50

 CPO                Comp. of Prof./Others                                0.20                        $140.00

 GC                 General Creditors Comm. [B150]                      18.60                     $13,020.00

 PD                 Plan & Disclosure Stmt. [B320]                      22.40                     $15,652.50

 RPO                Ret. of Prof./Other                                  3.80                       $2,660.00

 SL                 Stay Litigation [B140]                              13.20                       $9,240.00

 TI                 Tax Issues [B240]                                   26.50                     $18,550.00

                                                                            233.10                $160,662.50




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-1,
                                      1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                             Description:
                                Exhibit A
                                        Main
                                          - Exhibit
                                            PSZJ
                                              Document
                                                   August
                                                    G, PageMonthly,
                                                           , Page
                                                             35 of 5134
                                                                     Page
                                                                     of 21 6 of 22
Pachulski Stang Ziehl & Jones LLP                                             Page:     4
Rochester Drug Co-Op O.C.C.                                                   Invoice 126534
75015 - 00002                                                                 August 31, 2020


  Summary of Expenses
  Description                                                                                       Amount
Bloomberg                                                                                   $32.60
Conference Call [E105]                                                                      $86.45
Lexis/Nexis- Legal Research [E                                                            $132.24
Pacer - Court Research                                                                    $259.40
Postage [E108]                                                                              $10.20
Reproduction Expense [E101]                                                                     $5.00
Reproduction/ Scan Copy                                                                     $10.70

                                                                                                   $536.59




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-1,
                                      1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                             Description:
                                Exhibit A
                                        Main
                                          - Exhibit
                                            PSZJ
                                              Document
                                                   August
                                                    G, PageMonthly,
                                                           , Page
                                                             36 of 6134
                                                                     Page
                                                                     of 21 7 of 22
Pachulski Stang Ziehl & Jones LLP                                                               Page:     5
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126534
75015 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount

  Asset Analysis/Recovery[B120]
 08/03/2020   JSP     AA        Call with G. Greenwood and I. Scharf regarding           0.60       700.00         $420.00
                                potential litigation claims
 08/03/2020   JSP     AA        Review/analyze documents produced by Debtor              2.80       700.00        $1,960.00
 08/03/2020   IDS     AA        Call with PSZJ team regarding                            0.80       700.00         $560.00
                                litigation/investigation.
 08/03/2020   GSG     AA        Review email and spreadsheets from Debtor re             0.70       700.00         $490.00
                                document production and dividends.
 08/03/2020   GSG     AA        Conference call with J.S. Pomerantz and I. Scharf re     0.60       700.00         $420.00
                                document review and claims.
 08/03/2020   GSG     AA        Review Deferred Prosecution Agreement re factual         2.90       700.00        $2,030.00
                                admissions and allegations; brief research re RICO
                                application and elements.
 08/03/2020   GSG     AA        Emails to/from Glass Ratner; preliminary review of       0.50       700.00         $350.00
                                data room.
 08/04/2020   JSP     AA        Analysis of issues regarding Unsettled Anti-Trust        1.80       700.00        $1,260.00
                                claims based on correspondence from Debtor's
                                professionals regarding same
 08/05/2020   JSP     AA        Correspondence from N. Basalyga regarding                0.10       700.00          $70.00
                                document production
 08/06/2020   JSP     AA        Participate on call regarding A/R issues                 0.40       700.00         $280.00
 08/06/2020   JSP     AA        Call with Debtor's professionals regarding A/R           0.50       700.00         $350.00
                                issues
 08/07/2020   JSP     AA        Call with Debtor's professionals regarding anti-trust    0.30       700.00         $210.00
                                litigation
 08/07/2020   JSP     AA        Call with W. Weitz and D. Greenblatt regarding           0.30       700.00         $210.00
                                accounts payable documents and information from
                                the Debtor
 08/07/2020   JSP     AA        Call with N. Basalga regarding documents from            0.30       700.00         $210.00
                                Debtor regarding accounts payable issues
                                pre-bankruptcy
 08/07/2020   JSP     AA        Correspondence regarding proposed inventory sale         0.10       700.00          $70.00
 08/07/2020   IDS     AA        Call with Debtor regarding antitrust claims.             0.80       700.00         $560.00
 08/07/2020   IDS     AA        Review research/analysis regarding antitrust claims.     1.80       700.00        $1,260.00
 08/07/2020   GSG     AA        Research Second Circuit cases re application of in       5.50       700.00        $3,850.00
                                pari delicto defense and standards; notes re same.
 08/09/2020   JSP     AA        Calls with D. Greenblatt regarding accounts payable      0.20       700.00         $140.00
                                information from Debtor




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-1,
                                      1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                             Description:
                                Exhibit A
                                        Main
                                          - Exhibit
                                            PSZJ
                                              Document
                                                   August
                                                    G, PageMonthly,
                                                           , Page
                                                             37 of 7134
                                                                     Page
                                                                     of 21 8 of 22
Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126534
75015 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount
 08/09/2020   JSP     AA        Review/analyze information from Debtor                   1.90       700.00        $1,330.00
                                concerning accounts payable issues in period prior to
                                bankruptcy filing
 08/10/2020   JSP     AA        Notes regarding accounts payable information             0.40       700.00         $280.00
 08/10/2020   GSG     AA        Review Debtor?s production re BOD payments,              4.80       700.00        $3,360.00
                                Offering Memo, and corporate documents re bylaws
                                and amendments.
 08/10/2020   GSG     AA        Review Debtor?s production re audited financial          1.10       700.00         $770.00
                                statements and notes.
 08/10/2020   GSG     AA        Review Debtor?s production re BOD Minutes; notes         2.30       700.00        $1,610.00
                                re same.
 08/11/2020   JSP     AA        Analysis regarding unsettled anti-trust litigation       0.80       700.00         $560.00
                                claims
 08/11/2020   JSP     AA        Correspondence regarding anti-trust claims               0.10       700.00          $70.00
 08/11/2020   JSP     AA        Call w/ W. Weitz, D. Greenblatt re: AP process           0.70       700.00         $490.00
                                follow up and agenda for call w/ Debtor
 08/11/2020   JSP     AA        Review accounts payable information from Debtor          0.60       700.00         $420.00
 08/11/2020   GSG     AA        Review ins and related docs produced by Debtor.          0.70       700.00         $490.00
 08/11/2020   GSG     AA        Review BOD minutes (2019-2020); prepare timeline         4.60       700.00        $3,220.00
                                and notes re same.
 08/12/2020   JSP     AA        Confer with S. Meyer regarding anti-trust claims         0.30       700.00         $210.00
 08/12/2020   JSP     AA        Review correspondence regarding anti-trust claims        0.90       700.00         $630.00
 08/12/2020   JSP     AA        Review correspondence regarding status of                0.90       700.00         $630.00
                                document requests
 08/12/2020   GSG     AA        Review BOD minutes (2013-2015); prepare notes            6.20       700.00        $4,340.00
                                and timeline re same.
 08/13/2020   JSP     AA        Call with Debtor's AP group regarding report             0.50       700.00         $350.00
                                concerning payables during period before
                                bankruptcy filing
 08/13/2020   JSP     AA        Call with prospective buyer and RDC counsel              0.50       700.00         $350.00
                                regarding anti-trust claims
 08/13/2020   JSP     AA        Review correspondence regarding anti-trust claims        0.40       700.00         $280.00
 08/13/2020   JSP     AA        Prepare for call on AP issues                            0.80       700.00         $560.00
 08/13/2020   GSG     AA        Review Debtor?s production re 2015 BOD minutes;          1.30       700.00         $910.00
                                notes re same.
 08/14/2020   JSP     AA        Call with W. Weitz regarding AP information              0.40       700.00         $280.00
 08/14/2020   GSG     AA        Review Debtor?s production re BOD minutes;               7.30       700.00        $5,110.00
                                prepare notes and chronology re same.




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-1,
                                      1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                             Description:
                                Exhibit A
                                        Main
                                          - Exhibit
                                            PSZJ
                                              Document
                                                   August
                                                    G, PageMonthly,
                                                           , Page
                                                             38 of 8134
                                                                     Page
                                                                     of 21 9 of 22
Pachulski Stang Ziehl & Jones LLP                                                             Page:     7
Rochester Drug Co-Op O.C.C.                                                                   Invoice 126534
75015 - 00002                                                                                 August 31, 2020


                                                                                      Hours           Rate       Amount
 08/17/2020   JSP     AA        Correspondence regarding A/R claims, including         0.80       700.00         $560.00
                                terms of settlement agreement
 08/17/2020   JSP     AA        Confer with N. Basalga regarding A/P information       0.20       700.00         $140.00
                                and follow up in connection with same
 08/17/2020   JSP     AA        Correspondence from W. Weitz regarding A/P             0.90       700.00         $630.00
                                documents to continue to request from RDC
 08/18/2020   JSP     AA        Correspondence to N. Basalga and others regarding      0.60       700.00         $420.00
                                document search
 08/18/2020   JSP     AA        Call with W. Weitz and D. Greenblatt regarding         0.40       700.00         $280.00
                                RDC document searches
 08/18/2020   JSP     AA        Correspondence to N. Basalga regarding remaining       0.60       700.00         $420.00
                                open document/information requests
 08/18/2020   GSG     AA        Review updated Dropbox files from Debtor.              0.90       700.00         $630.00
 08/18/2020   GSG     AA        Review NY Bus. Corporations Law re fiduciary           2.70       700.00        $1,890.00
                                duties and liability.
 08/19/2020   JSP     AA        Confer with B. Bieber regarding A/R issues             0.70       700.00         $490.00
 08/19/2020   JSP     AA        Further revisions to A/R settlement agreements per     0.60       700.00         $420.00
                                conversation with B. Bieber
 08/19/2020   JSP     AA        Call w/ Debtor, Debtor Professionals re: vendor        0.50       700.00         $350.00
                                related email searches
 08/19/2020   GSG     AA        Review NY Coop Corp Law and RDC incorporation          0.60       700.00         $420.00
                                documents.
 08/20/2020   JSP     AA        Analysis of document response update based on          0.40       700.00         $280.00
                                correspondence from N. Basalga
 08/20/2020   GSG     AA        Researech/review related cases re adversary            0.70       700.00         $490.00
                                complaints.
 08/20/2020   GSG     AA        Research re civil RICO claims.                         1.70       700.00        $1,190.00
 08/21/2020   JSP     AA        Correspondence regarding documents                     0.80       700.00         $560.00
                                requested/produced by RDC
 08/21/2020   JSP     AA        Call with D. Greenblatt regarding document requests    0.20       700.00         $140.00
 08/21/2020   JSP     AA        Correspondence from B. Bieber regarding A/R            0.40       700.00         $280.00
                                issues
 08/21/2020   GSG     AA        Review additional documents from debtor.               0.40       700.00         $280.00
 08/21/2020   GSG     AA        Review prepetition Doud complaint.                     0.30       700.00         $210.00
 08/22/2020   JSP     AA        Analysis regarding credit issues based on              0.80       700.00         $560.00
                                correspondence from D. Greenblatt and W. Weitz
 08/24/2020   JSP     AA        Call w/ W. Weitz, D. Greenblatt and D. Pagnotta re:    0.50       700.00         $350.00
                                e-mails searches




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-1,
                                       1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/17/20
                                                                             02/03/2117:41:25,
                                                                             04/28/21 13:28:09,
                                                                                      15:26:41,
                   Description:
                           Description:
                              Description:
                                Exhibit AMain
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  August
                                                    G, Page
                                                          Monthly,
                                                           , Page
                                                             39 of 9134
                                                                     Page
                                                                     of 21 10 of 22
Pachulski Stang Ziehl & Jones LLP                                                               Page:     8
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126534
75015 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount
 08/24/2020   IDS     AA        Email with G.Greenwood regarding claims.                 0.40       700.00         $280.00
 08/24/2020   GSG     AA        Review Debtor documents re discovery status,             2.20       700.00        $1,540.00
                                additional outstanding documents, and issues for call
                                with Greenblatt.
 08/24/2020   GSG     AA        Review audited financials re annotations; review         1.70       700.00        $1,190.00
                                Doud pleadings and email re same.
 08/24/2020   LSC     AA        Research regarding pending class actions and update      2.90       425.00        $1,232.50
                                chart regarding same.
 08/25/2020   JSP     AA        Call with D. Greenblatt and others regarding             0.40       700.00         $280.00
                                documents requested from RDC and responses to
                                same
 08/25/2020   JSP     AA        Correspondence to N. Basalga regarding document          0.10       700.00          $70.00
                                request
 08/25/2020   JSP     AA        Correspondence regarding A/R settlement issues           0.30       700.00         $210.00
 08/25/2020   GSG     AA        Conference call with D. Greenblatt, J.S. Pomerantz,      0.40       700.00         $280.00
                                and I. Scharf re discovery status.
 08/25/2020   GSG     AA        Emails re informal discovery.                            0.10       700.00          $70.00
 08/26/2020   JSP     AA        Confer with B. Bieber and others regarding A/R           0.90       700.00         $630.00
                                issues
 08/26/2020   JSP     AA        Call with N. Basalglia and others regarding              0.40       700.00         $280.00
                                document requests
 08/26/2020   JSP     AA        Review additional documents produced by RDC              0.80       700.00         $560.00
 08/26/2020   GSG     AA        Review diligence requests and written response by        0.30       700.00         $210.00
                                Debtors re meeting prep.
 08/26/2020   GSG     AA        Conference call with RDC counsel re informal             0.30       700.00         $210.00
                                discovery and outstanding documents.
 08/26/2020   GSG     AA        Review timeline and debtor?s production re key           1.30       700.00         $910.00
                                documents and witnesses.
 08/26/2020   GSG     AA        Draft list of additional issues for due                  0.80       700.00         $560.00
                                diligence/inquiry.
 08/26/2020   REM     AA        Confer with Michaelson regarding background.             0.70       700.00         $490.00
 08/26/2020   REM     AA        Review materials.                                        5.20       700.00        $3,640.00
 08/26/2020   REM     AA        Review materials.                                        2.30       700.00        $1,610.00
 08/27/2020   JSP     AA        Participate on weekly AR status call with Debtor         0.40       700.00         $280.00
                                and Glass Ratner professionals
 08/27/2020   JSP     AA        Confer with B. Bieber and R. Feldman regarding           1.80       700.00        $1,260.00
                                Buffalo Clinical Services matter
 08/27/2020   JSP     AA        Review A/R report from J. Kealey                         0.30       700.00         $210.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-1,
                                       1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,   Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                              Description:
                                Exhibit A
                                        Main
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  August
                                                    G, Page
                                                          Monthly,
                                                          , Page
                                                             40 of10
                                                                   134
                                                                    Page
                                                                     of 2111 of 22
Pachulski Stang Ziehl & Jones LLP                                                                 Page:     9
Rochester Drug Co-Op O.C.C.                                                                       Invoice 126534
75015 - 00002                                                                                     August 31, 2020


                                                                                         Hours            Rate        Amount
 08/27/2020   GSG     AA        Review insurer response to PIP subpoena and                0.30       700.00          $210.00
                                motion to compel.
 08/27/2020   GSG     AA        Call with D. Greenblatt re analysis of patronage           0.10       700.00           $70.00
                                dividends.
 08/27/2020   GSG     AA        Review additional BOD minutes and update                   1.00       700.00          $700.00
                                timeline; emails to/from J.S. Pomerantz re additional
                                issues and missing info.
 08/28/2020   JSP     AA        Review and comment on draft settlement agreement           0.80       700.00          $560.00
                                - Buffalo Clinical
 08/28/2020   GSG     AA        Call with J.S. Pomerantz re due diligence.                 0.30       700.00          $210.00
 08/28/2020   GSG     AA        Emails to/from J.S. Pomerantz and D. Greenblatt re         0.20       700.00          $140.00
                                due diligence and meeting minutes.
 08/28/2020   GSG     AA        Review debtor documents re outstanding topics;             2.20       700.00        $1,540.00
                                notes re additional documents and questions for
                                debtor.
 08/29/2020   JSP     AA        Confer with N. Basalyga regarding e-mail searches          0.20       700.00          $140.00
 08/29/2020   REM     AA        Review materials regarding company litigation.             1.40       700.00          $980.00
 08/30/2020   REM     AA        Preparation for internal call later today on strategy.     0.30       700.00          $210.00
 08/30/2020   REM     AA        Internal call on issues.                                   0.20       700.00          $140.00
 08/31/2020   GSG     AA        Call with J.S. Pomerantz re status of due diligence.       0.10       700.00           $70.00
 08/31/2020   REM     AA        Review research and comment on same.                       0.70       700.00          $490.00

                                                                                         106.00                     $73,402.50

  Avoidance Actions
 08/08/2020   JSP     AC        Review correspondence and documents from N.                2.10       700.00        $1,470.00
                                Basalga regarding vendor payment issues relevant to
                                preference analysis
 08/17/2020   GSG     AC        Research re NY UFTA/UVTA causes of action and              3.90       700.00        $2,730.00
                                insiders.
 08/17/2020   GSG     AC        Review Debtor's production of documents and                4.20       700.00        $2,940.00
                                SOFAs re voidable transfers; review employee data
                                re key witnesses and tenure; notes re dividend
                                recipients.
 08/18/2020   GSG     AC        Review/research 2d Circuit cases re UFCA claims.           1.30       700.00          $910.00
 08/20/2020   JSP     AC        Analysis regarding potential preference causes of          2.60       700.00        $1,820.00
                                action
 08/24/2020   JSP     AC        Confer with D. Greenblatt and W. Weitz regarding           0.40       700.00          $280.00
                                preferences




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-1,
                                       1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,   Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                              Description:
                                Exhibit A
                                        Main
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  August
                                                    G, Page
                                                          Monthly,
                                                          , Page
                                                             41 of11
                                                                   134
                                                                    Page
                                                                     of 2112 of 22
Pachulski Stang Ziehl & Jones LLP                                                               Page:    10
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126534
75015 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate        Amount
 08/25/2020   CHM     AC        Legal research re rebates or discounts as new value      2.50       675.00        $1,687.50
                                in preference context; draft email to J. Pomerantz re
                                same.

                                                                                        17.00                     $11,837.50

  Asset Disposition [B130]
 06/11/2020   IDS     AD        Telephone conference with A. Kadish regarding            0.40       700.00          $280.00
                                potential interest in Fairfield property.
 06/11/2020   IDS     AD        Email to PSZJ & AR teams regarding cause of              0.20       700.00          $140.00
                                Action Sales.
 08/07/2020   IDS     AD        Email to Committee regarding inventory sale.             0.40       700.00          $280.00
 08/30/2020   JSP     AD        Confer with C. Hill regarding auction (Rochester)        0.10       700.00           $70.00
 08/31/2020   JSP     AD        Call with C. Hill regarding Rochester auction            0.20       700.00          $140.00
 08/31/2020   JSP     AD        Review correspondence/bids regarding Rochester           1.30       700.00          $910.00
                                sale/auction

                                                                                         2.60                      $1,820.00

  Bankruptcy Litigation [L430]
 08/11/2020   GSG     BL        Review PIP class motions to compel subpoena              0.90       700.00          $630.00
                                compliance by insurers; email IDS re same.
 08/14/2020   CHM     BL        Telephone conference with J. Pomerantz re antitrust      0.10       675.00           $67.50
                                litigation issue.
 08/21/2020   LAF     BL        Legal research re: Civil RICO complaint.                 1.00       450.00          $450.00
 08/24/2020   LAF     BL        Legal research re: Doud v RDC in WDNY.                   0.30       450.00          $135.00
 08/25/2020   IDS     BL        Review response regarding insurer subpoenas.             0.80       700.00          $560.00
 08/26/2020   GSG     BL        Call with D. Greenblatt re discovery issues.             0.60       700.00          $420.00
 08/28/2020   JSP     BL        Call with N. Basalga regarding document production       0.20       700.00          $140.00
                                and supplement to same
 08/28/2020   JSP     BL        Analysis regarding additional documents to request       0.70       700.00          $490.00
                                from the Debtor
 08/31/2020   JSP     BL        Prepare for call with RDC group regarding                1.10       700.00          $770.00
                                process/procedures based on documents received
                                thus far

                                                                                         5.70                      $3,662.50

  Case Administration [B110]
 08/07/2020   LSC     CA        Update critical dates memo and WIP list; calendar        0.60       425.00          $255.00
                                entries and reminders.



       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-1,
                                       1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,   Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                              Description:
                                Exhibit A
                                        Main
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  August
                                                    G, Page
                                                          Monthly,
                                                          , Page
                                                             42 of12
                                                                   134
                                                                    Page
                                                                     of 2113 of 22
Pachulski Stang Ziehl & Jones LLP                                                             Page:    11
Rochester Drug Co-Op O.C.C.                                                                   Invoice 126534
75015 - 00002                                                                                 August 31, 2020


                                                                                      Hours           Rate       Amount
 08/18/2020   LSC     CA        Update critical dates memo; calendar entries and       0.30       425.00         $127.50
                                reminders.
 08/24/2020   LSC     CA        Update critical dates memo and WIP list; calendar      0.50       425.00         $212.50
                                entries and reminders.

                                                                                       1.40                      $595.00

  Claims Admin/Objections[B310]
 08/03/2020   IDS     CO        Review analysis of municipality claims.                0.70       700.00         $490.00
 08/04/2020   IDS     CO        Call with Napoli regarding multiple claims.            0.80       700.00         $560.00
 08/04/2020   IDS     CO        Review issues/complaints regarding municipal           1.80       700.00        $1,260.00
                                claims.
 08/04/2020   IDS     CO        Review claims filed (overview)                         2.80       700.00        $1,960.00
 08/06/2020   IDS     CO        Email with S. Lee regarding claims review.             0.20       700.00         $140.00
 08/11/2020   IDS     CO        Review class claimants' motions to compel.             1.80       700.00        $1,260.00
 08/13/2020   IDS     CO        Call with debtor regarding unsettled claims.           0.50       700.00         $350.00

                                                                                       8.60                     $6,020.00

  Compensation Prof. [B160]
 08/02/2020   WLR     CP        Correspondence to Liliana Gardiazabal and Raella re    0.10       700.00          $70.00
                                July 2020 invoice
 08/03/2020   WLR     CP        Prepare July 2020 statement                            0.50       700.00         $350.00
 08/03/2020   WLR     CP        Correspondence to La Asia Canty and Cheryl Knotts      0.20       700.00         $140.00
                                re June 2020 statement
 08/04/2020   WLR     CP        Review and revise June 2020 fee statement              0.50       700.00         $350.00
 08/04/2020   LSC     CP        Prepare and revise coversheet and notice for PSZJ's    0.60       425.00         $255.00
                                second monthly fee statement.
 08/10/2020   LSC     CP        Finalize coversheet and notice for PSZJ's second       0.40       425.00         $170.00
                                monthly fee statement and file and serve same.
 08/23/2020   WLR     CP        Review correspondence from Jason Pomerantz re          0.10       700.00          $70.00
                                July 2020 invoice and forward to Liliana
                                Gardiazabal with request re same
 08/24/2020   WLR     CP        Prepare July 2020 fee statement                        1.10       700.00         $770.00
 08/25/2020   WLR     CP        Review and revise July 2020 statement                  0.80       700.00         $560.00
 08/25/2020   LSC     CP        Prepare and revise July fee statement.                 0.60       425.00         $255.00
 08/26/2020   IDS     CP        Review and revise Pachulski Stang Ziehl & Jones        0.50       700.00         $350.00
                                fee statement for fee application.




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-1,
                                       1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,   Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                              Description:
                                Exhibit A
                                        Main
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  August
                                                    G, Page
                                                          Monthly,
                                                          , Page
                                                             43 of13
                                                                   134
                                                                    Page
                                                                     of 2114 of 22
Pachulski Stang Ziehl & Jones LLP                                                                  Page:    12
Rochester Drug Co-Op O.C.C.                                                                        Invoice 126534
75015 - 00002                                                                                      August 31, 2020


                                                                                           Hours           Rate       Amount
 08/26/2020   LSC     CP        Draft and file certificates of no objection for PSZJ        0.90       425.00         $382.50
                                and GlassRatner (.4); follow up correspondence with
                                parties regarding the same (.2); correspondence and
                                transmittal of documents regarding revisions to fee
                                statement (.3).
 08/27/2020   LSC     CP        Draft notice and certificate of service, file, and serve    0.60       425.00         $255.00
                                PSZJ's July monthly statement.
 08/31/2020   LSC     CP        Prepare CNO re second monthly statement.                    0.20       425.00          $85.00

                                                                                            7.10                     $4,062.50

  Comp. of Prof./Others
 08/31/2020   IDS     CPO       Attention to GR fee statement.                              0.20       700.00         $140.00

                                                                                            0.20                      $140.00

  General Creditors Comm. [B150]
 08/07/2020   JSP     GC        Prepare for Committee call regarding liquidation            1.60       700.00        $1,120.00
                                trustee, including review of materials from
                                applicants
 08/07/2020   JSP     GC        Participate on Committee call regarding selection of        2.50       700.00        $1,750.00
                                liquidating trustee
 08/07/2020   JSP     GC        Call with liquidating trustee                               0.90       700.00         $630.00
 08/07/2020   IDS     GC        Attend meeting regarding LT selection.                      2.00       700.00        $1,400.00
 08/10/2020   JSP     GC        Outline issues to discuss with Liquidating Trustee          0.90       700.00         $630.00
 08/12/2020   IDS     GC        Email to Committee in lieu of call.                         0.40       700.00         $280.00
 08/13/2020   IDS     GC        Email to committee regarding status update.                 0.50       700.00         $350.00
 08/14/2020   JSP     GC        Notes for introductory call with Liquidating Trustee        2.60       700.00        $1,820.00
 08/18/2020   JSP     GC        Additional notes for telephone meeting with                 2.20       700.00        $1,540.00
                                Liquidating Trustee
 08/24/2020   JSP     GC        Prepare for call with B. Boe and B. Michaelson              1.60       700.00        $1,120.00
                                regarding Liquidation Trust
 08/24/2020   JSP     GC        Call with B. Boe, B. Michaelson and I. Scharf               1.20       700.00         $840.00
                                regarding Liquidation Trust
 08/24/2020   IDS     GC        Email to committee regarding class rep/ antitrust.          0.40       700.00         $280.00
 08/27/2020   JSP     GC        Review Glass Ratner report (financial) prior to             0.40       700.00         $280.00
                                Committee call
 08/27/2020   JSP     GC        Participate on weekly Committee call                        0.50       700.00         $350.00
 08/27/2020   IDS     GC        Attend Committee meeting.                                   0.60       700.00         $420.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-1,
                                       1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,   Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                              Description:
                                Exhibit A
                                        Main
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  August
                                                    G, Page
                                                          Monthly,
                                                          , Page
                                                             44 of14
                                                                   134
                                                                    Page
                                                                     of 2115 of 22
Pachulski Stang Ziehl & Jones LLP                                                               Page:    13
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126534
75015 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate        Amount
 08/27/2020   IDS     GC        Prepare for Committee Call.                              0.30       700.00          $210.00

                                                                                        18.60                     $13,020.00

  Plan & Disclosure Stmt. [B320]
 08/04/2020   JSP     PD        Attention to issues regarding Liquidation Trust and      2.30       700.00        $1,610.00
                                Liquidation Trustee
 08/05/2020   JSP     PD        Attention to tissues regarding Plan and Disclosure       2.30       700.00        $1,610.00
                                Statement
 08/06/2020   JSP     PD        Calls/correspondence in connection with Liquidating      2.90       700.00        $2,030.00
                                Trust/Liquidating Trustee
 08/10/2020   JSP     PD        Analysis regarding plan and disclosure statement         1.80       700.00        $1,260.00
                                issues
 08/20/2020   JSP     PD        Analysis of plan/disclosure statement issues             0.70       700.00          $490.00
 08/21/2020   JSP     PD        Correspondence regarding Plan and Disclosure             0.90       700.00          $630.00
                                Statement issues
 08/21/2020   JSP     PD        Confer with C. Hill regarding Plan and Disclosure        0.40       700.00          $280.00
                                Statement issues
 08/23/2020   JSP     PD        Further comments to Plan and Disclosure Statement        2.20       700.00        $1,540.00
 08/24/2020   IDS     PD        Call with Liq. Trustees regarding transition.            1.00       700.00          $700.00
 08/24/2020   IDS     PD        Prepare for call with Liq.Trustees.                      0.40       700.00          $280.00
 08/25/2020   JSP     PD        Prepare for call regarding Plan and Disclosure           1.70       700.00        $1,190.00
                                Statement objections (including review of
                                documents)
 08/25/2020   JSP     PD        Call with Debtor's counsel regarding objections to       0.90       700.00          $630.00
                                Plan and Disclosure Statement
 08/25/2020   IDS     PD        Review and revise plan and DS.                           4.00       700.00        $2,800.00
 08/25/2020   LSC     PD        Retrieve and circulate objections to Plan/Disclosure     0.10       425.00           $42.50
                                Statement.
 08/28/2020   JSP     PD        Call with C. Hill regarding plan/disclosure statement    0.20       700.00          $140.00
                                issues
 08/28/2020   JSP     PD        Analysis regarding plan/disclosure statement             0.60       700.00          $420.00
                                objections and response to same

                                                                                        22.40                     $15,652.50

  Ret. of Prof./Other
 08/03/2020   IDS     RPO       Telephone conference with LT candidate (LB)              0.80       700.00          $560.00
 08/05/2020   IDS     RPO       Email to LT candidate B regarding interview.             0.40       700.00          $280.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-1,
                                       1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,   Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                              Description:
                                Exhibit A
                                        Main
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  August
                                                    G, Page
                                                          Monthly,
                                                          , Page
                                                             45 of15
                                                                   134
                                                                    Page
                                                                     of 2116 of 22
Pachulski Stang Ziehl & Jones LLP                                                                 Page:    14
Rochester Drug Co-Op O.C.C.                                                                       Invoice 126534
75015 - 00002                                                                                     August 31, 2020


                                                                                          Hours           Rate       Amount
 08/05/2020   IDS     RPO       Email to LT candidate A regarding interview.               0.40       700.00         $280.00
 08/05/2020   IDS     RPO       Email to LT candidate C regarding interview.               0.20       700.00         $140.00
 08/05/2020   IDS     RPO       Email to LT candidate D regarding interview.               0.30       700.00         $210.00
 08/05/2020   IDS     RPO       Email to LT candidate E regarding interview.               0.40       700.00         $280.00
 08/06/2020   IDS     RPO       Email to Committee regarding LT interviews.                0.70       700.00         $490.00
 08/06/2020   IDS     RPO       Emails with LT candidates regarding process.               0.60       700.00         $420.00

                                                                                           3.80                     $2,660.00

  Stay Litigation [B140]
 08/18/2020   IDS     SL        Email to R. Hollawell regarding stay relief.               0.30       700.00         $210.00
 08/25/2020   IDS     SL        Review Roy stay relief motion.                             0.80       700.00         $560.00
 08/25/2020   GSG     SL        Review stay motion by Roy Defendants; review               2.20       700.00        $1,540.00
                                docket re proofs of claim, schedules, and prior
                                orders; notes re same.
 08/25/2020   GSG     SL        Draft opposition to Roy Defendants? stay motion.           2.90       700.00        $2,030.00
 08/26/2020   GSG     SL        Draft opposition to Roy Defendants? stay motion.           5.20       700.00        $3,640.00
 08/27/2020   GSG     SL        Finalize and circulate objection to relief from stay re    0.50       700.00         $350.00
                                Roy Defendants.
 08/31/2020   IDS     SL        Review and revise objection to Roy stay relief             1.20       700.00         $840.00
                                motion.
 08/31/2020   GSG     SL        Emails objection to R/S and filing.                        0.10       700.00          $70.00

                                                                                          13.20                     $9,240.00

  Tax Issues [B240]
 08/13/2020   JSP     TI        Call with T. Buck and I. Scharf regarding IRS claim        0.50       700.00         $350.00
 08/13/2020   IDS     TI        Call with Pachulski Stang Ziehl & Jones / GR teams         0.50       700.00         $350.00
                                regarding IRS claim.
 08/19/2020   JSP     TI        Correspondence to Committee regarding IRS claim            0.20       700.00         $140.00
 08/19/2020   JSP     TI        Analysis regarding IRS claim issues                        0.90       700.00         $630.00
 08/20/2020   JSP     TI        Confer with C. Hill and I. Scharf regarding IRS            0.50       700.00         $350.00
                                claim
 08/20/2020   IDS     TI        Telephone conference regarding IRS claims with             0.50       700.00         $350.00
                                Debtor.
 08/24/2020   JSP     TI        Analysis regarding IRS claim                               0.90       700.00         $630.00
 08/25/2020   IDS     TI        Work on IRS claim.                                         1.00       700.00         $700.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-1,
                                       1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,   Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                              Description:
                                Exhibit A
                                        Main
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  August
                                                    G, Page
                                                          Monthly,
                                                          , Page
                                                             46 of16
                                                                   134
                                                                    Page
                                                                     of 2117 of 22
Pachulski Stang Ziehl & Jones LLP                                                             Page:    15
Rochester Drug Co-Op O.C.C.                                                                   Invoice 126534
75015 - 00002                                                                                 August 31, 2020


                                                                                      Hours           Rate        Amount
 08/25/2020   REM     TI        Review docket and USA filings in preparation for       1.60       700.00        $1,120.00
                                call tonight.
 08/25/2020   REM     TI        Review material from Ilan Scharf.                      0.10       700.00           $70.00
 08/25/2020   REM     TI        Telephone Scharf regarding background.                 0.20       700.00          $140.00
 08/26/2020   JSP     TI        Correspondence regarding IRS claim                     0.60       700.00          $420.00
 08/26/2020   JSP     TI        Analysis regarding IRS claim and analysis of           1.10       700.00          $770.00
                                possible objections to same
 08/27/2020   REM     TI        Review government claims in other drug cases and       1.40       700.00          $980.00
                                report on same.
 08/27/2020   REM     TI        Message to Weitz regarding tax claim.                  0.10       700.00           $70.00
 08/27/2020   REM     TI        Confer on tax claim with Weitz                         0.20       700.00          $140.00
 08/28/2020   JSP     TI        Analysis regarding IRS tax claim issues in             1.60       700.00        $1,120.00
                                preparation for calls regarding same
 08/28/2020   JSP     TI        Participate on call with Debtor's professionals re:    0.80       700.00          $560.00
                                IRS tax claim
 08/28/2020   JSP     TI        Internal call - D. Greenbaltt, W. Weiss and R.         0.60       700.00          $420.00
                                Micels regarding IRS tax claim
 08/28/2020   IDS     TI        Call regarding IRS claim.                              0.50       700.00          $350.00
 08/28/2020   IDS     TI        Research regarding IRS claim.                          1.00       700.00          $700.00
 08/28/2020   REM     TI        Preparation and attend Zoom call with Professionals    1.00       700.00          $700.00
                                regarding tax issues.
 08/28/2020   REM     TI        Draft and circulate notes from meeting.                0.60       700.00          $420.00
 08/28/2020   REM     TI        Draft memo on issues to be explored.                   1.10       700.00          $770.00
 08/28/2020   REM     TI        Conference call with committee FA.                     0.60       700.00          $420.00
 08/28/2020   REM     TI        Review materials regarding IRS Claim.                  1.50       700.00        $1,050.00
 08/29/2020   JSP     TI        Further analysis regarding IRS claim and possible      1.80       700.00        $1,260.00
                                objections to same
 08/30/2020   JSP     TI        Analysis regarding IRS claim                           0.30       700.00          $210.00
 08/31/2020   JSP     TI        Call with C. Hill regarding IRS tax claim issues       0.20       700.00          $140.00
 08/31/2020   JSP     TI        Analysis regarding tax claim issue/objection           2.60       700.00        $1,820.00
 08/31/2020   REM     TI        Research 280(e)                                        2.00       700.00        $1,400.00

                                                                                      26.50                     $18,550.00

  TOTAL SERVICES FOR THIS MATTER:                                                                            $160,662.50




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-1,
                                       1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,   Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                              Description:
                                Exhibit A
                                        Main
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  August
                                                    G, Page
                                                          Monthly,
                                                          , Page
                                                             47 of17
                                                                   134
                                                                    Page
                                                                     of 2118 of 22
Pachulski Stang Ziehl & Jones LLP                                             Page:    16
Rochester Drug Co-Op O.C.C.                                                   Invoice 126534
75015 - 00002                                                                 August 31, 2020



 Expenses

 07/27/2020   CC        Conference Call [E105] AT&T Conference Call, JWD          2.95


 08/03/2020   CC        Conference Call [E105] AT&T Conference Call, IDS          2.60


 08/04/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.07


 08/04/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.14


 08/04/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.07


 08/04/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          8.78


 08/06/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.70


 08/06/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.08


 08/06/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.08


 08/06/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS         35.31


 08/06/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.08


 08/06/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.08


 08/10/2020   PO        75015.00002 :Postage Charges for 08-10-20                 5.40


 08/10/2020   RE        ( 50 @0.10 PER PG)                                        5.00


 08/10/2020   RE2       SCAN/COPY ( 25 @0.10 PER PG)                              2.50


 08/17/2020   LN        75015.00002 Lexis Charges for 08-17-20                    7.52


 08/19/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.08




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-1,
                                       1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,   Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                              Description:
                                Exhibit A
                                        Main
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  August
                                                    G, Page
                                                          Monthly,
                                                          , Page
                                                             48 of18
                                                                   134
                                                                    Page
                                                                     of 2119 of 22
Pachulski Stang Ziehl & Jones LLP                                             Page:    17
Rochester Drug Co-Op O.C.C.                                                   Invoice 126534
75015 - 00002                                                                 August 31, 2020



 08/20/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS         10.22


 08/20/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.07


 08/20/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.07


 08/20/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.37


 08/20/2020   LN        75015.00002 Lexis Charges for 08-20-20                   49.14


 08/21/2020   LN        75015.00002 Lexis Charges for 08-21-20                    7.52


 08/24/2020   BB        75015.00002 Bloomberg Charges for 09-04-20               32.60


 08/24/2020   LN        75015.00002 Lexis Charges for 08-24-20                   68.06


 08/25/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.08


 08/27/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS         24.47


 08/27/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          0.15


 08/27/2020   PO        75015.00002 :Postage Charges for 08-27-20                 4.80


 08/27/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                               0.10


 08/27/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                               0.10


 08/27/2020   RE2       SCAN/COPY ( 80 @0.10 PER PG)                              8.00


 08/31/2020   PAC       Pacer - Court Research                                  259.40

   Total Expenses for this Matter                                            $536.59




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-1,
                                       1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,   Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                              Description:
                                Exhibit A
                                        Main
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  August
                                                    G, Page
                                                          Monthly,
                                                          , Page
                                                             49 of19
                                                                   134
                                                                    Page
                                                                     of 2120 of 22
Pachulski Stang Ziehl & Jones LLP                                                         Page:    18
Rochester Drug Co-Op O.C.C.                                                               Invoice 126534
75015 - 00002                                                                             August 31, 2020


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        08/31/2020

Total Fees                                                                                           $160,662.50

Total Expenses                                                                                              536.59

Total Due on Current Invoice                                                                         $161,199.09

  Outstanding Balance from prior invoices as of        08/31/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due



             Total Amount Due on Current and Prior Invoices:                                         $161,199.09




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-1,
                                       1012, Filed
                                                Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,   Entered12/17/20
                                                                            02/03/2117:41:25,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                          Description:
                              Description:
                                Exhibit A
                                        Main
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  August
                                                    G, Page
                                                          Monthly,
                                                          , Page
                                                             50 of20
                                                                   134
                                                                    Page
                                                                     of 2121 of 22
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                          )
In re:                                                    )   Chapter 11
                                                          )
ROCHESTER DRUG CO-OPERATIVE, INC.,                        )   Case No. 20-20230
                                                          )
                               Debtor.                    )
                                                          )

                                CERTIFICATE OF SERVICE

         I, Melisa DesJardien, am over the age of eighteen years, am employed by Pachulski

Stang Ziehl & Jones LLP. I am not a party to the within action; my business address is 10100

Santa Monica Blvd, 13th Floor, Los Angeles, CA 90067. I hereby certify under penalty of perjury

that on the 17th day of December, 2020, I electronically filed the FOURTH MONTHLY FEE

STATEMENT OF PACHULSKI STANG ZIEHL & JONES LLP FOR COMPENSATION

FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES AS COUNSEL

TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR ROCHESTER

DRUG CO-OPERATIVE, INC. FOR THE PERIOD AUGUST 1, 2020 THROUGH AUGUST

31, 2020 with the Clerk of the Bankruptcy Court for the Western District of New York, using

the CM/ECF system.

         I also certify that on December 17, 2020, copies of the above-referenced document were

served via First Class US Mail upon the parties set forth below.

 Kathleen D. Schmitt, Esq.                       Stephen A. Donato
 Office of the U.S. Trustee                      Bond, Schoeneck & King, PLLC
 Federal Office Building                         One Lincoln Center
 100 State Street, Room 6090                     Syracuse, NY 13202-1355
 Rochester, NY 14614

Dated: December 17, 2020                            /s/ Melisa DesJardien
                                                        Melisa DesJardien




DOCS_NY:41685.1 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc  Doc1330-7,
                               1197-1,
                                 1012, Filed
                                          Filed12/17/20,
                                                 02/03/21, Entered
                                                 04/28/21,   Entered12/17/20
                                                                      02/03/2117:41:25,
                                                                      04/28/21 13:28:09,
                                                                               15:26:41,
             Description:
                    Description:
                        Description:
                          Exhibit A
                                  Main
                                    - PSZJ
                                      Exhibit
                                        Document
                                            August
                                              G, Page
                                                    Monthly,
                                                    , Page
                                                       51 of21
                                                             134
                                                              Page
                                                               of 2122 of 22
                                     EXHIBIT B

                             (Fifth Monthly Fee Statement)




DOCS_DE:232702.2 75015/002
 Case 2-20-20230-PRW, Doc 1330-7,
                                1197-2, Filed 04/28/21,
                                                02/03/21, Entered 04/28/21
                                                                  02/03/21 15:26:41,
                                                                           13:28:09,
           Description: Description:
                        Exhibit B - PSZJ
                                     Exhibit
                                         September
                                             G, Page Monthly,
                                                     52 of 134Page 1 of 24
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                       )
In re:                                                 )   Chapter 11
                                                       )
ROCHESTER DRUG CO-OPERATIVE, INC.,                     )   Case No. 20-20230
                                                       )
                             Debtor.                   )
                                                       )


                                   NOTICE OF FILING

         PLEASE TAKE NOTICE that, in accordance with the Administrative Order Establishing

Procedures for Interim Compensation and Reimbursement for Expenses for Professionals and

Members of Official Committees [Docket No. 333], Pachulski Stang Ziehl & Jones LLP has filed

the Fifth Monthly Fee Statement of Pachulski Stang Ziehl & Jones LLP for Compensation for

Services Rendered and Reimbursement of Expenses as Counsel to the Official Committee of

Unsecured Creditors for Rochester Drug Co-Operative, Inc. for the Period September 1, 2020

Through September 30, 2020, a copy of which is attached hereto and hereby served upon you.


Date: December 17, 2020                   PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Ilan D. Scharf
                                          James I. Stang (pro hac vice)
                                          Ilan D. Scharf
                                          780 Third Avenue, 34th Floor
                                          New York, NY 10017
                                          Telephone: (212) 561-7700
                                          Facsimile: (212) 561-7777
                                          Email: jstang@pszjlaw.com
                                                      ischarf@pszjlaw.com

                                          Counsel to the Official Committee of Unsecured
                                          Creditors




DOCS_NY:41687.1 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc Doc1330-7,
                                1197-2,
                                 1013, Filed
                                         Filed12/17/20,
                                                02/03/21, Entered
                                                04/28/21,    Entered12/17/20
                                                                      02/03/2117:56:16,
                                                                      04/28/21 13:28:09,
                                                                               15:26:41,
           Description:
                     Description:
                        Description:
                        Exhibit B -Main
                                    PSZJ
                                     Exhibit
                                        Document
                                         September
                                             G, Page, Page
                                                      Monthly,
                                                      53 of 1134
                                                              of Page
                                                                 23 2 of 24
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                         )
In re:                                                   )   Chapter 11
                                                         )
ROCHESTER DRUG CO-OPERATIVE, INC.,                       )   Case No. 20-20230
                                                         )
                              Debtor.                    )
                                                         )

  FIFTH MONTHLY FEE STATEMENT OF PACHULSKI STANG ZIEHL & JONES
 LLP FOR COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT
        OF EXPENSES AS COUNSEL TO THE OFFICIAL COMMITTEE OF
      UNSECURED CREDITORS FOR ROCHESTER DRUG CO-OPERATIVE,
  INC. FOR THE PERIOD SEPTEMBER 1, 2020 THROUGH SEPTEMBER 30, 2020

Name of Applicant:                          Pachulski Stang Ziehl & Jones LLP

Authorized to Provide Professional          The Official Committee of Unsecured Creditors
Services to:                                of Rochester Drug Co-Operative, Inc.

Date of Retention:                          Order Entered June 17, 2020 [Docket No. 409]
                                            Employment Effective as of April 9, 2020
Period for which compensation and
Reimbursement is sought:                    September 1, 2020 through September 30, 2020

Amount of compensation sought               $124,619.60 (80% of $155,774.50)
as well as actual, reasonable and
necessary:

Amount of expense reimbursement sought      $542.38
as actual, reasonable and necessary:

This is a X monthly ____ quarterly ____ final application

This is the Fifth Monthly fee statement by Pachulski Stang Ziehl & Jones LLP in this case.




DOCS_NY:41687.1 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc Doc1330-7,
                                1197-2,
                                 1013, Filed
                                         Filed12/17/20,
                                                02/03/21, Entered
                                                04/28/21,    Entered12/17/20
                                                                      02/03/2117:56:16,
                                                                      04/28/21 13:28:09,
                                                                               15:26:41,
           Description:
                     Description:
                        Description:
                        Exhibit B -Main
                                    PSZJ
                                     Exhibit
                                        Document
                                         September
                                             G, Page, Page
                                                      Monthly,
                                                      54 of 2134
                                                              of Page
                                                                 23 3 of 24
                               Pachulski Stang Ziehl & Jones LLP
                                           780 Third Avenue
                                              34th Floor
                                          New York, NY 10017
                                                                      September 30, 2020
IDS                                                                   Invoice 126535
                                                                      Client  75015
                                                                      Matter  00002
                                                                              IDS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 09/30/2020
               FEES                                                   $155,774.50
               EXPENSES                                                   $542.38
               TOTAL CURRENT CHARGES                                  $156,316.88

               BALANCE FORWARD                                        $161,199.09
               TOTAL BALANCE DUE                                      $317,515.97




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                               Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,    Entered12/17/20
                                                                            02/03/2117:56:16,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page, Page
                                                            Monthly,
                                                            55 of 3134
                                                                    of Page
                                                                       23 4 of 24
Pachulski Stang Ziehl & Jones LLP                                             Page:     2
Rochester Drug Co-Op O.C.C.                                                   Invoice 126535
75015 - 00002                                                                 September 30, 2020




  Summary of Services by Professional
  ID        Name                            Title                  Rate        Hours               Amount

 CAK        Knotts, Cheryl A.               Paralegal            395.00         2.10           $829.50

 GSG        Greenwood, Gail S.              Counsel              700.00        65.80        $46,060.00

 IDS        Scharf, Ilan D.                 Partner              700.00        26.10        $18,270.00

 JSP        Pomerantz, Jason S.             Partner              700.00        79.00        $55,300.00

 LSC        Canty, La Asia S.               Paralegal            425.00         7.00          $2,975.00

 REM        Mikels, Richard E.              Partner              700.00        39.80        $27,860.00

 WLR        Ramseyer, William L.            Counsel              700.00         6.40          $4,480.00

                                                                             226.20         $155,774.50




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                               Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,    Entered12/17/20
                                                                            02/03/2117:56:16,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page, Page
                                                            Monthly,
                                                            56 of 4134
                                                                    of Page
                                                                       23 5 of 24
Pachulski Stang Ziehl & Jones LLP                                                Page:     3
Rochester Drug Co-Op O.C.C.                                                      Invoice 126535
75015 - 00002                                                                    September 30, 2020


  Summary of Services by Task Code
  Task Code         Description                                         Hours                         Amount

 AA                 Asset Analysis/Recovery[B120]                        47.20                  $33,040.00

 AC                 Avoidance Actions                                    20.60                  $14,420.00

 AD                 Asset Disposition [B130]                              6.50                    $4,550.00

 BL                 Bankruptcy Litigation [L430]                          6.00                    $4,200.00

 CA                 Case Administration [B110]                            1.90                        $807.50

 CO                 Claims Admin/Objections[B310]                        16.90                  $11,830.00

 CP                 Compensation Prof. [B160]                            12.70                    $7,479.50

 CPO                Comp. of Prof./Others                                 1.70                        $722.50

 FN                 Financing [B230]                                      0.60                        $420.00

 GC                 General Creditors Comm. [B150]                        6.80                    $4,760.00

 PD                 Plan & Disclosure Stmt. [B320]                       25.40                  $17,780.00

 SL                 Stay Litigation [B140]                               19.90                  $13,765.00

 TI                 Tax Issues [B240]                                    60.00                  $42,000.00

                                                                        226.20                 $155,774.50




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                               Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,    Entered12/17/20
                                                                            02/03/2117:56:16,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page, Page
                                                            Monthly,
                                                            57 of 5134
                                                                    of Page
                                                                       23 6 of 24
Pachulski Stang Ziehl & Jones LLP                                             Page:     4
Rochester Drug Co-Op O.C.C.                                                   Invoice 126535
75015 - 00002                                                                 September 30, 2020


  Summary of Expenses
  Description                                                                                      Amount
Bloomberg                                                                                 $180.00
Conference Call [E105]                                                                     $51.76
Federal Express [E108]                                                                     $14.82
Lexis/Nexis- Legal Research [E                                                            $166.29
Pacer - Court Research                                                                     $15.10
Postage [E108]                                                                             $31.21
Reproduction Expense [E101]                                                                $41.00
Reproduction/ Scan Copy                                                                    $42.20

                                                                                          $542.38




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                               Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,    Entered12/17/20
                                                                            02/03/2117:56:16,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page, Page
                                                            Monthly,
                                                            58 of 6134
                                                                    of Page
                                                                       23 7 of 24
Pachulski Stang Ziehl & Jones LLP                                                               Page:     5
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126535
75015 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

  Asset Analysis/Recovery[B120]
 09/01/2020   JSP     AA        Confer with B. Bieber and others regarding A/R           0.60       700.00           $420.00
                                settlement negotiations and settlement agreement
                                language

 09/01/2020   GSG     AA        Review Alliance Agreement and related documents          0.60       700.00           $420.00
                                re due diligence and prep for call with Debtor.

 09/01/2020   GSG     AA        Conference call with Debtor principals and counsel       1.00       700.00           $700.00
                                re due diligence.

 09/01/2020   GSG     AA        Calls with Greenblatt (.1) and J.S. Pomerantz (.1) re    0.20       700.00           $140.00
                                due diligence and outstanding issues/documents.

 09/01/2020   GSG     AA        Follow-up re identification of missing minutes and       0.40       700.00           $280.00
                                due diligence.

 09/01/2020   GSG     AA        Review responses and prepare notes/summary re due        0.90       700.00           $630.00
                                diligence.

 09/01/2020   GSG     AA        Review and update timeline re BOD reports and            0.50       700.00           $350.00
                                attachments.

 09/02/2020   JSP     AA        Correspondence to C. Hill and N. Basalyga                0.90       700.00           $630.00
                                regarding additional documents and information to
                                provide

 09/02/2020   GSG     AA        Review collection complaints re terms/contracts.         0.20       700.00           $140.00

 09/02/2020   GSG     AA        Research re breach of fiduciary duties under NY          4.60       700.00       $3,220.00
                                BSC.

 09/02/2020   GSG     AA        Draft memo re preliminary research issues/answers.       0.90       700.00           $630.00

 09/03/2020   JSP     AA        Review A/R materials from Huron for discussion           0.30       700.00           $210.00
                                regarding same

 09/03/2020   JSP     AA        Participate in A/R call                                  0.40       700.00           $280.00

 09/03/2020   JSP     AA        Review draft settlement agreements from B. Bieber        0.90       700.00           $630.00
                                and confer with him regarding same

 09/03/2020   JSP     AA        Calls with B. Bieber regarding A/R settlement            0.40       700.00           $280.00
                                language

 09/03/2020   GSG     AA        Draft memo/ further research re business judgment        5.20       700.00       $3,640.00
                                rule, nonstatutory insiders, and timing of
                                distributions.

 09/03/2020   GSG     AA        Review inventory of BOD minutes from D.                  0.30       700.00           $210.00
                                Greenblatt; notes re same.




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                               Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,    Entered12/17/20
                                                                            02/03/2117:56:16,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page, Page
                                                            Monthly,
                                                            59 of 7134
                                                                    of Page
                                                                       23 8 of 24
Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126535
75015 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/04/2020   GSG     AA        Research re RICO claims and Wagoner application;         5.30       700.00       $3,710.00
                                draft memo re same.

 09/04/2020   GSG     AA        Draft memo re facts supporting lack of compliance        2.90       700.00       $2,030.00
                                oversight; review notes re potential witnesses and
                                dates.

 09/04/2020   GSG     AA        Telephone call and email with Greenblatt re              0.30       700.00           $210.00
                                continuing due diligence and status of claims.

 09/04/2020   GSG     AA        Email J.S. Pomerantz and I. Scharf re research status    0.10       700.00            $70.00
                                and conference call.

 09/06/2020   JSP     AA        Correspondence to N. Basalyga regarding                  0.10       700.00            $70.00
                                supplemental document requests

 09/08/2020   JSP     AA        Call with Huron Group and B. Feldman regarding           0.30       700.00           $210.00
                                Remicade anti-trust matter

 09/08/2020   JSP     AA        Correspondence regarding Black Rock settlement           0.20       700.00           $140.00
                                proposal

 09/08/2020   GSG     AA        Review audited financials re notes/disclosures and       2.40       700.00       $1,680.00
                                claims; draft/revise memo re same.

 09/09/2020   JSP     AA        Correspondence from B. Bieber, T. Buck and others        0.80       700.00           $560.00
                                regarding various A/R matters

 09/10/2020   JSP     AA        Participate on weekly A/R call regarding various         0.50       700.00           $350.00
                                matters

 09/10/2020   JSP     AA        Correspondence from B. Bieber and others regarding       0.60       700.00           $420.00
                                various A/R matters

 09/11/2020   JSP     AA        Correspondence from B. Bieber regarding                  0.10       700.00            $70.00
                                Brighton-Eggert settlement

 09/12/2020   JSP     AA        Confer with B. Bieber regarding Paradiso matter          0.30       700.00           $210.00

 09/14/2020   JSP     AA        Confer with B. Bieber regarding proposed Paradiso        0.30       700.00           $210.00
                                settlement

 09/14/2020   JSP     AA        Confer with G. Greenwood and I. Scharf regarding         0.50       700.00           $350.00
                                litigation investigation/analysis

 09/14/2020   GSG     AA        Status call with I. Sharf and J.S. Pomerantz.            0.50       700.00           $350.00

 09/15/2020   JSP     AA        Confer with B. Bieber and counsel for Paradiso           0.50       700.00           $350.00
                                regarding settlement release

 09/15/2020   JSP     AA        Correspondence regarding A/R matters                     0.30       700.00           $210.00

 09/15/2020   JSP     AA        Correspondence from N. Basalgya regarding                0.10       700.00            $70.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                               Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,    Entered12/17/20
                                                                            02/03/2117:56:16,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page, Page
                                                            Monthly,
                                                            60 of 8134
                                                                    of Page
                                                                       23 9 of 24
Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126535
75015 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                supplemental document production
 09/15/2020   GSG     AA        Review first day declaration re additional               0.60       700.00           $420.00
                                background and statements re financial condition.

 09/15/2020   GSG     AA        Review offering statement re exhibits and form           0.50       700.00           $350.00
                                subscription and pledge agreement.

 09/16/2020   JSP     AA        Correspondence regarding A/R issues                      0.40       700.00           $280.00

 09/16/2020   GSG     AA        Review claim spreadsheet re GR analysis.                 0.10       700.00            $70.00

 09/17/2020   JSP     AA        Participate on A/R call with B. Bieber and others        0.30       700.00           $210.00

 09/17/2020   JSP     AA        Review A/R issues                                        0.40       700.00           $280.00

 09/18/2020   JSP     AA        Confer with B. Bieber regarding A/R matters              0.40       700.00           $280.00

 09/18/2020   GSG     AA        Review current status of pending opioid litigation in    1.10       700.00           $770.00
                                state and MDL cases.

 09/18/2020   GSG     AA        Brief research re MDL procedures and In re               0.40       700.00           $280.00
                                National Prescription Opiate Litigation.

 09/21/2020   JSP     AA        Call with N. Basalyga regarding documents                0.10       700.00            $70.00

 09/21/2020   JSP     AA        Confer with B. Bieber regarding A/R issues               0.30       700.00           $210.00

 09/21/2020   JSP     AA        Review Brighton-Eggert settlement agreement              0.60       700.00           $420.00

 09/21/2020   REM     AA        Check docket.                                            0.30       700.00           $210.00

 09/21/2020   REM     AA        Review notes and message to I. Scharf regarding          0.30       700.00           $210.00
                                status.

 09/21/2020   REM     AA        Review notes and internal call on developments.          0.60       700.00           $420.00

 09/22/2020   JSP     AA        Confer with B. Bieber regarding A/R matters              0.40       700.00           $280.00

 09/22/2020   JSP     AA        Revise Brighton-Eggert settlement agreement              0.50       700.00           $350.00

 09/22/2020   JSP     AA        Confer with N. Basalyga, B. Feldman and S. Reger         0.30       700.00           $210.00
                                regarding document production and 502(e)
                                Agreement

 09/22/2020   JSP     AA        Review draft 502(e) agreement from S. Reger              0.60       700.00           $420.00

 09/22/2020   JSP     AA        Confer with I. Scharf regarding 502(e) agreement         0.20       700.00           $140.00

 09/22/2020   JSP     AA        Correspondence to Committee regarding 502(e)             0.30       700.00           $210.00
                                agreement

 09/23/2020   REM     AA        Confer with Michaelson.                                  0.40       700.00           $280.00

 09/24/2020   JSP     AA        Prepare for call with Liquidating Trustees and B.        0.40       700.00           $280.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                 Filed12/17/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/17/20
                                                                            02/03/2117:56:16,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B - Main
                                          PSZJ
                                            Exhibit
                                               Document
                                                September
                                                    G, Page, Monthly,
                                                             Page
                                                             61 of 9134
                                                                     ofPage
                                                                        23 10 of 24
Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Rochester Drug Co-Op O.C.C.                                                                    Invoice 126535
75015 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount
                                Bieber regarding A/R
 09/24/2020   JSP     AA        Participate on call with Debtor's                       0.20       700.00           $140.00
                                professionals/employees and B. Bieber regarding
                                A/R issues

 09/24/2020   JSP     AA        Confer with B. Bieber regarding Paradiso settlement     0.40       700.00           $280.00
                                agreement

 09/25/2020   JSP     AA        Confer with S. Reger regarding 502(e) agreement         0.30       700.00           $210.00
                                related to document production

 09/25/2020   JSP     AA        Prepare for call with Liquidating Trustees regarding    0.30       700.00           $210.00
                                A/R matters

 09/25/2020   JSP     AA        Call with Liquidating Trustees, B. Bieber and others    0.60       700.00           $420.00
                                regarding A/R matters

 09/28/2020   JSP     AA        Correspondence from B. Bieber regarding Black           0.10       700.00            $70.00
                                Rock settlement

 09/29/2020   JSP     AA        Analysis regarding detailed report from B. Feldman      1.20       700.00           $840.00
                                regarding litigation claims

 09/29/2020   GSG     AA        Review emails re due diligence status.                  0.20       700.00           $140.00

                                                                                       47.20                  $33,040.00

  Avoidance Actions
 09/06/2020   JSP     AC        Correspondence to D. Greenblatt regarding               0.10       700.00            $70.00
                                preference analysis

 09/08/2020   JSP     AC        Call with D. Greenblatt and W. Weitz regarding          0.50       700.00           $350.00
                                preferences

 09/08/2020   IDS     AC        Telephone call with Jason Pomerantz regarding           0.20       700.00           $140.00
                                preference analysis.

 09/09/2020   JSP     AC        Analysis regarding preference issues (credits,          2.30       700.00       $1,610.00
                                discounts, rebates, etc.)

 09/15/2020   GSG     AC        Research 2d Circuit cases re avoidance of               3.40       700.00       $2,380.00
                                dividends/rebates, and characterization of payments.

 09/15/2020   GSG     AC        Draft memo re dividends and rebates by RDC.             0.80       700.00           $560.00

 09/16/2020   GSG     AC        Review financials re Optisource/Quality Care            4.10       700.00       $2,870.00
                                programs; draft memo re dividends and rebates by
                                RDC.

 09/17/2020   JSP     AC        Review updated preference analysis                      0.90       700.00           $630.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            62 of10
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 11 of 24
Pachulski Stang Ziehl & Jones LLP                                                              Page:     9
Rochester Drug Co-Op O.C.C.                                                                    Invoice 126535
75015 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/17/2020   JSP     AC        Continue review/analysis of updated preference          0.80       700.00           $560.00
                                report from D. Greenblatt and W. Weitz

 09/17/2020   GSG     AC        Draft memo re dividends and rebates by RDC.             3.70       700.00       $2,590.00

 09/18/2020   JSP     AC        Continue review/notes on preference analysis            1.70       700.00       $1,190.00

 09/27/2020   JSP     AC        Review updated preference analysis from Glass           2.10       700.00       $1,470.00
                                Ratner

                                                                                       20.60                  $14,420.00

  Asset Disposition [B130]
 09/01/2020   IDS     AD        Email to committee regarding competing bids.            0.40       700.00           $280.00

 09/02/2020   JSP     AD        Review documents in connection with auction             0.60       700.00           $420.00

 09/02/2020   JSP     AD        Participate (telephonic) in auction of Rochester        0.70       700.00           $490.00
                                assets

 09/02/2020   JSP     AD        Confer with T. Buck regarding Rochester assets          0.10       700.00            $70.00
                                auction

 09/02/2020   JSP     AD        Call with C. Hill after Rochester assets auction        0.10       700.00            $70.00

 09/02/2020   IDS     AD        Telephone call with Jason Pomerantz regarding           0.30       700.00           $210.00
                                auction, other matters.

 09/02/2020   IDS     AD        Telephone call with T. Buck regarding auction.          0.20       700.00           $140.00

 09/08/2020   IDS     AD        Telephone call with J. Pomerantz regarding antitrust    0.30       700.00           $210.00
                                claim sale.

 09/14/2020   JSP     AD        Review revised sale order - Rochester Assets            0.40       700.00           $280.00

 09/21/2020   JSP     AD        Correspondence regarding sale/auction of settled        0.40       700.00           $280.00
                                anti-trust claims

 09/22/2020   JSP     AD        Confer with C. Hill regarding auction - Settled         0.20       700.00           $140.00
                                Anti-Trust Claims

 09/22/2020   JSP     AD        Review documents and correspondence in                  0.90       700.00           $630.00
                                connection with auction - Settled Anti-Trust Claims

 09/22/2020   JSP     AD        Correspondence to Committee regarding auction -         0.30       700.00           $210.00
                                Settled Anti-Trust Claims

 09/23/2020   JSP     AD        Prepare for auction - Settled Anti-Trust claims         0.40       700.00           $280.00

 09/23/2020   JSP     AD        Attend auction (telephonic) - Settled Anti-Trust        0.60       700.00           $420.00
                                claims




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            63 of11
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 12 of 24
Pachulski Stang Ziehl & Jones LLP                                                            Page:    10
Rochester Drug Co-Op O.C.C.                                                                  Invoice 126535
75015 - 00002                                                                                September 30, 2020


                                                                                     Hours           Rate         Amount

 09/23/2020   JSP     AD        Correspondence to Committee regarding auction         0.10       700.00            $70.00
                                result - Settled Anti-Trust claims

 09/30/2020   JSP     AD        Review draft sale order                               0.50       700.00           $350.00

                                                                                      6.50                    $4,550.00

  Bankruptcy Litigation [L430]
 09/01/2020   JSP     BL        Prepare for call with RDC regarding information       0.60       700.00           $420.00
                                related to documents produced

 09/01/2020   JSP     BL        Call with RDC group regarding information             1.00       700.00           $700.00
                                concerning documents produced

 09/01/2020   JSP     BL        Analysis regarding additional documents to request    0.40       700.00           $280.00
                                from Debtor

 09/02/2020   GSG     BL        Review/revise document request re follow-up items.    0.70       700.00           $490.00

 09/04/2020   JSP     BL        Analysis regarding additional documents to request    0.90       700.00           $630.00
                                from RDC

 09/07/2020   JSP     BL        Call with N. Basalyga regarding supplemental          0.20       700.00           $140.00
                                document requests

 09/16/2020   IDS     BL        Review decision regarding discovery.                  0.70       700.00           $490.00

 09/21/2020   JSP     BL        Confer with B. Feldman and others regarding           0.20       700.00           $140.00
                                document production

 09/23/2020   JSP     BL        Confer with S. Reger regarding document               0.10       700.00            $70.00
                                production

 09/24/2020   JSP     BL        Call with S. Reger and others regarding document      0.30       700.00           $210.00
                                requests

 09/25/2020   IDS     BL        Review and execute clawback agreement.                0.40       700.00           $280.00

 09/26/2020   JSP     BL        Correspondence to N. Basalyga regarding               0.10       700.00            $70.00
                                supplemental document production

 09/29/2020   JSP     BL        Confer with N. Basalyga regarding document            0.40       700.00           $280.00
                                production status

                                                                                      6.00                    $4,200.00

  Case Administration [B110]
 09/02/2020   LSC     CA        Update critical dates memo; calendar entries and      0.50       425.00           $212.50
                                reminders.




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            64 of12
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 13 of 24
Pachulski Stang Ziehl & Jones LLP                                                             Page:    11
Rochester Drug Co-Op O.C.C.                                                                   Invoice 126535
75015 - 00002                                                                                 September 30, 2020


                                                                                      Hours           Rate         Amount

 09/14/2020   LSC     CA        Update critical dates memo; calendar entries and       0.50       425.00           $212.50
                                reminders.

 09/18/2020   LSC     CA        Update critical dates memo; calendar entries and       0.40       425.00           $170.00
                                reminders.

 09/23/2020   LSC     CA        Update critical dates memo; calendar entries and       0.50       425.00           $212.50
                                reminders.

                                                                                       1.90                        $807.50

  Claims Admin/Objections[B310]
 09/02/2020   IDS     CO        Telephone call with C. Mehdise school district         0.50       700.00           $350.00
                                claims.

 09/10/2020   IDS     CO        Review school district claims.                         1.00       700.00           $700.00

 09/10/2020   IDS     CO        Overview of municipal claims.                          1.50       700.00       $1,050.00

 09/14/2020   IDS     CO        Initial analysis of municipal claims.                  1.70       700.00       $1,190.00

 09/15/2020   JSP     CO        Begin review of claims analysis from D. Greenblatt     0.90       700.00           $630.00

 09/16/2020   IDS     CO        Review sample litigation claims.                       2.00       700.00       $1,400.00

 09/18/2020   GSG     CO        Review proofs of claim re litigation claims,           3.20       700.00       $2,240.00
                                damages, and bases; notes re attachments and
                                plaintiffs' counsel.

 09/21/2020   JSP     CO        Attention to insurance issues, including review of     0.90       700.00           $630.00
                                correspondence from B. Feldman regarding same

 09/21/2020   GSG     CO        Draft memo re claims analysis and categories.          3.80       700.00       $2,660.00

 09/25/2020   IDS     CO        Draft stipulation regarding class claims (schools).    1.40       700.00           $980.00

                                                                                      16.90                  $11,830.00

  Compensation Prof. [B160]
 09/02/2020   WLR     CP        Review correspondence from Ilan Scharf re              0.10       700.00            $70.00
                                quarterly fee application

 09/02/2020   LSC     CP        Retrieve and transmit LEDES data for July monthly      0.20       425.00            $85.00
                                statement.

 09/04/2020   CAK     CP        Provide William L. Ramseyer copies of filed            0.20       395.00            $79.00
                                monthly fee notices and bills.

 09/07/2020   WLR     CP        Draft first interim fee application                    4.30       700.00       $3,010.00

 09/09/2020   WLR     CP        Review and revise First interim fee application        1.80       700.00       $1,260.00



       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            65 of13
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 14 of 24
Pachulski Stang Ziehl & Jones LLP                                                                  Page:    12
Rochester Drug Co-Op O.C.C.                                                                        Invoice 126535
75015 - 00002                                                                                      September 30, 2020


                                                                                           Hours           Rate         Amount

 09/10/2020   CAK     CP        Draft spreadsheet for totals in preparation of 1st          0.70       395.00           $276.50
                                Interim fee application

 09/10/2020   CAK     CP        Review and update 1st Interim fee application               1.20       395.00           $474.00

 09/10/2020   WLR     CP        Review correspondence from La Asia Canty (.1) and           0.20       700.00           $140.00
                                Cheryl Knotts (.1) re service and filing of interim fee
                                application

 09/14/2020   LSC     CP        Revise first interim fee application, including             0.50       425.00           $212.50
                                preparation of notice and certificate of service, and
                                follow up with I. Scharf regarding same.

 09/15/2020   IDS     CP        Review and revise Pachulski Stang Ziehl & Jones             1.40       700.00           $980.00
                                fee application.

 09/17/2020   LSC     CP        Revise, finalize, file, and serve first interim fee         2.10       425.00           $892.50
                                application and correspondence regarding the same.

                                                                                           12.70                    $7,479.50

  Comp. of Prof./Others
 09/10/2020   LSC     CPO       Draft and file CNO re GlassRatner second monthly            0.30       425.00           $127.50
                                statement and correspondence regarding the same.

 09/16/2020   LSC     CPO       Finalize Glass Ratner monthly fee statement, prepare        0.80       425.00           $340.00
                                certificate of service, and file and serve same.

 09/21/2020   LSC     CPO       Prepare notice of filing and certificate of service for     0.60       425.00           $255.00
                                GlassRatner first interim fee application (.3);
                                finalize, file, and serve same, along with first interim
                                fee application (.3).

                                                                                            1.70                        $722.50

  Financing [B230]
 09/03/2020   IDS     FN        Email to GR team regarding budget forecast.                 0.10       700.00            $70.00

 09/30/2020   IDS     FN        Review and comment on Bank payoff letter.                   0.50       700.00           $350.00

                                                                                            0.60                        $420.00

  General Creditors Comm. [B150]
 09/02/2020   IDS     GC        Email update to Committee in lieu of meeting.               0.60       700.00           $420.00

 09/03/2020   JSP     GC        Review and comment on status report to Committee            0.40       700.00           $280.00

 09/08/2020   JSP     GC        General status call with C. Hill - claims, document         0.40       700.00           $280.00
                                requests, plan




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            66 of14
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 15 of 24
Pachulski Stang Ziehl & Jones LLP                                                            Page:    13
Rochester Drug Co-Op O.C.C.                                                                  Invoice 126535
75015 - 00002                                                                                September 30, 2020


                                                                                     Hours           Rate         Amount

 09/10/2020   IDS     GC        Email to committee regarding meeting.                 0.40       700.00           $280.00

 09/16/2020   IDS     GC        Draft agenda for committee call.                      0.40       700.00           $280.00

 09/17/2020   JSP     GC        Prepare for Committee call                            0.80       700.00           $560.00

 09/17/2020   JSP     GC        Participate on Committee call                         0.90       700.00           $630.00

 09/17/2020   JSP     GC        Correspondence from T. Buck regarding board fee       0.20       700.00           $140.00
                                issue

 09/21/2020   JSP     GC        Call with B. Boe, B. Michaelson and I. Scharf to      0.50       700.00           $350.00
                                prepare for call with Debtor

 09/21/2020   JSP     GC        Review agenda (and notes regarding same)              0.40       700.00           $280.00
                                concerning call with Debtor

 09/24/2020   IDS     GC        Email to committee in lieu of call.                   0.60       700.00           $420.00

 09/25/2020   JSP     GC        Correspondence regarding M&T                          0.30       700.00           $210.00

 09/29/2020   JSP     GC        Correspondence regarding M&T bank letter              0.10       700.00            $70.00

 09/30/2020   JSP     GC        Confer with C. Hill, A. Talesnick regarding M&T       0.80       700.00           $560.00
                                issues

                                                                                      6.80                    $4,760.00

  Plan & Disclosure Stmt. [B320]
 09/03/2020   JSP     PD        Analysis regarding plan and disclosure statement      0.80       700.00           $560.00
                                issues

 09/03/2020   IDS     PD        Telephone call with S. Donato regarding plan.         0.40       700.00           $280.00

 09/03/2020   IDS     PD        Email to committee regarding plan and general         0.80       700.00           $560.00
                                update.

 09/04/2020   JSP     PD        Continue analysis of Plan and Disclosure Statement    2.40       700.00       $1,680.00
                                issues based on calls and correspondence regarding
                                same

 09/07/2020   JSP     PD        Review correspondence and analyze issues in           1.90       700.00       $1,330.00
                                connection with revisions to plan and disclosure
                                statement

 09/09/2020   JSP     PD        Prepare for call with C. Hill regarding plan and      1.40       700.00           $980.00
                                disclosure statement issues

 09/10/2020   JSP     PD        Call with C. Hill and I. Scharf regarding plan and    0.50       700.00           $350.00
                                disclosure statement issues

 09/10/2020   JSP     PD        Analysis of plan/disclosure statement issues based    0.90       700.00           $630.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            67 of15
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 16 of 24
Pachulski Stang Ziehl & Jones LLP                                                               Page:    14
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126535
75015 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                on call with C. HIll
 09/11/2020   JSP     PD        Correspondence regarding plan/disclosure statement       0.60       700.00           $420.00

 09/15/2020   JSP     PD        Analysis regarding Liquidating Trust                     1.80       700.00       $1,260.00

 09/16/2020   JSP     PD        Confer with C. Hill regarding liquidating trustee        0.20       700.00           $140.00

 09/16/2020   IDS     PD        Review emails and agenda regarding call with LT          0.40       700.00           $280.00
                                ( transition)

 09/16/2020   IDS     PD        Telephone call with JNA regarding call with LT           0.20       700.00           $140.00
                                (transition)

 09/17/2020   JSP     PD        Attention to issues regarding plan and disclosure        1.30       700.00           $910.00
                                statement

 09/17/2020   JSP     PD        Attention to issues/agenda for meeting with              0.70       700.00           $490.00
                                Liquidating Trustee and Debtor

 09/18/2020   JSP     PD        Prepare for and confer with B. Michaelson and B.         1.80       700.00       $1,260.00
                                Boe regarding Liquidating Trustee issues

 09/18/2020   JSP     PD        Confer with C. Hill regarding liquidating trustee        0.30       700.00           $210.00
                                matters

 09/21/2020   JSP     PD        Call with Debtor's employees and professionals and       1.00       700.00           $700.00
                                Liquidating Trustee (B. Boe/B. Michaelson) and
                                others regarding transition

 09/21/2020   IDS     PD        Call with LT regarding statues of case.                  0.50       700.00           $350.00

 09/21/2020   IDS     PD        Call with LT and debtor regarding transition.            0.80       700.00           $560.00

 09/22/2020   JSP     PD        Call with B. Boe, B. Michaelson, I. Scharf and Glass     0.70       700.00           $490.00
                                Ratner group regarding transition and case planning

 09/22/2020   IDS     PD        Follow up call regarding LT transition.                  0.50       700.00           $350.00

 09/23/2020   JSP     PD        Confer with B. Michaelson and B. Boe regarding           0.90       700.00           $630.00
                                Liquidating Trustee matters

 09/24/2020   JSP     PD        Review agenda for call with Liquidating Trustees         0.30       700.00           $210.00

 09/28/2020   JSP     PD        Review documents/correspondence from C. Hill,            1.70       700.00       $1,190.00
                                including detailed agenda, for call with Liquidating
                                Trustees and litigation counsel concerning litigation
                                claims

 09/29/2020   JSP     PD        Review report from T. Buck for Liquidating               0.80       700.00           $560.00
                                Trustees

 09/29/2020   JSP     PD        Prepare for call with Liquidating Trustees regarding     0.90       700.00           $630.00
                                litigation claims




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            68 of16
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 17 of 24
Pachulski Stang Ziehl & Jones LLP                                                               Page:    15
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126535
75015 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/29/2020   JSP     PD        Participate on call with Liquidating Trustees            0.90       700.00           $630.00
                                regarding litigation claims

                                                                                        25.40                  $17,780.00

  Stay Litigation [B140]
 09/08/2020   LSC     SL        Prepare certificate of service, file, and serve          0.40       425.00           $170.00
                                objection to Nelroy Drugs motion for relief from
                                stay.

 09/14/2020   GSG     SL        Review Debtor's objection and supporting                 1.20       700.00           $840.00
                                declaration re Nelroy Objection to RS; review
                                related rebate documentation.

 09/23/2020   GSG     SL        Review Echo Drugs stay motion, debtor’s schedules,       1.60       700.00       $1,120.00
                                patronage dividends, and claim register; notes re
                                same.

 09/23/2020   GSG     SL        Draft objection to Echo Drugs motion for stay relief.    1.60       700.00       $1,120.00

 09/23/2020   LSC     SL        Research and correspondence regarding Echo relief        0.20       425.00            $85.00
                                from stay motion.

 09/24/2020   GSG     SL        Draft objection re Echo Drugs’ motion for stay           4.40       700.00       $3,080.00
                                relief; email re same.

 09/29/2020   IDS     SL        Review case management order regarding Echo              0.20       700.00           $140.00
                                Drugs.

 09/29/2020   IDS     SL        Review Echo and Nelray stay relief / reconsideration     1.00       700.00           $700.00
                                pleadings.

 09/29/2020   GSG     SL        Review Nelroy motion for reconsideration and cases       4.40       700.00       $3,080.00
                                re same; begin draft/revisions re response and
                                objection.

 09/30/2020   IDS     SL        Review draft of Echo and Nelray stay relief              1.20       700.00           $840.00
                                objection.

 09/30/2020   GSG     SL        Draft/revise omnibus objection re Nelroy/Echo            3.70       700.00       $2,590.00
                                drugs; email I. Scharf re same.

                                                                                        19.90                  $13,765.00

  Tax Issues [B240]
 09/01/2020   JSP     TI        Analyze tax claim statutes and case law                  1.80       700.00       $1,260.00

 09/01/2020   IDS     TI        Review research regarding IRS claim.                     0.80       700.00           $560.00

 09/01/2020   REM     TI        Work on report.                                          4.50       700.00       $3,150.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            69 of17
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 18 of 24
Pachulski Stang Ziehl & Jones LLP                                                              Page:    16
Rochester Drug Co-Op O.C.C.                                                                    Invoice 126535
75015 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/02/2020   REM     TI        Work on report.                                         9.00       700.00       $6,300.00

 09/03/2020   JSP     TI        Analysis regarding IRS claim/280(E) issues              0.90       700.00           $630.00

 09/03/2020   REM     TI        Work on report.                                         7.20       700.00       $5,040.00

 09/05/2020   REM     TI        Review financials.                                      1.00       700.00           $700.00

 09/07/2020   REM     TI        Work on supplement to report.                           2.30       700.00       $1,610.00

 09/10/2020   JSP     TI        Analysis regarding IRS claim and objection to same      1.70       700.00       $1,190.00

 09/10/2020   IDS     TI        Meeting with chapter 11, Jason Pomerantz regarding      0.50       700.00           $350.00
                                IRS claim.

 09/10/2020   IDS     TI        Review research on IRS claims.                          1.10       700.00           $770.00

 09/13/2020   JSP     TI        Further analysis of IRS claim and objection to same     1.80       700.00       $1,260.00

 09/21/2020   JSP     TI        Calls with C. Hill and I. Scharf/R. Mikels regarding    0.90       700.00           $630.00
                                IRS claim

 09/21/2020   IDS     TI        Telephone call with Richard Mikels regarding tax        0.40       700.00           $280.00
                                research needed for IRS claim.

 09/21/2020   IDS     TI        Review tax analysis, research (IRS claim)               2.30       700.00       $1,610.00

 09/23/2020   REM     TI        Internal email regarding papers expected from           0.10       700.00            $70.00
                                debtors.

 09/24/2020   JSP     TI        Attention to issues regarding the IRS claim and         1.60       700.00       $1,120.00
                                objection to same

 09/24/2020   REM     TI        Emails regarding debtors papers due regarding IRS.      0.10       700.00            $70.00

 09/25/2020   JSP     TI        Confer with C. HIll and others regarding objection      0.70       700.00           $490.00
                                to IRS claim

 09/25/2020   JSP     TI        Review draft objection to IRS claim                     2.40       700.00       $1,680.00

 09/25/2020   REM     TI        Confer with marijuana attorney on 280(E)                0.30       700.00           $210.00

 09/25/2020   REM     TI        Internal email about Sec. 280(E)                        0.20       700.00           $140.00

 09/25/2020   REM     TI        Jason Pomerantz regarding schedule for papers.          0.10       700.00            $70.00

 09/25/2020   REM     TI        Review of Debtors pleading on tax claim and report      0.80       700.00           $560.00
                                on initial impressions.

 09/26/2020   JSP     TI        Further review/analysis regarding debtor's draft        2.60       700.00       $1,820.00
                                claim objection - IRS (including notes regarding
                                same)

 09/26/2020   REM     TI        Work on motion and objection to IRS claim.              6.70       700.00       $4,690.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            70 of18
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 19 of 24
Pachulski Stang Ziehl & Jones LLP                                                           Page:    17
Rochester Drug Co-Op O.C.C.                                                                 Invoice 126535
75015 - 00002                                                                               September 30, 2020


                                                                                    Hours           Rate         Amount

 09/27/2020   JSP     TI        Correspondence from R. Mikels regarding IRS claim    0.90       700.00           $630.00
                                objection (including comments on Debtor's draft)

 09/27/2020   JSP     TI        Confer with I. Scharf and R. Mikels regarding        0.40       700.00           $280.00
                                objection to IRS claim

 09/27/2020   JSP     TI        Call regarding draft objection to IRS claim          0.40       700.00           $280.00

 09/27/2020   JSP     TI        Confer with C. Hill and B. Feldman regarding         0.20       700.00           $140.00
                                objection to IRS claim

 09/27/2020   IDS     TI        Telephone call with Richard Mikels, Jason            0.40       700.00           $280.00
                                Pomerantz regarding tax claim.

 09/27/2020   REM     TI        Work on Motion.                                      5.00       700.00        $3,500.00

 09/27/2020   REM     TI        Internal conference call to prepare for call with    0.40       700.00           $280.00
                                debtor.

 09/27/2020   REM     TI        Conference call with Debtors counsel and send        0.50       700.00           $350.00
                                summary of constitutional law issue.

                                                                                    60.00                    $42,000.00

  TOTAL SERVICES FOR THIS MATTER:                                                                          $155,774.50




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            71 of19
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 20 of 24
Pachulski Stang Ziehl & Jones LLP                                             Page:    18
Rochester Drug Co-Op O.C.C.                                                   Invoice 126535
75015 - 00002                                                                 September 30, 2020



 Expenses
 09/01/2020   PO        75015.00002 :Postage Charges for 09-01-20                 2.16
 09/01/2020   RE        ( 24 @0.10 PER PG)                                        2.40
 09/01/2020   RE        ( 24 @0.10 PER PG)                                        2.40
 09/01/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                               0.80
 09/01/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                               0.10
 09/02/2020   LN        75015.00002 Lexis Charges for 09-02-20                   52.52
 09/02/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                              2.40
 09/02/2020   RE2       SCAN/COPY ( 25 @0.10 PER PG)                              2.50
 09/02/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                              2.00
 09/03/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDS          7.70
 09/03/2020   LN        75015.00002 Lexis Charges for 09-03-20                    8.75
 09/04/2020   LN        75015.00002 Lexis Charges for 09-04-20                   43.77
 09/10/2020   RE2       SCAN/COPY ( 33 @0.10 PER PG)                              3.30
 09/14/2020   CC        Conference Call [E105] AT&T Conference Call, GSG          2.97
 09/14/2020   LN        75015.00002 Lexis Charges for 09-14-20                    8.75
 09/15/2020   LN        75015.00002 Lexis Charges for 09-15-20                   17.50
 09/16/2020   PO        75015.00002 :Postage Charges for 09-16-20                 2.55
 09/16/2020   RE        ( 20 @0.10 PER PG)                                        2.00
 09/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                               0.10
 09/16/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                              1.00
 09/17/2020   CC        Conference Call [E105] Loop Up Conference Call, IDS      41.09
 09/17/2020   FE        75015.00002 FedEx Charges for 09-17-20                   14.82
 09/17/2020   PO        75015.00002 :Postage Charges for 09-17-20                20.10
 09/17/2020   RE        ( 10 @0.10 PER PG)                                        1.00
 09/17/2020   RE        ( 210 @0.10 PER PG)                                      21.00
 09/17/2020   RE        ( 8 @0.10 PER PG)                                         0.80
 09/17/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                               0.30
 09/17/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                               0.10
 09/17/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                               0.20
 09/17/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                               0.10
 09/17/2020   RE2       SCAN/COPY ( 105 @0.10 PER PG)                            10.50
 09/17/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                               0.10




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            72 of20
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 21 of 24
Pachulski Stang Ziehl & Jones LLP                                           Page:    19
Rochester Drug Co-Op O.C.C.                                                 Invoice 126535
75015 - 00002                                                               September 30, 2020

 09/17/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                              0.10
 09/17/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                             2.40
 09/21/2020   BB        75015.00002 Bloomberg Charges for 10-05-20             180.00
 09/21/2020   LN        75015.00002 Lexis Charges for 09-21-20                  17.50
 09/21/2020   PO        75015.00002 :Postage Charges for 09-21-20                6.40
 09/21/2020   RE        ( 2 @0.10 PER PG)                                        0.20
 09/21/2020   RE        ( 112 @0.10 PER PG)                                     11.20
 09/21/2020   RE2       SCAN/COPY ( 56 @0.10 PER PG)                             5.60
 09/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                              0.10
 09/21/2020   RE2       SCAN/COPY ( 105 @0.10 PER PG)                           10.50
 09/29/2020   LN        75015.00002 Lexis Charges for 09-29-20                  17.50
 09/30/2020   PAC       Pacer - Court Research                                  15.10

   Total Expenses for this Matter                                           $542.38




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            73 of21
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 22 of 24
Pachulski Stang Ziehl & Jones LLP                                                         Page:    20
Rochester Drug Co-Op O.C.C.                                                               Invoice 126535
75015 - 00002                                                                             September 30, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        09/30/2020

Total Fees                                                                                           $155,774.50

Total Expenses                                                                                             542.38

Total Due on Current Invoice                                                                         $156,316.88

  Outstanding Balance from prior invoices as of        09/30/2020          (May not include recent payments)

A/R Bill Number          Invoice Date                Fees Billed        Expenses Billed             Balance Due
 126534                  08/31/2020                $160,662.50             $536.59                   $161,199.09

             Total Amount Due on Current and Prior Invoices:                                         $317,515.97




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                      1197-2,
                                       1013, Filed
                                                Filed12/17/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/17/20
                                                                          02/03/2117:56:16,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Exhibit
                              Description:
                                      B -Main
                                          PSZJ
                                           Exhibit
                                              Document
                                               September
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                            74 of22
                                                                  134
                                                                    of
                                                                     Page
                                                                       23 23 of 24
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                          )
In re:                                                    )   Chapter 11
                                                          )
ROCHESTER DRUG CO-OPERATIVE, INC.,                        )   Case No. 20-20230
                                                          )
                               Debtor.                    )
                                                          )

                                CERTIFICATE OF SERVICE

         I, Melisa DesJardien, am over the age of eighteen years, am employed by Pachulski

Stang Ziehl & Jones LLP. I am not a party to the within action; my business address is 10100

Santa Monica Blvd, 13th Floor, Los Angeles, CA 90067. I hereby certify under penalty of perjury

that on the 17th day of December, 2020, I electronically filed the FIFTH MONTHLY FEE

STATEMENT OF PACHULSKI STANG ZIEHL & JONES LLP FOR COMPENSATION

FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES AS COUNSEL

TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR ROCHESTER

DRUG CO-OPERATIVE, INC. FOR THE PERIOD SEPTEMBER 1, 2020 THROUGH

SEPTEMBER 30, 2020 with the Clerk of the Bankruptcy Court for the Western District of New

York, using the CM/ECF system.

         I also certify that on December 17, 2020, copies of the above-referenced document were

served via First Class US Mail upon the parties set forth below.

 Kathleen D. Schmitt, Esq.                       Stephen A. Donato
 Office of the U.S. Trustee                      Bond, Schoeneck & King, PLLC
 Federal Office Building                         One Lincoln Center
 100 State Street, Room 6090                     Syracuse, NY 13202-1355
 Rochester, NY 14614

Dated: December 17, 2020                            /s/ Melisa DesJardien
                                                        Melisa DesJardien




DOCS_NY:41687.1 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc  Doc1330-7,
                                1197-2,
                                 1013, Filed
                                          Filed12/17/20,
                                                02/03/21, Entered
                                                04/28/21,   Entered12/17/20
                                                                    02/03/2117:56:16,
                                                                    04/28/21 13:28:09,
                                                                             15:26:41,
           Description:
                     Description:
                        Exhibit
                        Description:
                                B -Main
                                    PSZJ
                                     Exhibit
                                        Document
                                         September
                                             G, Page
                                                   , Page
                                                     Monthly,
                                                      75 of23
                                                            134
                                                              of
                                                               Page
                                                                 23 24 of 24
                                     EXHIBIT C

                             (Sixth Monthly Fee Statement)




DOCS_DE:232702.2 75015/002
 Case 2-20-20230-PRW, Doc 1330-7,
                               1197-3, Filed 04/28/21,
                                                02/03/21, Entered 04/28/21
                                                                   02/03/21 15:26:41,
                                                                            13:28:09,
            Description:Description:
                         Exhibit C - PSZJ
                                     ExhibitOctober
                                             G, PageMonthly,
                                                     76 of 134
                                                             Page 1 of 18
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                       )
In re:                                                 )   Chapter 11
                                                       )
ROCHESTER DRUG CO-OPERATIVE, INC.,                     )   Case No. 20-20230
                                                       )
                             Debtor.                   )
                                                       )


                                   NOTICE OF FILING

         PLEASE TAKE NOTICE that, in accordance with the Administrative Order Establishing

Procedures for Interim Compensation and Reimbursement for Expenses for Professionals and

Members of Official Committees [Docket No. 333], Pachulski Stang Ziehl & Jones LLP has filed

the Sixth Monthly Fee Statement of Pachulski Stang Ziehl & Jones LLP for Compensation for

Services Rendered and Reimbursement of Expenses as Counsel to the Official Committee of

Unsecured Creditors for Rochester Drug Co-Operative, Inc. for the Period October 1, 2020

Through October 31, 2020, a copy of which is attached hereto and hereby served upon you.


Date: December 28, 2020                   PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Ilan D. Scharf
                                          James I. Stang (pro hac vice)
                                          Ilan D. Scharf
                                          780 Third Avenue, 34th Floor
                                          New York, NY 10017
                                          Telephone: (212) 561-7700
                                          Facsimile: (212) 561-7777
                                          Email: jstang@pszjlaw.com
                                                      ischarf@pszjlaw.com

                                          Counsel to the Official Committee of Unsecured
                                          Creditors




DOCS_NY:41688.1 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc  Doc1330-7,
                               1197-3,
                                 1029, Filed
                                          Filed12/28/20,
                                                 02/03/21, Entered
                                                 04/28/21,    Entered12/28/20
                                                                      02/03/2112:22:28,
                                                                      04/28/21 13:28:09,
                                                                               15:26:41,
             Description:
                     Description:
                        Description:
                          Exhibit CMain
                                    - PSZJ
                                      Exhibit
                                        Document
                                            October
                                              G, Page,Monthly,
                                                      Page
                                                       77 of 1134
                                                               of
                                                                Page
                                                                  17 2 of 18
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                         )
In re:                                                   )   Chapter 11
                                                         )
ROCHESTER DRUG CO-OPERATIVE, INC.,                       )   Case No. 20-20230
                                                         )
                              Debtor.                    )
                                                         )

  SIXTH MONTHLY FEE STATEMENT OF PACHULSKI STANG ZIEHL & JONES
 LLP FOR COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT
        OF EXPENSES AS COUNSEL TO THE OFFICIAL COMMITTEE OF
      UNSECURED CREDITORS FOR ROCHESTER DRUG CO-OPERATIVE,
     INC. FOR THE PERIOD OCTOBER 1, 2020 THROUGH OCTOBER 31, 2020

Name of Applicant:                          Pachulski Stang Ziehl & Jones LLP

Authorized to Provide Professional          The Official Committee of Unsecured Creditors
Services to:                                of Rochester Drug Co-Operative, Inc.

Date of Retention:                          Order Entered June 17, 2020 [Docket No. 409]
                                            Employment Effective as of April 9, 2020
Period for which compensation and
Reimbursement is sought:                    October 1, 2020 through October 31, 2020

Amount of compensation sought               $70,530.00 (80% of $88,162.50)
as well as actual, reasonable and
necessary:

Amount of expense reimbursement sought      $49.87
as actual, reasonable and necessary:

This is a X monthly ____ quarterly ____ final application

This is the Sixth Monthly fee statement by Pachulski Stang Ziehl & Jones LLP in this case.




DOCS_NY:41688.1 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc  Doc1330-7,
                               1197-3,
                                 1029, Filed
                                          Filed12/28/20,
                                                 02/03/21, Entered
                                                 04/28/21,    Entered12/28/20
                                                                      02/03/2112:22:28,
                                                                      04/28/21 13:28:09,
                                                                               15:26:41,
             Description:
                     Description:
                        Description:
                          Exhibit CMain
                                    - PSZJ
                                      Exhibit
                                        Document
                                            October
                                              G, Page,Monthly,
                                                      Page
                                                       78 of 2134
                                                               of
                                                                Page
                                                                  17 3 of 18
                               Pachulski Stang Ziehl & Jones LLP
                                           780 Third Avenue
                                              34th Floor
                                          New York, NY 10017
                                                                      October 31, 2020
IDS                                                                   Invoice 126624
                                                                      Client   75015
                                                                      Matter   00002
                                                                               IDS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 10/31/2020
               FEES                                                    $88,162.50
               EXPENSES                                                    $49.87
               TOTAL CURRENT CHARGES                                   $88,212.37

               BALANCE FORWARD                                        $317,515.97
               TOTAL BALANCE DUE                                      $405,728.34




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/28/20
                                                                            02/03/2112:22:28,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                           Description:
                              Description:
                                Exhibit CMain
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  October
                                                    G, Page,Monthly,
                                                            Page
                                                             79 of 3134
                                                                     of
                                                                      Page
                                                                        17 4 of 18
Pachulski Stang Ziehl & Jones LLP                                             Page:     2
Rochester Drug Co-Op O.C.C.                                                   Invoice 126624
75015 - 00002                                                                 October 31, 2020




  Summary of Services by Professional
  ID        Name                            Title                  Rate        Hours               Amount

 GSG        Greenwood, Gail S.              Counsel              700.00        13.70             $9,590.00

                                                                               18.60         $13,020.00
 IDS        Scharf, Ilan D.                 Partner              700.00
                                                                               67.60         $47,320.00
 JSP        Pomerantz, Jason S.             Partner              700.00
                                                                                3.70             $1,572.50
 LSC        Canty, La Asia S.               Paralegal            425.00
 REM        Mikels, Richard E.              Partner              700.00        21.60         $15,120.00

 WLR        Ramseyer, William L.            Counsel              700.00         2.20             $1,540.00

                                                                             127.40              $88,162.50




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/28/20
                                                                            02/03/2112:22:28,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                           Description:
                              Description:
                                Exhibit CMain
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  October
                                                    G, Page,Monthly,
                                                            Page
                                                             80 of 4134
                                                                     of
                                                                      Page
                                                                        17 5 of 18
Pachulski Stang Ziehl & Jones LLP                                               Page:     3
Rochester Drug Co-Op O.C.C.                                                     Invoice 126624
75015 - 00002                                                                   October 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                         Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                       11.90                       $8,330.00

 AC                 Avoidance Actions                                    1.70                       $1,190.00

 AD                 Asset Disposition [B130]                             0.90                        $630.00

 BL                 Bankruptcy Litigation [L430]                         7.30                       $4,945.00

 CA                 Case Administration [B110]                           1.70                        $722.50

 CO                 Claims Admin/Objections[B310]                        4.60                       $3,220.00

 CP                 Compensation Prof. [B160]                            3.90                       $2,537.50

 GC                 General Creditors Comm. [B150]                      11.20                       $7,840.00

 PD                 Plan & Disclosure Stmt. [B320]                       9.10                       $6,370.00

 SL                 Stay Litigation [B140]                              10.10                       $6,877.50

 TI                 Tax Issues [B240]                                   65.00                      $45,500.00

                                                                            127.40                 $88,162.50




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/28/20
                                                                            02/03/2112:22:28,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                           Description:
                              Description:
                                Exhibit CMain
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  October
                                                    G, Page,Monthly,
                                                            Page
                                                             81 of 5134
                                                                     of
                                                                      Page
                                                                        17 6 of 18
Pachulski Stang Ziehl & Jones LLP                                             Page:     4
Rochester Drug Co-Op O.C.C.                                                   Invoice 126624
75015 - 00002                                                                 October 31, 2020


  Summary of Expenses
  Description                                                                                    Amount
Conference Call [E105]                                                                      $11.21
Lexis/Nexis- Legal Research [E                                                              $35.06
Postage [E108]                                                                               $1.30
Reproduction/ Scan Copy                                                                      $2.30

                                                                                                 $49.87




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/28/20
                                                                            02/03/2112:22:28,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                           Description:
                              Description:
                                Exhibit CMain
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  October
                                                    G, Page,Monthly,
                                                            Page
                                                             82 of 6134
                                                                     of
                                                                      Page
                                                                        17 7 of 18
Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
Rochester Drug Co-Op O.C.C.                                                                   Invoice 126624
75015 - 00002                                                                                 October 31, 2020


                                                                                      Hours           Rate       Amount

  Asset Analysis/Recovery[B120]
 10/01/2020   JSP      AA       Call with Debtor's professionals regarding A/R         0.30        700.00        $210.00
                                issues
 10/02/2020   JSP      AA       Correspondence from B. Bieber regarding Paradiso       0.40        700.00        $280.00
                                settlement agreement issues
 10/03/2020   JSP      AA       Review draft revised settlement agreement -            0.40        700.00        $280.00
                                Paradiso
 10/03/2020   JSP      AA       Correspondence to S. Reger regarding document          0.10        700.00         $70.00
                                production
 10/05/2020   JSP      AA       Correspondence regarding additional documents          0.60        700.00        $420.00
                                from Debtor
 10/08/2020   JSP      AA       Participate on A/R status call                         0.20        700.00        $140.00
 10/08/2020   IDS      AA       Email with T. Buck, J. Pomerantz regarding board       0.50        700.00        $350.00
                                fees.
 10/15/2020   JSP      AA       Confer with B. Bieber regarding A/R matters            0.40        700.00        $280.00
 10/15/2020   JSP      AA       Participate on weekly call regarding A/R matters       0.30        700.00        $210.00
 10/15/2020   GSG      AA       Review supplemental due diligence responses from       0.90        700.00        $630.00
                                debtor re subscriptions and members.
 10/17/2020   JSP      AA       Review correspondence regarding NOL issue              0.80        700.00        $560.00
 10/19/2020   JSP      AA       Analysis regarding documents produced by RDC in        0.90        700.00        $630.00
                                connection with litigation analysis
 10/19/2020   GSG      AA       Review database re additional BOD minutes and          1.10        700.00        $770.00
                                attachments; update chronology re same.
 10/19/2020   GSG      AA       Follow up re due diligence for litigation analysis;    0.60        700.00        $420.00
                                confer with D. Greenblatt.
 10/21/2020   JSP      AA       Analysis regarding A/R issues based on                 0.60        700.00        $420.00
                                calls/correspondence with B. Bieber
 10/22/2020   JSP      AA       Participate on call regarding A/R issues               0.30        700.00        $210.00
 10/22/2020   GSG      AA       Review M&T subordination agreement; notes re           0.70        700.00        $490.00
                                same.
 10/25/2020   GSG      AA       Review M&T Subordination Agreement and draft           1.30        700.00        $910.00
                                preliminary memo to J.S. Pomerantz and I. Scharf re
                                contract implications.
 10/26/2020   JSP      AA       Correspondence from B. Bieber and others regarding     0.60        700.00        $420.00
                                A/R matters
 10/27/2020   GSG      AA       Review and email re M&T subordination agreement.       0.30        700.00        $210.00
 10/29/2020   JSP      AA       Participate on call regarding A/R issues               0.60        700.00        $420.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/28/20
                                                                            02/03/2112:22:28,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                           Description:
                              Description:
                                Exhibit CMain
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  October
                                                    G, Page,Monthly,
                                                            Page
                                                             83 of 7134
                                                                     of
                                                                      Page
                                                                        17 8 of 18
Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Rochester Drug Co-Op O.C.C.                                                                    Invoice 126624
75015 - 00002                                                                                  October 31, 2020


                                                                                        11.90                     $8,330.00

  Avoidance Actions
 10/02/2020   JSP      AC       Review updated report regarding preferences             0.90        700.00         $630.00
 10/27/2020   JSP      AC       Call with D. Greenblatt and W. Weitz regarding          0.80        700.00         $560.00
                                preference analysis

                                                                                         1.70                     $1,190.00

  Asset Disposition [B130]
 10/02/2020   JSP      AD       Correspondence from C. Hill regarding Order on          0.10        700.00          $70.00
                                sale of settled anti-trust claims
 10/02/2020   IDS      AD       Hearing regarding sale of settled antitrust claims.     0.40        700.00         $280.00
 10/02/2020   IDS      AD       Prepare for sale hearing re settled antitrust claims.   0.40        700.00         $280.00

                                                                                         0.90                      $630.00

  Bankruptcy Litigation [L430]
 10/02/2020   JSP      BL       Correspondence from N. Basalyga regarding               0.10        700.00          $70.00
                                document production
 10/07/2020   JSP      BL       Correspondence to N. Basalyga regarding document        0.40        700.00         $280.00
                                production
 10/08/2020   JSP      BL       Correspondence from S. Reger regarding document         0.10        700.00          $70.00
                                production
 10/15/2020   JSP      BL       Correspondence regarding documents from RDC             0.60        700.00         $420.00
 10/19/2020   JSP      BL       Correspondence to N. Basalyga regarding additional      0.30        700.00         $210.00
                                documents to produce
 10/21/2020   LSC      BL       Draft and file pro hac vice motion for Gail             0.60        425.00         $255.00
                                Greenwood and correspondence regarding the same.
 10/22/2020   JSP      BL       Confer with B. Bieber and G. Greenwood regarding        0.40        700.00         $280.00
                                Giroux matter
 10/22/2020   GSG      BL       Telephone call with J.S. Pomerantz re Giroux            0.20        700.00         $140.00
                                account.
 10/23/2020   JSP      BL       Correspondence from N. Basalyga regarding               0.10        700.00          $70.00
                                document production
 10/25/2020   JSP      BL       Analysis regarding Giroux matter                        1.10        700.00         $770.00
 10/27/2020   JSP      BL       Analysis regarding Giroux matter                        0.80        700.00         $560.00
 10/28/2020   JSP      BL       Correspondence regarding Giroux matter                  0.60        700.00         $420.00
 10/28/2020   IDS      BL       Emails with J. Pomerantz regarding Giroux               0.40        700.00         $280.00
                                contracts.




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc  Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                       02/03/21, Entered
                                                       04/28/21,    Entered12/28/20
                                                                            02/03/2112:22:28,
                                                                            04/28/21 13:28:09,
                                                                                     15:26:41,
                   Description:
                           Description:
                              Description:
                                Exhibit CMain
                                          - PSZJ
                                            Exhibit
                                              Document
                                                  October
                                                    G, Page,Monthly,
                                                            Page
                                                             84 of 8134
                                                                     of
                                                                      Page
                                                                        17 9 of 18
Pachulski Stang Ziehl & Jones LLP                                                             Page:     7
Rochester Drug Co-Op O.C.C.                                                                   Invoice 126624
75015 - 00002                                                                                 October 31, 2020


                                                                                      Hours           Rate        Amount
 10/28/2020   IDS      BL       Review and research regarding Giroux settlement.       1.10        700.00         $770.00
 10/28/2020   GSG      BL       Review emails re Giroux and subordination              0.20        700.00         $140.00
                                agreement.
 10/30/2020   JSP      BL       Confer with C. Hill regarding Giroux matter            0.30        700.00         $210.00

                                                                                       7.30                      $4,945.00

  Case Administration [B110]
 10/01/2020   LSC      CA       Update critical dates memo; calendar entries and       0.60        425.00         $255.00
                                reminders.
 10/01/2020   LSC      CA       Download scheduling orders; update critical dates      0.60        425.00         $255.00
                                memo; calendar entries and reminders.
 10/26/2020   LSC      CA       Review notices and pleadings, update critical dates    0.50        425.00         $212.50
                                memo; calendar entries and reminders.

                                                                                       1.70                       $722.50

  Claims Admin/Objections[B310]
 10/15/2020   IDS      CO       Review analysis of post confirmation claims.           2.40        700.00        $1,680.00
 10/26/2020   IDS      CO       Analysis (continued) of claims filed by                2.20        700.00        $1,540.00
                                municipalities.

                                                                                       4.60                      $3,220.00

  Compensation Prof. [B160]
 10/16/2020   IDS      CP       Prepare for fee app hearing.                           0.50        700.00         $350.00
 10/16/2020   IDS      CP       Attend fee app hearing.                                0.50        700.00         $350.00
 10/20/2020   LSC      CP       Revise, finalize, file, and serve B. Riley August      0.50        425.00         $212.50
                                monthly statement.
 10/21/2020   WLR      CP       Review correspondence from Jason Pomerantz re          0.20        700.00         $140.00
                                August and September 2020 fee statements and
                                reply re same
 10/22/2020   WLR      CP       Prepare August and September fee statements            1.00        700.00         $700.00
 10/27/2020   LSC      CP       Correspondence regarding fees.                         0.20        425.00          $85.00
 10/29/2020   WLR      CP       Review and revise PSZJ Aug. 2020 statement for fee     0.60        700.00         $420.00
                                app
 10/29/2020   WLR      CP       Review and revise PSZJ Sept. 2020 statement for fee    0.40        700.00         $280.00
                                app

                                                                                       3.90                      $2,537.50




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                      02/03/21, Entered
                                                      04/28/21,    Entered12/28/20
                                                                           02/03/2112:22:28,
                                                                           04/28/21 13:28:09,
                                                                                    15:26:41,
                  Description:
                           Description:
                              Description:
                               Exhibit CMain
                                         - PSZJ
                                           Exhibit
                                             Document
                                                October
                                                   G, Page
                                                         Monthly,
                                                          , Page
                                                            85 of 9134
                                                                    Page
                                                                    of 17 10 of 18
Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Rochester Drug Co-Op O.C.C.                                                                    Invoice 126624
75015 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount

  General Creditors Comm. [B150]
 10/01/2020   JSP      GC       Confer with B. Michaelson and others regarding          0.90        700.00         $630.00
                                NDA for Liquidating Trust
 10/01/2020   JSP      GC       Correspondence regarding M&T payoff letter              3.00        700.00        $2,100.00
 10/02/2020   JSP      GC       Review correspondence and report in preparation for     0.70        700.00         $490.00
                                upcoming call with the Debtor's professionals and B.
                                Michaelson/B. Boe regarding various litigation
                                matters
 10/02/2020   JSP      GC       Correspondence regarding M&T payoff letter              0.10        700.00          $70.00
 10/05/2020   JSP      GC       Participate on call with B. Feldman and others          0.40        700.00         $280.00
                                regarding litigation matters
 10/08/2020   IDS      GC       Email memo to Committee regarding case status.          0.60        700.00         $420.00
 10/13/2020   IDS      GC       Telephone with Jason regard case, tax claim.            0.20        700.00         $140.00
 10/15/2020   JSP      GC       Prepare for Committee call                              0.40        700.00         $280.00
 10/15/2020   JSP      GC       Participate on Committee call                           0.50        700.00         $350.00
 10/16/2020   JSP      GC       Confer with D. Patel regarding case status              0.30        700.00         $210.00
 10/28/2020   IDS      GC       Memo to Committee regarding plan, IRS claim.            1.00        700.00         $700.00
 10/29/2020   JSP      GC       Prepare for Committee call                              0.50        700.00         $350.00
 10/29/2020   JSP      GC       Participate on Committee call                           0.60        700.00         $420.00
 10/29/2020   IDS      GC       Attend committee meeting regarding IRS claim, plan      0.70        700.00         $490.00
                                issues.
 10/29/2020   IDS      GC       Prepare for committee meeting regarding IRS claim,      0.50        700.00         $350.00
                                plan issues.
 10/30/2020   JSP      GC       Calls with B. Boe and B. Michaelson regarding case      0.80        700.00         $560.00
                                status

                                                                                       11.20                      $7,840.00

  Plan & Disclosure Stmt. [B320]
 10/02/2020   JSP      PD       Confer with Liquidating Trustees regarding the          1.30        700.00         $910.00
                                status of various matters, including signing an NDA
 10/04/2020   JSP      PD       Notes regarding issues for Liquidating Trustee          0.80        700.00         $560.00
 10/06/2020   JSP      PD       Notes regarding issues to discuss further with          1.80        700.00        $1,260.00
                                Liquidating Trustees
 10/09/2020   JSP      PD       Attention to issues regarding plan and disclosure       0.90        700.00         $630.00
                                statement
 10/14/2020   JSP      PD       Review/analyze plan/disclosure statement issues         2.30        700.00        $1,610.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                      02/03/21, Entered
                                                      04/28/21,  Entered12/28/20
                                                                          02/03/2112:22:28,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                  Description:
                          Description:
                              Description:
                               Exhibit CMain
                                         - PSZJ
                                           Exhibit
                                             Document
                                                October
                                                   G, Page
                                                         ,Monthly,
                                                          Page
                                                           86 of10
                                                                 134
                                                                   Page
                                                                   of 17 11 of 18
Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126624
75015 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
 10/27/2020   JSP      PD       Analysis regarding time line for confirmation and        0.90        700.00         $630.00
                                effective date based on correspondence from C. Hill
                                concerning same
 10/30/2020   JSP      PD       Confer with C. Hill regarding plan and disclosure        0.30        700.00         $210.00
                                statement issues
 10/30/2020   JSP      PD       Analysis of plan/disclosure statement issues based       0.80        700.00         $560.00
                                on call with C. Hill

                                                                                         9.10                      $6,370.00

  Stay Litigation [B140]
 10/15/2020   IDS      SL       Review supplemental Rivkin affidavit regarding stay      1.00        700.00         $700.00
                                relief.
 10/15/2020   GSG      SL       Review supplemental dec re Echo Drugs stay relief;       0.70        700.00         $490.00
                                notes re same.
 10/16/2020   GSG      SL       Revise omnibus objection re Echo Drugs in response       3.20        700.00        $2,240.00
                                to supplemental declaration; email I. Scharf and J.
                                Pomerantz re same.
 10/16/2020   GSG      SL       Review additional subscription agreements; email JP      0.70        700.00         $490.00
                                re outstanding docs/pages.
 10/20/2020   LSC      SL       File and serve omnibus objection to motion for relief    0.70        425.00         $297.50
                                from stay and motion to reconsider (.4); draft and
                                file certificate of service for the same (.3).
 10/21/2020   GSG      SL       Emails re 10/23 hearing and pro hac application (.4);    0.60        700.00         $420.00
                                review general order and procedures re hearing (.2).
 10/22/2020   GSG      SL       Review docket and Kinney Declaration re Echo             0.60        700.00         $420.00
                                account and credit claims.
 10/22/2020   GSG      SL       Review objections in preparation for hearing re          0.90        700.00         $630.00
                                Echo/Nelroy.
 10/23/2020   GSG      SL       Attend hearing re Echo/Nelroy motions.                   1.30        700.00         $910.00
 10/23/2020   GSG      SL       Email re status of stay hearing and related decision.    0.20        700.00         $140.00
 10/28/2020   GSG      SL       Review emails and opinion re Echo Drugs stay             0.20        700.00         $140.00
                                relief.

                                                                                        10.10                      $6,877.50

  Tax Issues [B240]
 10/01/2020   JSP      TI       Analysis regarding IRS claim                             0.80        700.00         $560.00
 10/01/2020   REM      TI       Review docket and circulate debtors motion on tax        0.50        700.00         $350.00
                                claims, as filed, to Ilan Scharf and Pomerantz.
 10/02/2020   JSP      TI       Confer with C. Hill regarding objection to the IRS       0.20        700.00         $140.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                      02/03/21, Entered
                                                      04/28/21,  Entered12/28/20
                                                                          02/03/2112:22:28,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                  Description:
                          Description:
                              Description:
                               Exhibit CMain
                                         - PSZJ
                                           Exhibit
                                             Document
                                                October
                                                   G, Page
                                                         ,Monthly,
                                                          Page
                                                           87 of11
                                                                 134
                                                                   Page
                                                                   of 17 12 of 18
Pachulski Stang Ziehl & Jones LLP                                                                Page:    10
Rochester Drug Co-Op O.C.C.                                                                      Invoice 126624
75015 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount
                                claim
 10/02/2020   JSP      TI       Analysis regarding IRS claim objection                    0.80        700.00         $560.00
 10/02/2020   IDS      TI       Email with Richard Mikels regarding joinder to 505        0.20        700.00         $140.00
                                motion and objection to IRS claim.
 10/02/2020   IDS      TI       Review and comment on research regarding section          0.80        700.00         $560.00
                                505.
 10/02/2020   REM      TI       Confer with Pomerantz on joinder to objection to          0.10        700.00          $70.00
                                IRS claim.
 10/02/2020   REM      TI       Draft Joinder to objection to IRS claim                   4.80        700.00        $3,360.00
 10/04/2020   JSP      TI       Analysis regarding IRS claim objection                    0.40        700.00         $280.00
 10/05/2020   JSP      TI       Correspondence and calls regarding IRS claim              0.80        700.00         $560.00
 10/05/2020   REM      TI       Call with Pomerantz regarding developments re IRS         0.10        700.00          $70.00
                                claim
 10/05/2020   REM      TI       Messages and email to Scharf and Pomerantz                0.20        700.00         $140.00
                                regarding developments re IRS claim
 10/06/2020   JSP      TI       Analysis regarding IRS tax claim issues                   0.80        700.00         $560.00
 10/07/2020   JSP      TI       Correspondence to C. Hill regarding IRS claim             0.10        700.00          $70.00
                                objection
 10/08/2020   JSP      TI       Analysis regarding issues concerning IRS claim and        2.40        700.00        $1,680.00
                                objections to same
 10/08/2020   JSP      TI       Confer with C. Hill and others regarding IRS claim        0.30        700.00         $210.00
                                objection
 10/08/2020   REM      TI       Research and analysis re priority defenses to IRS         0.70        700.00         $490.00
                                claim.
 10/09/2020   JSP      TI       Analysis regarding IRS assertion of priority status of    1.90        700.00        $1,330.00
                                claim
 10/09/2020   IDS      TI       Review and respond to email from Debtor's counsel         0.30        700.00         $210.00
                                regarding IRS claim.
 10/09/2020   REM      TI       Research defense to tax claim.                            1.30        700.00         $910.00
 10/09/2020   REM      TI       Email to Pomerantz regarding research on IRS claim        0.10        700.00          $70.00
 10/10/2020   REM      TI       Research defenses to IRS claim.                           5.40        700.00        $3,780.00
 10/12/2020   JSP      TI       Analysis regarding additional arguments against IRS       0.90        700.00         $630.00
                                claim having priority status
 10/12/2020   REM      TI       Work on research on IRS claim.                            2.00        700.00        $1,400.00
 10/13/2020   JSP      TI       Analysis regarding IRS claim issue based on call          2.20        700.00        $1,540.00
                                with C. Hill and recent correspondence regarding
                                legal issues
 10/15/2020   JSP      TI       Analysis of NOL/IRS issue based on call and               1.80        700.00        $1,260.00



       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                      02/03/21, Entered
                                                      04/28/21,  Entered12/28/20
                                                                          02/03/2112:22:28,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                  Description:
                          Description:
                              Description:
                               Exhibit CMain
                                         - PSZJ
                                           Exhibit
                                             Document
                                                October
                                                   G, Page
                                                         ,Monthly,
                                                          Page
                                                           88 of12
                                                                 134
                                                                   Page
                                                                   of 17 13 of 18
Pachulski Stang Ziehl & Jones LLP                                                              Page:    11
Rochester Drug Co-Op O.C.C.                                                                    Invoice 126624
75015 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount
                                documents from C. Hill
 10/15/2020   JSP      TI       Calls and correspondence with C. Hill regarding IRS     0.50        700.00         $350.00
                                claim/NOL issue
 10/15/2020   REM      TI       Preparation for call tomorrow on defense to IRS         0.70        700.00         $490.00
                                claim.
 10/16/2020   JSP      TI       Review correspondence and chart regarding NOL           0.90        700.00         $630.00
                                issue
 10/16/2020   REM      TI       Preparation for call on tax claim.                      0.50        700.00         $350.00
 10/16/2020   REM      TI       Attend call on tax claim and send memo to tax claim     0.80        700.00         $560.00
                                to participants on call.
 10/16/2020   REM      TI       Confer with Moskol on 507 issue.                        0.20        700.00         $140.00
 10/17/2020   JSP      TI       Confer with C. Hill regarding negotiations with IRS     0.30        700.00         $210.00
                                regarding the assertion of a priority claim
 10/17/2020   JSP      TI       Strategize regarding negotiations with IRS              0.80        700.00         $560.00
 10/18/2020   JSP      TI       Analysis regarding terms of possible settlement with    1.40        700.00         $980.00
                                IRS concerning priority claim based on calls and
                                correspondence from C. Hill
 10/19/2020   JSP      TI       Prepare for and participate on call with C. Hill, N.    0.80        700.00         $560.00
                                Basalyga, B. Friedman and I. Scharf regarding
                                negotiations with IRS concerning claim
 10/19/2020   REM      TI       Work on tax priority issues and report findings.        4.00        700.00        $2,800.00
 10/20/2020   JSP      TI       Correspondence from B. Feldman regarding IRS            0.10        700.00          $70.00
                                negotiations
 10/20/2020   JSP      TI       Analysis/strategize regarding IRS                       0.80        700.00         $560.00
                                negotiations/counter-offer
 10/21/2020   JSP      TI       Calls with B. Feldman, C. Hill and I. Scharf            0.90        700.00         $630.00
                                regarding negotiations with IRS/DOJ regarding IRS
                                claim
 10/21/2020   JSP      TI       Analysis regarding issue raised by C. Hill/B.           1.70        700.00        $1,190.00
                                Feldman based on call with DOJ concerning IRS
                                claim
 10/21/2020   IDS      TI       Telephone conference with Debtors counsel               0.40        700.00         $280.00
                                regarding IRS claim.
 10/22/2020   JSP      TI       Confer with B. Feldman, N. Basalyga and I. Scharf       0.40        700.00         $280.00
                                regarding IRS negotiations
 10/22/2020   JSP      TI       Analysis regarding IRS proposal/Debtor's                1.90        700.00        $1,330.00
                                counter-proposal regarding IRS claim
 10/22/2020   IDS      TI       Telephone call with Debtor counsel regarding IRS        0.50        700.00         $350.00
                                claim negotiations.




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                      02/03/21, Entered
                                                      04/28/21,  Entered12/28/20
                                                                          02/03/2112:22:28,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                  Description:
                          Description:
                              Description:
                               Exhibit CMain
                                         - PSZJ
                                           Exhibit
                                             Document
                                                October
                                                   G, Page
                                                         ,Monthly,
                                                          Page
                                                           89 of13
                                                                 134
                                                                   Page
                                                                   of 17 14 of 18
Pachulski Stang Ziehl & Jones LLP                                                             Page:    12
Rochester Drug Co-Op O.C.C.                                                                   Invoice 126624
75015 - 00002                                                                                 October 31, 2020


                                                                                      Hours           Rate         Amount
 10/23/2020   JSP      TI       Analysis regarding terms of potential settlement       1.80        700.00        $1,260.00
                                with IRS
 10/23/2020   IDS      TI       Telephone conference with Debtor Counsel               0.50        700.00          $350.00
                                regarding IRS claim negotiations.
 10/24/2020   JSP      TI       Review/notes regarding draft term sheet from IRS       2.40        700.00        $1,680.00
                                concerning possible settlement of claim
 10/26/2020   JSP      TI       Call with C. Hill, B. Feldman and I. Scharf            0.40        700.00          $280.00
                                regarding IRS term sheet
 10/26/2020   JSP      TI       Further analysis/comments to IRS term sheet            2.30        700.00        $1,610.00
 10/26/2020   JSP      TI       Correspondence to/from C. Hill and B. Feldman          0.40        700.00          $280.00
                                regarding IRS term sheet
 10/26/2020   IDS      TI       Email with C. Hill regarding IRS claim.                0.20        700.00          $140.00
 10/26/2020   IDS      TI       Review and revise IRS term sheet.                      1.30        700.00          $910.00
 10/27/2020   JSP      TI       Calls with B. Feldman, C. Hill and I. Scharf           0.40        700.00          $280.00
                                regarding IRS negotiations
 10/27/2020   JSP      TI       Review and comment on revised drafts - IRS term        1.80        700.00        $1,260.00
                                sheet
 10/27/2020   REM      TI       Update from Pomerantz on tax claim.                    0.10        700.00           $70.00
 10/28/2020   JSP      TI       Further review/analysis regarding term sheet with      1.60        700.00        $1,120.00
                                IRS/DOJ
 10/28/2020   JSP      TI       Call with B. Feldman regarding IRS/DOJ term sheet      0.30        700.00          $210.00
 10/29/2020   JSP      TI       Call with C. Hill regarding tax claim term sheet       0.30        700.00          $210.00
 10/29/2020   JSP      TI       Review tax claim term sheet and additional             0.80        700.00          $560.00
                                comments to same
 10/29/2020   IDS      TI       Review and comments to IRS settlement.                 1.00        700.00          $700.00
 10/29/2020   IDS      TI       Email with T. Buck regarding IRS settlement.           0.20        700.00          $140.00
 10/29/2020   REM      TI       Update from Pomerantz re IRS claim analysis.           0.10        700.00           $70.00
 10/30/2020   JSP      TI       Participate on call with RDC counsel and tax           0.20        700.00          $140.00
                                advisors regarding proposed settlement with IRS
 10/30/2020   JSP      TI       Analysis regarding further revisions to DOJ term       0.60        700.00          $420.00
                                sheet resolving dispute over IRS claim
 10/30/2020   IDS      TI       Call with Debtor accounts and counsel regarding tax    0.50        700.00          $350.00
                                claim.
 10/30/2020   IDS      TI       Telephone call with T. Buck regarding IRS claim.       0.30        700.00          $210.00

                                                                                      65.00                      $45,500.00

  TOTAL SERVICES FOR THIS MATTER:                                                                            $88,162.50




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                      02/03/21, Entered
                                                      04/28/21,  Entered12/28/20
                                                                          02/03/2112:22:28,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                  Description:
                          Description:
                              Description:
                               Exhibit CMain
                                         - PSZJ
                                           Exhibit
                                             Document
                                                October
                                                   G, Page
                                                         ,Monthly,
                                                          Page
                                                           90 of14
                                                                 134
                                                                   Page
                                                                   of 17 15 of 18
Pachulski Stang Ziehl & Jones LLP                                           Page:    13
Rochester Drug Co-Op O.C.C.                                                 Invoice 126624
75015 - 00002                                                               October 31, 2020



 Expenses

 10/16/2020   CC         Conference Call [E105] AT&T Conference Call, REM        1.14


 10/19/2020   LN         75015.00002 Lexis Charges for 10-19-20                 35.06


 10/21/2020   CC         Conference Call [E105] AT&T Conference Call, JSP        5.87


 10/21/2020   PO         75015.00002 :Postage Charges for 10-21-20               1.30


 10/21/2020   RE2        SCAN/COPY ( 22 @0.10 PER PG)                            2.20


 10/21/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                             0.10


 10/28/2020   CC         Conference Call [E105] AT&T Conference Call, JSP        4.20
   Total Expenses for this Matter                                            $49.87




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                      02/03/21, Entered
                                                      04/28/21,  Entered12/28/20
                                                                          02/03/2112:22:28,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                  Description:
                          Description:
                              Description:
                               Exhibit CMain
                                         - PSZJ
                                           Exhibit
                                             Document
                                                October
                                                   G, Page
                                                         ,Monthly,
                                                          Page
                                                           91 of15
                                                                 134
                                                                   Page
                                                                   of 17 16 of 18
Pachulski Stang Ziehl & Jones LLP                                                         Page:    14
Rochester Drug Co-Op O.C.C.                                                               Invoice 126624
75015 - 00002                                                                             October 31, 2020


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        10/31/2020

Total Fees                                                                                             $88,162.50

Total Expenses                                                                                               49.87

Total Due on Current Invoice                                                                           $88,212.37

  Outstanding Balance from prior invoices as of        10/31/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 126534                   08/31/2020               $160,662.50             $536.59                   $161,199.09

 126535                   09/30/2020               $155,774.50             $542.38                   $156,316.88

             Total Amount Due on Current and Prior Invoices:                                          $405,728.34




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-3,
                                       1029, Filed
                                                Filed12/28/20,
                                                      02/03/21, Entered
                                                      04/28/21,  Entered12/28/20
                                                                          02/03/2112:22:28,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                  Description:
                          Description:
                              Description:
                               Exhibit CMain
                                         - PSZJ
                                           Exhibit
                                             Document
                                                October
                                                   G, Page
                                                         ,Monthly,
                                                          Page
                                                           92 of16
                                                                 134
                                                                   Page
                                                                   of 17 17 of 18
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                          )
In re:                                                    )   Chapter 11
                                                          )
ROCHESTER DRUG CO-OPERATIVE, INC.,                        )   Case No. 20-20230
                                                          )
                               Debtor.                    )
                                                          )

                                CERTIFICATE OF SERVICE

         I, Melisa DesJardien, am over the age of eighteen years, am employed by Pachulski

Stang Ziehl & Jones LLP. I am not a party to the within action; my business address is 10100

Santa Monica Blvd, 13th Floor, Los Angeles, CA 90067. I hereby certify under penalty of perjury

that on the 28th day of December, 2020, I electronically filed the SIXTH MONTHLY FEE

STATEMENT OF PACHULSKI STANG ZIEHL & JONES LLP FOR COMPENSATION

FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES AS COUNSEL

TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR ROCHESTER

DRUG CO-OPERATIVE, INC. FOR THE PERIOD OCTOBER 1, 2020 THROUGH

OCTOBER 31, 2020 with the Clerk of the Bankruptcy Court for the Western District of New

York, using the CM/ECF system.

         I also certify that on December 28, 2020, copies of the above-referenced document were

served via First Class US Mail upon the parties set forth below.

 Kathleen D. Schmitt, Esq.                       Stephen A. Donato
 Office of the U.S. Trustee                      Bond, Schoeneck & King, PLLC
 Federal Office Building                         One Lincoln Center
 100 State Street, Room 6090                     Syracuse, NY 13202-1355
 Rochester, NY 14614

Dated: December 28, 2020                            /s/ Melisa DesJardien
                                                        Melisa DesJardien




DOCS_NY:41688.1 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc Doc1330-7,
                               1197-3,
                                 1029, Filed
                                          Filed12/28/20,
                                                02/03/21, Entered
                                                04/28/21,  Entered12/28/20
                                                                    02/03/2112:22:28,
                                                                    04/28/21 13:28:09,
                                                                             15:26:41,
            Description:
                    Description:
                        Description:
                         Exhibit CMain
                                   - PSZJ
                                     Exhibit
                                       Document
                                          October
                                             G, Page
                                                   ,Monthly,
                                                    Page
                                                     93 of17
                                                           134
                                                             Page
                                                             of 17 18 of 18
                                      EXHIBIT D

                             (Seventh Monthly Fee Statement)




DOCS_DE:232702.2 75015/002
 Case 2-20-20230-PRW, Doc 1330-7,
                               1197-4, Filed 04/28/21,
                                                02/03/21, Entered 04/28/21
                                                                   02/03/21 15:26:41,
                                                                            13:28:09,
           Description: Description:
                        Exhibit D - PSZJ
                                     Exhibit
                                         November
                                             G, Page Monthly,
                                                     94 of 134Page 1 of 17
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                       )
In re:                                                 )   Chapter 11
                                                       )
ROCHESTER DRUG CO-OPERATIVE, INC.,                     )   Case No. 20-20230
                                                       )
                             Debtor.                   )
                                                       )


                                   NOTICE OF FILING

         PLEASE TAKE NOTICE that, in accordance with the Administrative Order Establishing

Procedures for Interim Compensation and Reimbursement for Expenses for Professionals and

Members of Official Committees [Docket No. 333], Pachulski Stang Ziehl & Jones LLP has filed

the Seventh Monthly Fee Statement of Pachulski Stang Ziehl & Jones LLP for Compensation for

Services Rendered and Reimbursement of Expenses as Counsel to the Official Committee of

Unsecured Creditors for Rochester Drug Co-Operative, Inc. for the Period November 1, 2020

Through November 30, 2020, a copy of which is attached hereto and hereby served upon you.


Date: December 30, 2020                   PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Ilan D. Scharf
                                          James I. Stang (pro hac vice)
                                          Ilan D. Scharf
                                          780 Third Avenue, 34th Floor
                                          New York, NY 10017
                                          Telephone: (212) 561-7700
                                          Facsimile: (212) 561-7777
                                          Email: jstang@pszjlaw.com
                                                      ischarf@pszjlaw.com

                                          Counsel to the Official Committee of Unsecured
                                          Creditors




DOCS_NY:41870.1 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc Doc1330-7,
                               1197-4,
                                1035, Filed
                                         Filed12/30/20,
                                                02/03/21, Entered
                                                04/28/21,    Entered12/30/20
                                                                     02/03/2115:33:19,
                                                                     04/28/21 13:28:09,
                                                                              15:26:41,
           Description:
                     Description:
                        Description:
                        Exhibit D Main
                                  - PSZJ
                                     Exhibit
                                       Document
                                         November
                                             G, Page, Page
                                                      Monthly,
                                                      95 of 1134
                                                              ofPage
                                                                 16 2 of 17
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                        )
In re:                                                  )   Chapter 11
                                                        )
ROCHESTER DRUG CO-OPERATIVE, INC.,                      )   Case No. 20-20230
                                                        )
                              Debtor.                   )
                                                        )

SEVENTH MONTHLY FEE STATEMENT OF PACHULSKI STANG ZIEHL & JONES
LLP FOR COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT
       OF EXPENSES AS COUNSEL TO THE OFFICIAL COMMITTEE OF
     UNSECURED CREDITORS FOR ROCHESTER DRUG CO-OPERATIVE,
  INC. FOR THE PERIOD NOVEMBER 1, 2020 THROUGH NOVEMBER 30, 2020

Name of Applicant:                          Pachulski Stang Ziehl & Jones LLP

Authorized to Provide Professional         The Official Committee of Unsecured Creditors
Services to:                               of Rochester Drug Co-Operative, Inc.

Date of Retention:                          Order Entered June 17, 2020 [Docket No. 409]
                                            Employment Effective as of April 9, 2020
Period for which compensation and
Reimbursement is sought:                    November 1, 2020 through November 30, 2020

Amount of compensation sought               $60,016.00 (80% of $75,020.00)
as well as actual, reasonable and
necessary:

Amount of expense reimbursement sought      $76.67
as actual, reasonable and necessary:

This is a X monthly ____ quarterly ____ final application

This is the Seventh Monthly fee statement by Pachulski Stang Ziehl & Jones LLP in this case.




DOCS_NY:41870.1 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc Doc1330-7,
                               1197-4,
                                1035, Filed
                                         Filed12/30/20,
                                                02/03/21, Entered
                                                04/28/21,    Entered12/30/20
                                                                     02/03/2115:33:19,
                                                                     04/28/21 13:28:09,
                                                                              15:26:41,
           Description:
                     Description:
                        Description:
                        Exhibit D Main
                                  - PSZJ
                                     Exhibit
                                       Document
                                         November
                                             G, Page, Page
                                                      Monthly,
                                                      96 of 2134
                                                              ofPage
                                                                 16 3 of 17
                               Pachulski Stang Ziehl & Jones LLP
                                           780 Third Avenue
                                              34th Floor
                                          New York, NY 10017
                                                                     November 30, 2020
IDS                                                                  Invoice 126669
                                                                     Client  75015
                                                                     Matter  00002
                                                                             IDS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 11/30/2020
               FEES                                                   $75,020.00
               EXPENSES                                                   $76.67
               TOTAL CURRENT CHARGES                                  $75,096.67

               BALANCE FORWARD                                       $405,728.34
               TOTAL BALANCE DUE                                     $480,825.01




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-4,
                                      1035, Filed
                                               Filed12/30/20,
                                                      02/03/21, Entered
                                                      04/28/21,    Entered12/30/20
                                                                           02/03/2115:33:19,
                                                                           04/28/21 13:28:09,
                                                                                    15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit D Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               November
                                                   G, Page, Page
                                                            Monthly,
                                                            97 of 3134
                                                                    ofPage
                                                                       16 4 of 17
Pachulski Stang Ziehl & Jones LLP                                            Page:     2
Rochester Drug Co-Op O.C.C.                                                  Invoice 126669
75015 - 00002                                                                November 30, 2020




  Summary of Services by Professional
  ID        Name                           Title                  Rate        Hours              Amount

 GSG        Greenwood, Gail S.             Counsel               700.00        1.20          $840.00

 HRW        Winograd , Hayley R.           Associate             625.00        7.00         $4,375.00

 IDS        Scharf, Ilan D.                Partner               700.00       19.80        $13,860.00

 JSP        Pomerantz, Jason S.            Partner               700.00       76.40        $53,480.00

 LSC        Canty, La Asia S.              Paralegal             425.00        3.00         $1,275.00

 REM        Mikels, Richard E.             Partner               700.00        1.70         $1,190.00

                                                                            109.10          $75,020.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-4,
                                      1035, Filed
                                               Filed12/30/20,
                                                      02/03/21, Entered
                                                      04/28/21,    Entered12/30/20
                                                                           02/03/2115:33:19,
                                                                           04/28/21 13:28:09,
                                                                                    15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit D Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               November
                                                   G, Page, Page
                                                            Monthly,
                                                            98 of 4134
                                                                    ofPage
                                                                       16 5 of 17
Pachulski Stang Ziehl & Jones LLP                                               Page:     3
Rochester Drug Co-Op O.C.C.                                                     Invoice 126669
75015 - 00002                                                                   November 30, 2020


  Summary of Services by Task Code
  Task Code         Description                                         Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                        9.30                   $6,510.00

 BL                 Bankruptcy Litigation [L430]                         7.50                   $4,725.00

 CA                 Case Administration [B110]                           2.20                   $1,017.50

 CO                 Claims Admin/Objections[B310]                        7.20                   $5,040.00

 CP                 Compensation Prof. [B160]                            0.40                       $280.00

 CPO                Comp. of Prof./Others                                1.10                       $467.50

 GC                 General Creditors Comm. [B150]                       6.10                   $4,270.00

 PD                 Plan & Disclosure Stmt. [B320]                      45.40                  $31,780.00

 TI                 Tax Issues [B240]                                   29.90                  $20,930.00

                                                                       109.10                  $75,020.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-4,
                                      1035, Filed
                                               Filed12/30/20,
                                                      02/03/21, Entered
                                                      04/28/21,    Entered12/30/20
                                                                           02/03/2115:33:19,
                                                                           04/28/21 13:28:09,
                                                                                    15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit D Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               November
                                                   G, Page, Page
                                                            Monthly,
                                                            99 of 5134
                                                                    ofPage
                                                                       16 6 of 17
Pachulski Stang Ziehl & Jones LLP                                           Page:     4
Rochester Drug Co-Op O.C.C.                                                 Invoice 126669
75015 - 00002                                                               November 30, 2020


  Summary of Expenses
  Description                                                                                   Amount
Lexis/Nexis- Legal Research [E                                                           $67.07
Pacer - Court Research                                                                    $3.10
Postage [E108]                                                                            $2.30
Reproduction/ Scan Copy                                                                   $4.20

                                                                                         $76.67




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-4,
                                      1035, Filed
                                               Filed12/30/20,
                                                     02/03/21, Entered
                                                     04/28/21,    Entered12/30/20
                                                                          02/03/2115:33:19,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                            Description:
                              Exhibit D Main
                                        - PSZJ
                                          Exhibit
                                             Document
                                               November
                                                  G, Page, Page
                                                           100
                                                           Monthly,
                                                               of6134
                                                                   ofPage
                                                                      16 7 of 17
Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Rochester Drug Co-Op O.C.C.                                                                    Invoice 126669
75015 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount

  Asset Analysis/Recovery[B120]
 11/09/2020   JSP     AA        Correspondence regarding preference report/analysis     0.80       700.00          $560.00
                                (including review of documents)

 11/10/2020   JSP     AA        Correspondence regarding updated preference             0.90       700.00          $630.00
                                analysis

 11/11/2020   JSP     AA        Further review/notes regarding updated preference       1.30       700.00          $910.00
                                analysis in preparation for call regarding same

 11/12/2020   JSP     AA        Review draft report from B. Bieber regarding A/R        0.40       700.00          $280.00

 11/12/2020   JSP     AA        Participate on A/R call with Debtor's professionals     0.40       700.00          $280.00

 11/12/2020   JSP     AA        Further review/notes regarding draft preference         0.90       700.00          $630.00
                                report for call with D. Greenblatt and W. Weitz
                                regarding same

 11/12/2020   JSP     AA        Call with D. Greenblatt and W. Weitz regarding          0.40       700.00          $280.00
                                draft preference report

 11/16/2020   IDS     AA        Telephone call with G.Greenwood, Jeffrey                0.40       700.00          $280.00
                                Pomerantz regarding estate claims.

 11/16/2020   GSG     AA        Review database and timeline re status.                 0.50       700.00          $350.00

 11/16/2020   GSG     AA        Conference call with J.S. Pomerantz and I. Scharf re    0.40       700.00          $280.00
                                confirmation and post-confirmation litigation.

 11/19/2020   JSP     AA        Review updated preference reports from B Riley          0.90       700.00          $630.00

 11/19/2020   JSP     AA        Call with D. Greenblatt and W. Weitz regarding          0.70       700.00          $490.00
                                preference reports

 11/25/2020   JSP     AA        Review chart from B. Bieber regarding A/R status        0.90       700.00          $630.00

 11/25/2020   JSP     AA        Call with B. Bieber regarding A/R issues                0.30       700.00          $210.00

 11/30/2020   JSP     AA        Correspondence from B. Bieber regarding A/R             0.10       700.00           $70.00
                                matters

                                                                                        9.30                   $6,510.00

  Bankruptcy Litigation [L430]
 11/02/2020   IDS     BL        Review initial research regarding subordination         0.10       700.00           $70.00
                                agreement.

 11/08/2020   HRW     BL        Research re whether subordination agreement is          1.30       625.00          $812.50
                                executory contract (1.3).

 11/09/2020   HRW     BL        Continue research re whether subordination              1.80       625.00      $1,125.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-4,
                                      1035, Filed
                                               Filed12/30/20,
                                                     02/03/21, Entered
                                                     04/28/21,    Entered12/30/20
                                                                          02/03/2115:33:19,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                            Description:
                              Exhibit D Main
                                        - PSZJ
                                          Exhibit
                                             Document
                                               November
                                                  G, Page, Page
                                                           101
                                                           Monthly,
                                                               of7134
                                                                   ofPage
                                                                      16 8 of 17
Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Rochester Drug Co-Op O.C.C.                                                                    Invoice 126669
75015 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount
                                agreement is executory contract (1.8).
 11/10/2020   HRW     BL        Continue research re whether subordination              3.90       625.00      $2,437.50
                                agreement is executory contract (3.9).

 11/16/2020   JSP     BL        Analysis regarding potential litigation claims by       0.40       700.00          $280.00
                                estate.

                                                                                        7.50                   $4,725.00

  Case Administration [B110]
 11/03/2020   LSC     CA        Review notices and pleadings, update critical dates     0.50       425.00          $212.50
                                memo; calendar entries and reminders.

 11/04/2020   LSC     CA        Update critical dates memo; calendar entries and        0.50       425.00          $212.50
                                reminders.

 11/11/2020   GSG     CA        Confer with J.S. Pomerantz; email and calendar          0.30       700.00          $210.00
                                invite re strategy update.

 11/19/2020   LSC     CA        Update critical dates memo; calendar entries and        0.50       425.00          $212.50
                                reminders.

 11/24/2020   LSC     CA        Update critical dates memo; calendar entries and        0.40       425.00          $170.00
                                reminders.

                                                                                        2.20                   $1,017.50

  Claims Admin/Objections[B310]
 11/02/2020   JSP     CO        Review claims report from C. Hill                       0.80       700.00          $560.00

 11/02/2020   IDS     CO        Review Giroux agreement and related documents.          1.40       700.00          $980.00

 11/17/2020   JSP     CO        Attention to various claim issues, including IRS and    1.60       700.00      $1,120.00
                                other governmental entities

 11/17/2020   IDS     CO        Review sample tort based claims (municipalities,        2.50       700.00      $1,750.00
                                schools)

 11/17/2020   IDS     CO        Email to B. Feldman regarding NYS claim.                0.10       700.00           $70.00

 11/27/2020   JSP     CO        Review correspondence regarding claims                  0.80       700.00          $560.00

                                                                                        7.20                   $5,040.00

  Compensation Prof. [B160]
 11/02/2020   IDS     CP        Review and revise PSZJ invoices for fee app.            0.40       700.00          $280.00

                                                                                        0.40                       $280.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-4,
                                      1035, Filed
                                               Filed12/30/20,
                                                     02/03/21, Entered
                                                     04/28/21,    Entered12/30/20
                                                                          02/03/2115:33:19,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                            Description:
                              Exhibit D Main
                                        - PSZJ
                                          Exhibit
                                             Document
                                               November
                                                  G, Page, Page
                                                           102
                                                           Monthly,
                                                               of8134
                                                                   ofPage
                                                                      16 9 of 17
Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
Rochester Drug Co-Op O.C.C.                                                                    Invoice 126669
75015 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount

  Comp. of Prof./Others
 11/03/2020   LSC     CPO       Revise, finalize, and file amendment to GlassRatner     0.40       425.00          $170.00
                                August monthly statement.

 11/04/2020   LSC     CPO       Revise, finalize, file, and serve amendment to          0.40       425.00          $170.00
                                GlassRatner August monthly statement and serve
                                same.

 11/17/2020   LSC     CPO       Draft and file CNO re GlassRatner's August monthly      0.30       425.00          $127.50
                                statement.

                                                                                        1.10                       $467.50

  General Creditors Comm. [B150]
 11/02/2020   JSP     GC        Analysis regarding Liquidating Trust agreement          0.40       700.00          $280.00
                                issues

 11/03/2020   JSP     GC        Analysis regarding Liquidating Trust agreement          0.90       700.00          $630.00
                                provisions

 11/10/2020   JSP     GC        Confer with C. Hill, I. Scharf and Committee            0.30       700.00          $210.00
                                members regarding upcoming hearings

 11/10/2020   JSP     GC        Prepare for and confer with B. Boe regarding case       0.70       700.00          $490.00
                                status, including updated time line

 11/12/2020   JSP     GC        Correspondence regarding document retention issues      0.40       700.00          $280.00

 11/16/2020   JSP     GC        Update liquidating trustees regarding status            0.80       700.00          $560.00

 11/20/2020   JSP     GC        Prepare for call with B. Riley group regarding case     0.40       700.00          $280.00
                                status

 11/20/2020   JSP     GC        Call with B. Riley group regarding case status          0.50       700.00          $350.00

 11/23/2020   JSP     GC        Prepare for update call with Liquidating Trustees       1.70       700.00      $1,190.00

                                                                                        6.10                   $4,270.00

  Plan & Disclosure Stmt. [B320]
 11/02/2020   JSP     PD        Analysis regarding plan and disclosure statement        2.20       700.00      $1,540.00
                                issues based on possible settlement with the IRS and
                                other changes since last version

 11/02/2020   JSP     PD        Confer with C. Hill regarding plan and disclosure       0.30       700.00          $210.00
                                statement issues

 11/03/2020   JSP     PD        Outline issues for amended plan and disclosure          2.20       700.00      $1,540.00
                                statement based on IRS settlement and other events




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-4,
                                       1035, Filed
                                                Filed12/30/20,
                                                      02/03/21, Entered
                                                      04/28/21,    Entered12/30/20
                                                                           02/03/2115:33:19,
                                                                           04/28/21 13:28:09,
                                                                                    15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit D -Main
                                         PSZJ
                                           Exhibit
                                              Document
                                               November
                                                   G, Page, Monthly,
                                                            Page
                                                            103 of9134
                                                                    ofPage
                                                                       16 10 of 17
Pachulski Stang Ziehl & Jones LLP                                                               Page:     8
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126669
75015 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount
                                since prior version
 11/03/2020   IDS     PD        Work on drafting LT agreement.                           1.10       700.00          $770.00

 11/04/2020   JSP     PD        Confer with C. Hill and J. Eaton regarding contract      0.30       700.00          $210.00
                                rejection issues

 11/04/2020   JSP     PD        Analysis of objections to plan/disclosure statement      1.80       700.00      $1,260.00
                                based on call with C. Hill

 11/04/2020   JSP     PD        Call with C. Hill regarding plan/disclosure statement    0.20       700.00          $140.00
                                objections

 11/05/2020   JSP     PD        Review correspondence and documents from C. Hill         1.70       700.00      $1,190.00
                                in connection with discussion on amended plan and
                                disclosure statement

 11/05/2020   JSP     PD        Call with C. Hill and I. Scharf regarding amended        0.60       700.00          $420.00
                                plan and disclosure statement

 11/05/2020   IDS     PD        Cal with Debtor Counsel regarding Plan/DS                0.80       700.00          $560.00

 11/05/2020   IDS     PD        Review objections to plan/DS to prepare for call         1.00       700.00          $700.00
                                with debtor regarding same.

 11/06/2020   JSP     PD        Confer with C. Hill regarding plan and disclosure        0.40       700.00          $280.00
                                statement issues

 11/06/2020   JSP     PD        Analysis regarding various plan and disclosure           1.90       700.00      $1,330.00
                                statement issues based on discussions with C. Hill

 11/06/2020   IDS     PD        Telephone conference with T. Buck regarding              0.30       700.00          $210.00
                                confirmation issues/planning.

 11/09/2020   JSP     PD        Further review/analysis of revised settlement            1.90       700.00      $1,330.00
                                agreement (IRS) and impact on plan/disclosure
                                statement

 11/10/2020   JSP     PD        Analysis of plan/disclosure statement issues based       1.80       700.00      $1,260.00
                                on calls with C. Hill and others

 11/10/2020   JSP     PD        Review updated time line from C. Hill                    0.90       700.00          $630.00

 11/11/2020   JSP     PD        Analysis regarding proposed provision of settlement      0.90       700.00          $630.00
                                agreement (IRS) and potential impact of same on
                                Liquidating Trust

 11/11/2020   JSP     PD        Analysis regarding plan and disclosure statement         2.20       700.00      $1,540.00
                                issues raised by C. Hill

 11/16/2020   JSP     PD        Attention to issues concerning amended plan and          1.90       700.00      $1,330.00
                                disclosure statement

 11/17/2020   JSP     PD        Attention to issues regarding plan and disclosure        2.70       700.00      $1,890.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-4,
                                       1035, Filed
                                                Filed12/30/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/30/20
                                                                          02/03/2115:33:19,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit D Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               November
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           104 of10134
                                                                    of
                                                                     Page
                                                                       16 11 of 17
Pachulski Stang Ziehl & Jones LLP                                                              Page:     9
Rochester Drug Co-Op O.C.C.                                                                    Invoice 126669
75015 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount
                                statement based on communications with C. Hill, B.
                                Feldman and others
 11/18/2020   IDS     PD        Review plan regarding treatment of IRS claim.           1.40       700.00          $980.00

 11/20/2020   JSP     PD        Call with C. Hill regarding plan and disclosure         0.30       700.00          $210.00
                                statement issues

 11/20/2020   JSP     PD        Analysis of issues raised by C. Hill concerning plan    1.40       700.00          $980.00
                                and disclosure statement

 11/22/2020   JSP     PD        Correspondence from C. Hill regarding plan and          0.20       700.00          $140.00
                                disclosure statement issues

 11/23/2020   JSP     PD        Analysis of issues concerning plan and disclosure       2.60       700.00      $1,820.00
                                statement based on calls with C. Hill

 11/24/2020   JSP     PD        Begin review of amended plan and disclosure             3.20       700.00      $2,240.00
                                statement

 11/24/2020   JSP     PD        Call with, and correspondence from C. Hill              0.30       700.00          $210.00
                                regarding amended plan and disclosure statement

 11/25/2020   JSP     PD        Continue review of amended plan and disclosure          3.30       700.00      $2,310.00
                                statement draft from C. Hill

 11/27/2020   JSP     PD        Notes regarding amended plan and disclosure             3.30       700.00      $2,310.00
                                statement

 11/30/2020   JSP     PD        Further review of amended plan and disclosure           2.30       700.00      $1,610.00
                                statement

                                                                                       45.40                  $31,780.00

  Tax Issues [B240]
 11/03/2020   JSP     TI        Analysis regarding tax issues in IRS term sheet         0.80       700.00          $560.00

 11/04/2020   JSP     TI        Review of IRS Settlement Agreement and comments         3.20       700.00      $2,240.00
                                from C. Hill/B. Feldman to same

 11/05/2020   IDS     TI        Review REM email regarding IRS settlement.              0.20       700.00          $140.00

 11/05/2020   IDS     TI        Email to REM, JSP, regarding IRS settlement.            0.30       700.00          $210.00

 11/05/2020   REM     TI        Review tax settlement and comment on same.              1.50       700.00      $1,050.00

 11/05/2020   JSP     TI        Review/analyze draft settlement agreement - IRS         2.30       700.00      $1,610.00
                                claim

 11/05/2020   IDS     TI        Review and revise IRS stipulation.                      0.80       700.00          $560.00

 11/06/2020   REM     TI        Review red line IRS settlement.                         0.20       700.00          $140.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-4,
                                       1035, Filed
                                                Filed12/30/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/30/20
                                                                          02/03/2115:33:19,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit D Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               November
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           105 of11134
                                                                    of
                                                                     Page
                                                                       16 12 of 17
Pachulski Stang Ziehl & Jones LLP                                                             Page:    10
Rochester Drug Co-Op O.C.C.                                                                   Invoice 126669
75015 - 00002                                                                                 November 30, 2020


                                                                                      Hours          Rate         Amount

 11/06/2020   JSP     TI        Confer with C. Hill regarding tax claim settlement     0.30       700.00          $210.00

 11/06/2020   JSP     TI        Review redline comments to tax settlement              0.60       700.00          $420.00
                                agreement

 11/06/2020   JSP     TI        Further comments to tax settlement agreement           0.80       700.00          $560.00

 11/06/2020   IDS     TI        Attend call with Debtor regarding settlement.          0.40       700.00          $280.00

 11/06/2020   IDS     TI        Further revise IRS settlement agreement.               1.10       700.00          $770.00

 11/08/2020   JSP     TI        Prepare for call regarding tax settlement agreement    0.90       700.00          $630.00

 11/08/2020   JSP     TI        Call with B. Feldman, I. Scharf and C. Hill            0.60       700.00          $420.00
                                regarding tax claim settlement agreement

 11/08/2020   JSP     TI        Review redline from B. Feldman concerning tax          0.40       700.00          $280.00
                                claim settlement agreement

 11/08/2020   IDS     TI        Prepare for call with C. Hill regarding IRS            0.30       700.00          $210.00
                                settlement.

 11/08/2020   IDS     TI        Telephone with Debtor's counsel regarding IRS          0.50       700.00          $350.00
                                settlement.

 11/11/2020   JSP     TI        Review revised settlement agreement - IRS claim        1.10       700.00          $770.00

 11/12/2020   JSP     TI        Analysis regarding latest revised draft settlement     1.60       700.00      $1,120.00
                                agreement (IRS)

 11/12/2020   IDS     TI        Research regarding section 505 w/r/t draft IRS         1.10       700.00          $770.00
                                settlement.

 11/12/2020   IDS     TI        Telephone call with J. Pomerantz regarding IRS         0.20       700.00          $140.00
                                settlement.

 11/13/2020   JSP     TI        Correspondence from B. Feldman regarding               1.30       700.00          $910.00
                                remaining issues with DOJ regarding IRS settlement
                                agreement (review document in connection with
                                same)

 11/16/2020   IDS     TI        Continue review of research regarding tax claim        1.80       700.00      $1,260.00
                                settlement.

 11/17/2020   IDS     TI        Attend call with Debtor regarding tax issues.          0.40       700.00          $280.00

 11/17/2020   IDS     TI        Additional analysis of tax settlement.                 0.80       700.00          $560.00

 11/18/2020   JSP     TI        Call with C. Hill and B. Feldman regarding IRS         0.80       700.00          $560.00
                                settlement issues

 11/18/2020   IDS     TI        Telephone call with Debtor regarding IRS claim         0.40       700.00          $280.00
                                stipulation.




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-4,
                                       1035, Filed
                                                Filed12/30/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/30/20
                                                                          02/03/2115:33:19,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit D Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               November
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           106 of12134
                                                                    of
                                                                     Page
                                                                       16 13 of 17
Pachulski Stang Ziehl & Jones LLP                                                           Page:    11
Rochester Drug Co-Op O.C.C.                                                                 Invoice 126669
75015 - 00002                                                                               November 30, 2020


                                                                                    Hours          Rate         Amount

 11/18/2020   IDS     TI        Review / analyze IRS treatment under proposed        1.20       700.00          $840.00
                                stipulation.

 11/20/2020   JSP     TI        Correspondence from B. Feldman and others            0.90       700.00          $630.00
                                regarding further changes to IRS/DOJ settlement
                                agreement

 11/20/2020   IDS     TI        Email with B. Feldman regarding IRS stipulation.     0.30       700.00          $210.00

 11/20/2020   IDS     TI        Second email to B. Feldman regarding additional      0.30       700.00          $210.00
                                IRS language for stipulation.

 11/20/2020   IDS     TI        Telephone call with Jason Pomerantz regarding IRS    0.20       700.00          $140.00
                                stipulation.

 11/23/2020   JSP     TI        Address issues concerning IRS/DOJ settlement         1.30       700.00          $910.00
                                agreement - review document and correspondence in
                                connection with same

 11/24/2020   JSP     TI        Call with C. Hill, B. Feldman and I. Scharf          0.40       700.00          $280.00
                                regarding settlement agreement (IRS)

 11/24/2020   JSP     TI        Analysis regarding proposed additional changes by    0.60       700.00          $420.00
                                DOJ to settlement agreement (IRS)

                                                                                    29.90                  $20,930.00

  TOTAL SERVICES FOR THIS MATTER:                                                                         $75,020.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-4,
                                       1035, Filed
                                                Filed12/30/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/30/20
                                                                          02/03/2115:33:19,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit D Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               November
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           107 of13134
                                                                    of
                                                                     Page
                                                                       16 14 of 17
Pachulski Stang Ziehl & Jones LLP                                           Page:    12
Rochester Drug Co-Op O.C.C.                                                 Invoice 126669
75015 - 00002                                                               November 30, 2020



 Expenses
 11/04/2020   PO         75015.00002 :Postage Charges for 11-04-20               1.00
 11/04/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                             0.10
 11/04/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                             0.60
 11/04/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                             0.10
 11/10/2020   LN         75015.00002 Lexis Charges for 11-10-20                 67.07
 11/20/2020   PO         75015.00002 :Postage Charges for 11-20-20               1.30
 11/20/2020   RE2        SCAN/COPY ( 20 @0.10 PER PG)                            2.00
 11/20/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                             0.10
 11/23/2020   RE2        SCAN/COPY ( 13 @0.10 PER PG)                            1.30
 11/30/2020   PAC        Pacer - Court Research                                  3.10

   Total Expenses for this Matter                                            $76.67




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-4,
                                       1035, Filed
                                                Filed12/30/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/30/20
                                                                          02/03/2115:33:19,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit D Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               November
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           108 of14134
                                                                    of
                                                                     Page
                                                                       16 15 of 17
Pachulski Stang Ziehl & Jones LLP                                                         Page:    13
Rochester Drug Co-Op O.C.C.                                                               Invoice 126669
75015 - 00002                                                                             November 30, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        11/30/2020

Total Fees                                                                                            $75,020.00

Total Expenses                                                                                                76.67

Total Due on Current Invoice                                                                          $75,096.67

  Outstanding Balance from prior invoices as of        11/30/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed             Balance Due
 126534                   08/31/2020               $160,662.50             $536.59                  $161,199.09

 126535                   09/30/2020               $155,774.50             $542.38                  $156,316.88

 126624                   10/31/2020                $88,162.50              $49.87                    $88,212.37

             Total Amount Due on Current and Prior Invoices:                                         $480,825.01




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-4,
                                       1035, Filed
                                                Filed12/30/20,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered12/30/20
                                                                          02/03/2115:33:19,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit D Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               November
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           109 of15134
                                                                    of
                                                                     Page
                                                                       16 16 of 17
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                          )
In re:                                                    )   Chapter 11
                                                          )
ROCHESTER DRUG CO-OPERATIVE, INC.,                        )   Case No. 20-20230
                                                          )
                               Debtor.                    )
                                                          )

                                CERTIFICATE OF SERVICE

         I, Melisa DesJardien, am over the age of eighteen years, am employed by Pachulski

Stang Ziehl & Jones LLP. I am not a party to the within action; my business address is 10100

Santa Monica Blvd, 13th Floor, Los Angeles, CA 90067. I hereby certify under penalty of perjury

that on the 30th day of December, 2020, I electronically filed the SEVENTH MONTHLY FEE

STATEMENT OF PACHULSKI STANG ZIEHL & JONES LLP FOR COMPENSATION

FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES AS COUNSEL

TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR ROCHESTER

DRUG CO-OPERATIVE, INC. FOR THE PERIOD NOVEMBER 1, 2020 THROUGH

NOVEMBER 30, 2020 with the Clerk of the Bankruptcy Court for the Western District of New

York, using the CM/ECF system.

         I also certify that on December 30, 2020, copies of the above-referenced document were

served via First Class US Mail upon the parties set forth below.

 Kathleen D. Schmitt, Esq.                       Stephen A. Donato
 Office of the U.S. Trustee                      Bond, Schoeneck & King, PLLC
 Federal Office Building                         One Lincoln Center
 100 State Street, Room 6090                     Syracuse, NY 13202-1355
 Rochester, NY 14614

Dated: December 30, 2020                            /s/ Melisa DesJardien
                                                        Melisa DesJardien




DOCS_NY:41870.1 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc Doc1330-7,
                                1197-4,
                                 1035, Filed
                                          Filed12/30/20,
                                                02/03/21, Entered
                                                04/28/21,   Entered12/30/20
                                                                    02/03/2115:33:19,
                                                                    04/28/21 13:28:09,
                                                                             15:26:41,
           Description:
                     Description:
                        Description:
                        Exhibit D Main
                                  - PSZJ
                                     Exhibit
                                       Document
                                         November
                                             G, Page
                                                   , Page
                                                     Monthly,
                                                     110 of16134
                                                              of
                                                               Page
                                                                 16 17 of 17
                                      EXHIBIT E

                             (Eighth Monthly Fee Statement)




DOCS_DE:232702.2 75015/002
 Case 2-20-20230-PRW, Doc 1330-7,
                               1197-5, Filed 04/28/21,
                                               02/03/21, Entered 04/28/21
                                                                  02/03/21 15:26:41,
                                                                           13:28:09,
           Description:Description:
                        Exhibit E - PSZJ
                                    Exhibit
                                         December
                                            G, Page 111
                                                    Monthly,
                                                        of 134
                                                             Page 1 of 18
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                       )
In re:                                                 )   Chapter 11
                                                       )
ROCHESTER DRUG CO-OPERATIVE, INC.,                     )   Case No. 20-20230
                                                       )
                             Debtor.                   )
                                                       )

                                   NOTICE OF FILING

         PLEASE TAKE NOTICE that, in accordance with the Administrative Order Establishing

Procedures for Interim Compensation and Reimbursement for Expenses for Professionals and

Members of Official Committees [Docket No. 333], Pachulski Stang Ziehl & Jones LLP has filed

the Eighth Monthly Fee Statement of Pachulski Stang Ziehl & Jones LLP for Compensation for

Services Rendered and Reimbursement of Expenses as Counsel to the Official Committee of

Unsecured Creditors for Rochester Drug Co-Operative, Inc. for the Period December 1, 2020

Through December 31, 2020, a copy of which is attached hereto and hereby served upon you.


Date: January 27, 2021                    PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Ilan D. Scharf
                                          James I. Stang (pro hac vice)
                                          Ilan D. Scharf
                                          780 Third Avenue, 34th Floor
                                          New York, NY 10017
                                          Telephone: (212) 561-7700
                                          Facsimile: (212) 561-7777
                                          Email: jstang@pszjlaw.com
                                                      ischarf@pszjlaw.com

                                          Counsel to the Official Committee of Unsecured
                                          Creditors




DOCS_NY:42107.1
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc Doc1330-7,
                               1197-5,
                                1183, Filed
                                         Filed01/27/21,
                                               02/03/21, Entered
                                               04/28/21,    Entered01/27/21
                                                                    02/03/2115:16:21,
                                                                    04/28/21 13:28:09,
                                                                             15:26:41,
           Description:
                     Description:
                      Description:
                        Exhibit E Main
                                  - PSZJ
                                    Exhibit
                                       Document
                                         December
                                            G, Page, Page
                                                     112
                                                     Monthly,
                                                         of1134
                                                             ofPage
                                                                17 2 of 18
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                         )
In re:                                                   )   Chapter 11
                                                         )
ROCHESTER DRUG CO-OPERATIVE, INC.,                       )   Case No. 20-20230
                                                         )
                              Debtor.                    )
                                                         )

 EIGHTH MONTHLY FEE STATEMENT OF PACHULSKI STANG ZIEHL & JONES
 LLP FOR COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT
        OF EXPENSES AS COUNSEL TO THE OFFICIAL COMMITTEE OF
      UNSECURED CREDITORS FOR ROCHESTER DRUG CO-OPERATIVE,
   INC. FOR THE PERIOD DECEMBER 1, 2020 THROUGH DECEMBER 31, 2020

Name of Applicant:                          Pachulski Stang Ziehl & Jones LLP

Authorized to Provide Professional          The Official Committee of Unsecured Creditors
Services to:                                of Rochester Drug Co-Operative, Inc.

Date of Retention:                          Order Entered June 17, 2020 [Docket No. 409]
                                            Employment Effective as of April 9, 2020
Period for which compensation and
Reimbursement is sought:                    December 1, 2020 through December 31, 2020

Amount of compensation sought               $65,808.00 (80% of $82,260.00)
as well as actual, reasonable and
necessary:

Amount of expense reimbursement sought      $26.33
as actual, reasonable and necessary:

This is a X monthly ____ quarterly ____ final application

This is the Eighth Monthly fee statement by Pachulski Stang Ziehl & Jones LLP in this case.




DOCS_NY:42107.1
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc Doc1330-7,
                               1197-5,
                                1183, Filed
                                         Filed01/27/21,
                                               02/03/21, Entered
                                               04/28/21,    Entered01/27/21
                                                                    02/03/2115:16:21,
                                                                    04/28/21 13:28:09,
                                                                             15:26:41,
           Description:
                     Description:
                      Description:
                        Exhibit E Main
                                  - PSZJ
                                    Exhibit
                                       Document
                                         December
                                            G, Page, Page
                                                     113
                                                     Monthly,
                                                         of2134
                                                             ofPage
                                                                17 3 of 18
                               Pachulski Stang Ziehl & Jones LLP
                                           780 Third Avenue
                                              34th Floor
                                          New York, NY 10017
                                                                    December 31, 2020
IDS                                                                 Invoice 126943
                                                                    Client  75015
                                                                    Matter  00002
                                                                            IDS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 12/31/2020
               FEES                                                  $82,260.00
               EXPENSES                                                  $26.33
               TOTAL CURRENT CHARGES                                 $82,286.33

               BALANCE FORWARD                                      $480,825.01
               LAST PAYMENT                                         $384,901.11
               TOTAL BALANCE DUE                                    $178,210.23




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-5,
                                      1183, Filed
                                               Filed01/27/21,
                                                     02/03/21, Entered
                                                     04/28/21,    Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                            Description:
                              Exhibit E Main
                                        - PSZJ
                                          Exhibit
                                             Document
                                               December
                                                  G, Page, Page
                                                           114
                                                           Monthly,
                                                               of3134
                                                                   ofPage
                                                                      17 4 of 18
Pachulski Stang Ziehl & Jones LLP                                           Page:     2
Rochester Drug Co-Op O.C.C.                                                 Invoice 126943
75015 - 00002                                                               December 31, 2020




  Summary of Services by Professional
  ID        Name                           Title                 Rate        Hours              Amount

 GSG        Greenwood, Gail S.             Counsel              700.00        5.90         $4,130.00

 IDS        Scharf, Ilan D.                Partner              700.00       22.80        $15,960.00

 JSP        Pomerantz, Jason S.            Partner              700.00       81.70        $57,190.00

 LSC        Canty, La Asia S.              Paralegal            425.00        0.50              $212.50

 MDJ        DesJardien, Melisa             Other                395.00        2.50              $987.50

 WLR        Ramseyer, William L.           Counsel              700.00        5.40         $3,780.00

                                                                           118.80          $82,260.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-5,
                                      1183, Filed
                                               Filed01/27/21,
                                                     02/03/21, Entered
                                                     04/28/21,    Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                            Description:
                              Exhibit E Main
                                        - PSZJ
                                          Exhibit
                                             Document
                                               December
                                                  G, Page, Page
                                                           115
                                                           Monthly,
                                                               of4134
                                                                   ofPage
                                                                      17 5 of 18
Pachulski Stang Ziehl & Jones LLP                                              Page:     3
Rochester Drug Co-Op O.C.C.                                                    Invoice 126943
75015 - 00002                                                                  December 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                        Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                      27.20                  $19,040.00

 CA                 Case Administration [B110]                          0.50                       $212.50

 CP                 Compensation Prof. [B160]                          11.60                   $7,357.50

 GC                 General Creditors Comm. [B150]                      6.00                   $4,200.00

 PD                 Plan & Disclosure Stmt. [B320]                     52.90                  $37,030.00

 SL                 Stay Litigation [B140]                             17.60                  $12,320.00

 TI                 Tax Issues [B240]                                   3.00                   $2,100.00

                                                                      118.80                  $82,260.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-5,
                                      1183, Filed
                                               Filed01/27/21,
                                                     02/03/21, Entered
                                                     04/28/21,    Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                            Description:
                              Exhibit E Main
                                        - PSZJ
                                          Exhibit
                                             Document
                                               December
                                                  G, Page, Page
                                                           116
                                                           Monthly,
                                                               of5134
                                                                   ofPage
                                                                      17 6 of 18
Pachulski Stang Ziehl & Jones LLP                                           Page:     4
Rochester Drug Co-Op O.C.C.                                                 Invoice 126943
75015 - 00002                                                               December 31, 2020


  Summary of Expenses
  Description                                                                                   Amount
Conference Call [E105]                                                                    $2.63
Postage [E108]                                                                            $7.80
Reproduction/ Scan Copy                                                                  $15.90

                                                                                         $26.33




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-5,
                                      1183, Filed
                                               Filed01/27/21,
                                                     02/03/21, Entered
                                                     04/28/21,    Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                            Description:
                              Exhibit E Main
                                        - PSZJ
                                          Exhibit
                                             Document
                                               December
                                                  G, Page, Page
                                                           117
                                                           Monthly,
                                                               of6134
                                                                   ofPage
                                                                      17 7 of 18
Pachulski Stang Ziehl & Jones LLP                                                            Page:     5
Rochester Drug Co-Op O.C.C.                                                                  Invoice 126943
75015 - 00002                                                                                December 31, 2020


                                                                                     Hours           Rate        Amount

  Asset Analysis/Recovery[B120]
 12/02/2020   JSP     AA        Call with C. Hill and B. Feldman regarding Hiscox     0.30       700.00          $210.00
                                matter

 12/02/2020   JSP     AA        Review correspondence and document regarding          0.90       700.00          $630.00
                                Hiscox matter in preparation for call with C. Hill
                                and B. Feldman

 12/03/2020   JSP     AA        Calls with B. Bieber regarding A/R issues             0.50       700.00          $350.00

 12/03/2020   JSP     AA        Confer with B. Feldman regarding Hiscox litigation    0.40       700.00          $280.00

 12/07/2020   JSP     AA        Review updated preference analysis from B. Riley      2.70       700.00      $1,890.00
                                team

 12/08/2020   JSP     AA        Review documents/correspondence regarding             2.40       700.00      $1,680.00
                                potential litigation claims

 12/10/2020   JSP     AA        Review documents in connection with litigation        1.90       700.00      $1,330.00
                                analysis

 12/11/2020   JSP     AA        Analysis regarding Hiscox litigation issues           0.60       700.00          $420.00

 12/17/2020   JSP     AA        Continue analysis/review documents in connection      2.80       700.00      $1,960.00
                                with possible litigation causes of action

 12/17/2020   JSP     AA        Confer with B. Bieber regarding A/R matters           0.40       700.00          $280.00

 12/17/2020   JSP     AA        Review updated preference report                      1.90       700.00      $1,330.00

 12/17/2020   GSG     AA        Review memoranda re litigation claims and             2.90       700.00      $2,030.00
                                chronology; outline outstanding factual and legal
                                issues.

 12/18/2020   JSP     AA        Review documents in connection with potential         1.70       700.00      $1,190.00
                                litigation claims

 12/18/2020   GSG     AA        Review individual D&O and transfer data; notes re     1.30       700.00          $910.00
                                positions and receipt of transfers.

 12/21/2020   JSP     AA        Correspondence from C. Hill regarding proposed        0.90       700.00          $630.00
                                settlement - OptiSource

 12/21/2020   JSP     AA        Calls with C. Hill regarding OptiSource settlement    0.30       700.00          $210.00

 12/22/2020   JSP     AA        Notes regarding issues with OptiSoruce draft          1.20       700.00          $840.00
                                settlement agreement

 12/22/2020   JSP     AA        Confer with C. Hill and I. Scharf regarding           0.60       700.00          $420.00
                                OptiSource settlement agreement terms

 12/22/2020   JSP     AA        Confer with B. Bieber regarding A/R                   0.10       700.00           $70.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-5,
                                      1183, Filed
                                               Filed01/27/21,
                                                     02/03/21, Entered
                                                     04/28/21,    Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                            Description:
                              Exhibit E Main
                                        - PSZJ
                                          Exhibit
                                             Document
                                               December
                                                  G, Page, Page
                                                           118
                                                           Monthly,
                                                               of7134
                                                                   ofPage
                                                                      17 8 of 18
Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126943
75015 - 00002                                                                                   December 31, 2020


                                                                                       Hours            Rate        Amount

 12/23/2020   JSP     AA        Confer with B. Bieber and T. Buck regarding A/R         0.20        700.00          $140.00
                                matters

 12/23/2020   JSP     AA        Confer with T. Buck regarding OptiSource                0.10        700.00           $70.00
                                settlement

 12/23/2020   JSP     AA        Confer with C. Hill regarding OptiSource settlement     0.10        700.00           $70.00

 12/23/2020   JSP     AA        Review documents regarding OptiSource settlement        0.60        700.00          $420.00

 12/23/2020   JSP     AA        Correspondence to C. Hill regarding release -           0.20        700.00          $140.00
                                OptiSoruce

 12/28/2020   IDS     AA        Review settlement agreement and 9019 motion.            1.30        700.00          $910.00

 12/29/2020   JSP     AA        Analysis regarding Hiscox litigation based on recent    0.90        700.00          $630.00
                                call with B. Feldman

                                                                                        27.20                  $19,040.00

  Case Administration [B110]
 12/03/2020   LSC     CA        Update critical dates memo; calendar entries and        0.50        425.00          $212.50
                                reminders.

                                                                                         0.50                       $212.50

  Compensation Prof. [B160]
 12/04/2020   JSP     CP        Assist with preparation of interim fee application      0.90        700.00          $630.00

 12/04/2020   IDS     CP        Review Pachulski Stang Ziehl & Jones fee statement      0.40        700.00          $280.00
                                for fee application.

 12/17/2020   MDJ     CP        Attention to filing and service of Fourth and Fifth     1.00        395.00          $395.00
                                Monthly Fee Statements; Email exchanges with L.
                                Canty re same.

 12/20/2020   WLR     CP        Review correspondence from La Asia Canty (2x)           0.20        700.00          $140.00
                                and Jason Pomerantz re August and September 2020
                                fee statements and reply re same

 12/21/2020   JSP     CP        Assist with fee application                             0.60        700.00          $420.00

 12/21/2020   IDS     CP        Revise PSZJ invoice for fee statement.                  0.50        700.00          $350.00

 12/25/2020   JSP     CP        Assist with preparation of next interim fee             0.60        700.00          $420.00
                                application

 12/28/2020   MDJ     CP        Attention to filing and service of Sixth Monthly Fee    0.80        395.00          $316.00
                                Statement; Email exchanges with L. Canty re same.




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                     1197-5,
                                      1183, Filed
                                               Filed01/27/21,
                                                     02/03/21, Entered
                                                     04/28/21,    Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                            Description:
                              Exhibit E Main
                                        - PSZJ
                                          Exhibit
                                             Document
                                               December
                                                  G, Page, Page
                                                           119
                                                           Monthly,
                                                               of8134
                                                                   ofPage
                                                                      17 9 of 18
Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Rochester Drug Co-Op O.C.C.                                                                     Invoice 126943
75015 - 00002                                                                                   December 31, 2020


                                                                                       Hours            Rate        Amount

 12/28/2020   WLR     CP        Review and revise Oct. 2020 fee statement for fee       0.90        700.00          $630.00
                                application

 12/28/2020   WLR     CP        Draft 2nd interim fee application                       2.90        700.00      $2,030.00

 12/28/2020   JSP     CP        Assist with interim fee application                     0.40        700.00          $280.00

 12/29/2020   JSP     CP        Work on next interim application                        0.30        700.00          $210.00

 12/30/2020   MDJ     CP        Attention to filing and service of Seventh Monthly      0.70        395.00          $276.50
                                Fee Statement; Email exchanges with L. Canty re
                                same.

 12/30/2020   WLR     CP        Review and revise Dec. 2020 statement re                0.50        700.00          $350.00
                                preparation of fee application

 12/30/2020   WLR     CP        Draft 2nd interim fee application                       0.90        700.00          $630.00

                                                                                        11.60                   $7,357.50

  General Creditors Comm. [B150]
 12/02/2020   IDS     GC        Email to Buck, Jason Pomerantz regarding                0.20        700.00          $140.00
                                committee communications.

 12/03/2020   IDS     GC        Email with C. Mehri regarding case status.              0.20        700.00          $140.00

 12/03/2020   JSP     GC        Participate on Committee call                           0.50        700.00          $350.00

 12/03/2020   JSP     GC        Review B. Reiley presentation materials for             0.40        700.00          $280.00
                                Committee call

 12/04/2020   IDS     GC        Telephone call with C. Mehri regarding plan, DS         0.80        700.00          $560.00
                                case status.

 12/08/2020   IDS     GC        Email to C. Mehri regarding Chapter 11 process,         0.40        700.00          $280.00
                                issues.

 12/16/2020   JSP     GC        Correspondence to Committee regarding update on         0.60        700.00          $420.00
                                Doud and Plan/Disclosure Statement and Timeline

 12/23/2020   JSP     GC        Correspondence to Committee regarding Doud,             1.90        700.00      $1,330.00
                                Hiscox and OptiSource

 12/30/2020   JSP     GC        Confer with B. Boe, B. Michaelson, I. Scharf and C.     0.80        700.00          $560.00
                                Hill and B. Reilly group regarding Liquidating Trust
                                Agreement

 12/30/2020   JSP     GC        Review comments from B. Feldman regarding               0.20        700.00          $140.00
                                Liquidating Trust Agreement

                                                                                         6.00                   $4,200.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-5,
                                       1183, Filed
                                                Filed01/27/21,
                                                      02/03/21, Entered
                                                      04/28/21,    Entered01/27/21
                                                                           02/03/2115:16:21,
                                                                           04/28/21 13:28:09,
                                                                                    15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit E -Main
                                         PSZJ
                                           Exhibit
                                              Document
                                               December
                                                   G, Page, Monthly,
                                                            Page
                                                            120 of9134
                                                                    ofPage
                                                                       17 10 of 18
Pachulski Stang Ziehl & Jones LLP                                                                Page:     8
Rochester Drug Co-Op O.C.C.                                                                      Invoice 126943
75015 - 00002                                                                                    December 31, 2020


                                                                                         Hours           Rate        Amount

  Plan & Disclosure Stmt. [B320]
 12/01/2020   JSP     PD        Calls with C. Hill and I. Scharf regarding amended        0.20       700.00          $140.00
                                plan and disclosure statement

 12/01/2020   JSP     PD        Notes regarding issues concerning amended plan            0.90       700.00          $630.00
                                and disclosure statement

 12/01/2020   JSP     PD        Prepare update for liquidating trustees                   1.60       700.00      $1,120.00

 12/01/2020   IDS     PD        Review revised Plan and DS.                               2.40       700.00      $1,680.00

 12/01/2020   IDS     PD        Telephone call with Jason Pomerantz regarding             0.40       700.00          $280.00
                                plan/ DS.

 12/02/2020   JSP     PD        Analysis regarding plan and disclosure statement          1.90       700.00      $1,330.00
                                issues based on recent call with C. Hill

 12/03/2020   JSP     PD        Attention to issues regarding proposed amendments         1.30       700.00          $910.00
                                to plan/disclosure statement

 12/07/2020   JSP     PD        Final review of amended plan and disclosure               2.70       700.00      $1,890.00
                                statement

 12/07/2020   JSP     PD        Confer with C. Hill regarding plan and disclosure         0.30       700.00          $210.00
                                statement

 12/07/2020   IDS     PD        Final review of plan/ DS.                                 1.30       700.00          $910.00

 12/07/2020   IDS     PD        Email to C. Hill regarding plan.                          0.20       700.00          $140.00

 12/08/2020   JSP     PD        Analysis regarding additional plan provision issues       1.80       700.00      $1,260.00
                                raised by C. Hill

 12/09/2020   JSP     PD        Calls with C. Hill regarding plan and disclosure          0.30       700.00          $210.00
                                statement issues

 12/09/2020   JSP     PD        Analysis regarding plan and disclosure statement          1.80       700.00      $1,260.00
                                issues raised by C. Hill, including liquidation trust,
                                certain claims and releases

 12/10/2020   JSP     PD        Analysis regarding plan issues raised by C. Hill          1.80       700.00      $1,260.00

 12/11/2020   JSP     PD        Notes regarding draft Liquidating Trust Agreement         0.90       700.00          $630.00

 12/11/2020   JSP     PD        Call with B. Boe regarding Liquidating Trust              0.30       700.00          $210.00
                                Agreement

 12/11/2020   IDS     PD        Draft LT agreement.                                       2.40       700.00      $1,680.00

 12/11/2020   IDS     PD        Revise LT agreement.                                      0.80       700.00          $560.00

 12/12/2020   JSP     PD        Notes regarding issues to discuss with Liquidating        2.20       700.00      $1,540.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-5,
                                       1183, Filed
                                                Filed01/27/21,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit E Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               December
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           121 of10134
                                                                    of
                                                                    Page
                                                                       17 11 of 18
Pachulski Stang Ziehl & Jones LLP                                                             Page:     9
Rochester Drug Co-Op O.C.C.                                                                   Invoice 126943
75015 - 00002                                                                                 December 31, 2020


                                                                                      Hours           Rate        Amount
                                Trustees
 12/13/2020   JSP     PD        Additional notes for call with Liquidating Trustees    1.40       700.00          $980.00

 12/14/2020   JSP     PD        Confer with C. Hill regarding plan/disclosure          0.30       700.00          $210.00
                                statement issues

 12/14/2020   JSP     PD        Analysis regarding additional issues raised by C.      2.40       700.00      $1,680.00
                                Hill regarding amended plan/disclosure statement

 12/14/2020   JSP     PD        Confer with B. Boe and B. Michaelson regarding         0.90       700.00          $630.00
                                Liquidating Trust issues

 12/15/2020   JSP     PD        Notes from calls with Liquidating Trustees             2.30       700.00      $1,610.00
                                regarding issues to follow up on

 12/16/2020   JSP     PD        Calls with C. Hill regarding plan/disclosure           0.40       700.00          $280.00
                                statement

 12/16/2020   JSP     PD        Correspondence from C. Hill regarding exculpation      0.20       700.00          $140.00
                                issues

 12/16/2020   JSP     PD        Analysis of exculpation issues raised by C. Hill       0.80       700.00          $560.00

 12/16/2020   IDS     PD        Review exculpation language.                           0.20       700.00          $140.00

 12/16/2020   IDS     PD        Review research regarding exculpating.                 1.40       700.00          $980.00

 12/16/2020   IDS     PD        Telephone call with Jason Pomerantz regarding          0.20       700.00          $140.00
                                email to Committee regarding plan.

 12/18/2020   JSP     PD        Confer with C. Hill regarding Liquidating Trust        0.20       700.00          $140.00
                                Agreement

 12/18/2020   JSP     PD        Review comments from C. Hill to draft Liquidating      0.80       700.00          $560.00
                                Trust Agreement

 12/21/2020   JSP     PD        Confer with B. Boe and B. Michaelson regarding         0.40       700.00          $280.00
                                draft Liquidating Trust Agreement

 12/21/2020   JSP     PD        Confer with I. Scharf regarding Liquidating Trust      0.50       700.00          $350.00
                                Agreement

 12/21/2020   JSP     PD        Call with C. Hill regarding Liquidating Trust          0.20       700.00          $140.00
                                Agreement revisions

 12/21/2020   IDS     PD        Telephone conference with JSP regarding LT issues.     0.50       700.00          $350.00

 12/21/2020   IDS     PD        Review revised Trust Agreement.                        1.00       700.00          $700.00

 12/21/2020   IDS     PD        Email to C. Hill regarding Trust Agreement.            0.30       700.00          $210.00

 12/22/2020   JSP     PD        Revisions to Liquidating Trust Agreement               0.90       700.00          $630.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-5,
                                       1183, Filed
                                                Filed01/27/21,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit E Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               December
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           122 of11134
                                                                    of
                                                                    Page
                                                                       17 12 of 18
Pachulski Stang Ziehl & Jones LLP                                                             Page:    10
Rochester Drug Co-Op O.C.C.                                                                   Invoice 126943
75015 - 00002                                                                                 December 31, 2020


                                                                                     Hours            Rate        Amount

 12/23/2020   JSP     PD        Correspondence (and revised document) concerning      0.60        700.00          $420.00
                                Liquidating Trust Agreement

 12/24/2020   JSP     PD        Analysis regarding plan provision issues raised by    1.40        700.00          $980.00
                                C. Hill

 12/24/2020   JSP     PD        Attention to issues regarding Liquidating Trust       0.80        700.00          $560.00
                                Agreement

 12/24/2020   JSP     PD        Correspondence regarding Liquidating Trust            0.30        700.00          $210.00
                                Agreement

 12/27/2020   JSP     PD        Further review/revisions - Liquidating Trust          1.40        700.00          $980.00
                                Agreement

 12/28/2020   IDS     PD        Revise LT agreement.                                  0.50        700.00          $350.00

 12/28/2020   IDS     PD        Telephone call with Jason Pomerantz regarding LT      0.20        700.00          $140.00
                                agreement and case issues.

 12/28/2020   JSP     PD        Review revised Liquidating Trust Agreement (with      0.80        700.00          $560.00
                                proposed changes)

 12/28/2020   JSP     PD        Calls with I. Scharf, B. Michaelson and B. Boe        0.60        700.00          $420.00
                                regarding case status/Liquidating Trust Agreement

 12/29/2020   JSP     PD        Analysis of plan/disclosure statement issues based    2.30        700.00      $1,610.00
                                on call with C. Hill regarding same

 12/29/2020   JSP     PD        Confer with C. Hill, I. Scharf, B. Boe and B.         1.20        700.00          $840.00
                                Michaelson regarding Liquidating Trust Agreement,
                                including treatment of same under Plan

 12/30/2020   JSP     PD        Assist with revising Liquidating Trust Agreement      1.10        700.00          $770.00

 12/31/2020   JSP     PD        Attention to issues regarding Liquidating Trust       0.90        700.00          $630.00
                                Agreement

                                                                                      52.90                  $37,030.00

  Stay Litigation [B140]
 12/09/2020   JSP     SL        Call with B. Feldman and I. Scharf regarding Doud     0.50        700.00          $350.00
                                Relief from Stay Motion

 12/16/2020   JSP     SL        Call with C. Hill regarding Doud motion for relief    0.20        700.00          $140.00
                                from stay

 12/16/2020   JSP     SL        Review correspondence/documents regarding             0.60        700.00          $420.00
                                Doud/Hiscox

 12/18/2020   JSP     SL        Call with B. Feldman regarding Doud relief from       0.50        700.00          $350.00
                                stay motion



       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-5,
                                       1183, Filed
                                                Filed01/27/21,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit E Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               December
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           123 of12134
                                                                    of
                                                                    Page
                                                                       17 13 of 18
Pachulski Stang Ziehl & Jones LLP                                                              Page:    11
Rochester Drug Co-Op O.C.C.                                                                    Invoice 126943
75015 - 00002                                                                                  December 31, 2020


                                                                                      Hours            Rate        Amount

 12/18/2020   JSP     SL        Analysis regarding Doud stay relief issues             0.90        700.00          $630.00

 12/18/2020   IDS     SL        Review pleadings regarding Doud stay relief.           1.20        700.00          $840.00

 12/18/2020   IDS     SL        Telephone call with B. Feldman regarding Doud          0.50        700.00          $350.00
                                stay relief.

 12/21/2020   JSP     SL        Analysis regarding response to Doud motion for         0.80        700.00          $560.00
                                relief from stay

 12/21/2020   JSP     SL        Call with C. Hill regarding Doud matter                0.20        700.00          $140.00

 12/21/2020   JSP     SL        Call with I. Scharf and B. Feldman regarding Doud      0.70        700.00          $490.00
                                matter

 12/22/2020   JSP     SL        Analysis regarding response to Doud motion in          1.20        700.00          $840.00
                                preparation for call tomorrow with Debtor's counsel
                                about same

 12/22/2020   GSG     SL        Call with J.S. Pomerantz re scheduling and Doud        0.30        700.00          $210.00
                                motion and joinder.

 12/22/2020   GSG     SL        Review Doud motion and opposition re R/S; notes re     0.70        700.00          $490.00
                                same.

 12/23/2020   JSP     SL        Calls with B. Feldman, C. Hill and others regarding    0.70        700.00          $490.00
                                response to Doud motion for relief from stay

 12/23/2020   IDS     SL        Review Doud motion for stay relief and Debtor          2.00        700.00      $1,400.00
                                response.

 12/23/2020   IDS     SL        Review pleadings/research regarding D&O                2.30        700.00      $1,610.00
                                coverage.

 12/23/2020   IDS     SL        Telephone conference with Debtor regarding Doud        0.50        700.00          $350.00
                                stay relief motion.

 12/23/2020   GSG     SL        Conference call among debtor’s counsel and             0.60        700.00          $420.00
                                insurance counsel re Doud R/S and joinder
                                arguments.

 12/24/2020   JSP     SL        Further analysis regarding response to Doud motion     2.30        700.00      $1,610.00
                                for relief from stay, including impact on Hiscox
                                litigation

 12/28/2020   JSP     SL        Attention to issues regarding Doud relief from stay    0.80        700.00          $560.00
                                motion

 12/29/2020   GSG     SL        Emails to/from debtor’s counsel re scheduling and      0.10        700.00           $70.00
                                Doud joinder.

                                                                                       17.60                  $12,320.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-5,
                                       1183, Filed
                                                Filed01/27/21,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit E Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               December
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           124 of13134
                                                                    of
                                                                    Page
                                                                       17 14 of 18
Pachulski Stang Ziehl & Jones LLP                                                           Page:    12
Rochester Drug Co-Op O.C.C.                                                                 Invoice 126943
75015 - 00002                                                                               December 31, 2020


                                                                                   Hours            Rate        Amount

  Tax Issues [B240]
 12/04/2020   JSP     TI        Analysis regarding further proposed revisions by    1.30        700.00          $910.00
                                DOJ to IRS settlement

 12/07/2020   JSP     TI        Correspondence regarding IRS settlement terms       0.80        700.00          $560.00

 12/07/2020   JSP     TI        Correspondence from B. Feldman regarding IRS        0.20        700.00          $140.00
                                settlement terms

 12/07/2020   IDS     TI        Review revised IRS stipulation.                     0.70        700.00          $490.00

                                                                                     3.00                    $2,100.00

  TOTAL SERVICES FOR THIS MATTER:                                                                          $82,260.00




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-5,
                                       1183, Filed
                                                Filed01/27/21,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit E Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               December
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           125 of14134
                                                                    of
                                                                    Page
                                                                       17 15 of 18
Pachulski Stang Ziehl & Jones LLP                                           Page:    13
Rochester Drug Co-Op O.C.C.                                                 Invoice 126943
75015 - 00002                                                               December 31, 2020



 Expenses
 11/19/2020   CC         Conference Call [E105] AT&T Conference Call, JSP        2.63
 12/16/2020   PO         75015.00002 :Postage Charges for 12-16-20               1.30
 12/17/2020   PO         75015.00002 :Postage Charges for 12-17-20               3.60
 12/17/2020   RE2        SCAN/COPY ( 47 @0.10 PER PG)                            4.70
 12/17/2020   RE2        SCAN/COPY ( 43 @0.10 PER PG)                            4.30
 12/17/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                             0.10
 12/28/2020   PO         75015.00002 :Postage Charges for 12-28-20               1.60
 12/28/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                             0.10
 12/28/2020   RE2        SCAN/COPY ( 34 @0.10 PER PG)                            3.40
 12/29/2020   PO         75015.00002 :Postage Charges for 12-29-20               1.30
 12/30/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                             0.10
 12/30/2020   RE2        SCAN/COPY ( 32 @0.10 PER PG)                            3.20

   Total Expenses for this Matter                                            $26.33




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-5,
                                       1183, Filed
                                                Filed01/27/21,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit E Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               December
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           126 of15134
                                                                    of
                                                                    Page
                                                                       17 16 of 18
Pachulski Stang Ziehl & Jones LLP                                                         Page:    14
Rochester Drug Co-Op O.C.C.                                                               Invoice 126943
75015 - 00002                                                                             December 31, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        12/31/2020

Total Fees                                                                                            $82,260.00

Total Expenses                                                                                                26.33

Total Due on Current Invoice                                                                          $82,286.33

  Outstanding Balance from prior invoices as of        12/31/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed             Balance Due
 126534                   08/31/2020               $160,662.50             $536.59                    $32,132.50

 126535                   09/30/2020               $155,774.50             $542.38                    $31,154.90

 126624                   10/31/2020                $88,162.50              $49.87                    $17,632.50

 126669                   11/30/2020                $75,020.00              $76.67                    $15,004.00

             Total Amount Due on Current and Prior Invoices:                                         $178,210.23




       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-7,
                                      1197-5,
                                       1183, Filed
                                                Filed01/27/21,
                                                      02/03/21, Entered
                                                      04/28/21,   Entered01/27/21
                                                                          02/03/2115:16:21,
                                                                          04/28/21 13:28:09,
                                                                                   15:26:41,
                 Description:
                           Description:
                              Description:
                              Exhibit E Main
                                        - PSZJ
                                           Exhibit
                                             Document
                                               December
                                                   G, Page
                                                         , Page
                                                           Monthly,
                                                           127 of16134
                                                                    of
                                                                    Page
                                                                       17 17 of 18
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                           )
In re:                                                     )   Chapter 11
                                                           )
ROCHESTER DRUG CO-OPERATIVE, INC.,                         )   Case No. 20-20230
                                                           )
                               Debtor.                     )
                                                           )

                                 CERTIFICATE OF SERVICE

         I, Melisa DesJardien, am over the age of eighteen years, am employed by Pachulski

Stang Ziehl & Jones LLP. I am not a party to the within action; my business address is 10100

Santa Monica Blvd, 13th Floor, Los Angeles, CA 90067. I hereby certify under penalty of perjury

that on the 27th day of January, 2021, I electronically filed the EIGHTH MONTHLY FEE

STATEMENT OF PACHULSKI STANG ZIEHL & JONES LLP FOR COMPENSATION

FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES AS COUNSEL

TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR ROCHESTER

DRUG CO-OPERATIVE, INC. FOR THE PERIOD DECEMBER 1, 2020 THROUGH

DECEMBER 31, 2020 with the Clerk of the Bankruptcy Court for the Western District of New

York, using the CM/ECF system.

         I also certify that on January 27, 2021, copies of the above-referenced document were

served via First Class US Mail upon the parties set forth below.

 Kathleen D. Schmitt, Esq.                        Stephen A. Donato
 Office of the U.S. Trustee                       Bond, Schoeneck & King, PLLC
 Federal Office Building                          One Lincoln Center
 100 State Street, Room 6090                      Syracuse, NY 13202-1355
 Rochester, NY 14614

Dated: January 27, 2021                              /s/ Melisa DesJardien
                                                         Melisa DesJardien




DOCS_NY:42107.1
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc Doc1330-7,
                                1197-5,
                                 1183, Filed
                                          Filed01/27/21,
                                                02/03/21, Entered
                                                04/28/21,   Entered01/27/21
                                                                    02/03/2115:16:21,
                                                                    04/28/21 13:28:09,
                                                                             15:26:41,
           Description:
                     Description:
                        Description:
                        Exhibit E Main
                                  - PSZJ
                                     Exhibit
                                       Document
                                         December
                                             G, Page
                                                   , Page
                                                     Monthly,
                                                     128 of17134
                                                              of
                                                              Page
                                                                 17 18 of 18
                                     EXHIBIT F
                                  [Proposed Order]




DOCS_DE:232702.2 75015/002
 Case 2-20-20230-PRW, Doc 1330-7,
                              1197-6, Filed 04/28/21,
                                               02/03/21, Entered 04/28/21
                                                                   02/03/21 15:26:41,
                                                                            13:28:09,
                Description:
                      Description:
                             ExhibitExhibit
                                     F - Proposed
                                            G, PageOrder,
                                                    129 ofPage
                                                           134 1 of 3
                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF NEW YORK


 In re:                                                   Chapter 11

 ROCHESTER DRUG CO-OPERATIVE, INC.,                       Case No. 20-20230 (PRW)

                    Debtor.




                           ORDER GRANTING
         SECOND INTERIM FEE APPLICATION OF PACHULSKI STANG
   ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES RENDERED AND
       REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL TO THE
     OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF THE DEBTOR
        FOR THE PERIOD AUGUST 1, 2020 THROUGH DECEMBER 31, 2020

                 This matter is before the Court on the Second Interim Fee Application of

Pachulski Stang Ziehl & Jones LLP for Compensation for Services Rendered and

Reimbursement of Expenses Incurred as Counsel to the Official Committee of Unsecured

Creditors of the Debtor for the Period August 1, 2020 through December 31, 2020 (the “Second

Compensation Period” and the “Application”) [Doc ____], filed by Pachulski Stang Ziehl &

Jones LLP (“PSZJ”), counsel to the Committee. In the Application, PSZJ requests (a) allowance

of interim compensation for professional services performed by PSZJ for the Second

Compensation Period in the amount of $561,879.50 (b) reimbursement of its actual and

necessary expenses in the amount of $1,231.84 incurred during the Second Compensation

Period, and (c) directing the Debtor to pay PSZJ the amount of $178,210.23 for the unpaid total.

                 The Court, having considered the Application and notice of the Application

appearing adequate, and having convened a hearing on ________ ___, 2021 and being otherwise




DOCS_DE:232702.2 75015/002
 Case 2-20-20230-PRW, Doc 1330-7,
                              1197-6, Filed 04/28/21,
                                               02/03/21, Entered 04/28/21
                                                                   02/03/21 15:26:41,
                                                                            13:28:09,
                Description:
                      Description:
                             ExhibitExhibit
                                     F - Proposed
                                            G, PageOrder,
                                                    130 ofPage
                                                           134 2 of 3
duly advised in the premises, determines that the Application should be, and hereby is

GRANTED. Accordingly,

                 IT IS THEREFORE ORDERED as follows:

        1.       The Application is GRANTED in its entirety.

        2.       PSZJ’s compensation for professional services rendered during the Second

Compensation Period is allowed on an interim basis in the amount of $561,879.50.

        3.       Reimbursement of PSZJ’s expenses incurred during the Second Compensation

Period is allowed on an interim basis in the amount of $1,231.84.

        4.       The Debtor is directed to pay PSZJ the amount of $178,210.23 for the unpaid

amounts incurred during the Second Compensation Period.

        5.       The compensation and reimbursement of expenses awarded in this Order shall be

interim and subject to final approval pursuant to section 330(a)(5) of the Bankruptcy Code.

        6.       The allowance of interim compensation and reimbursement of expenses pursuant

to this Order is without prejudice to PSZJ’s right to seek additional compensation for services

performed and expenses incurred during the Second Compensation Period, which were not

processed at the time of the Application.

        7.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.


                                                  ###




DOCS_DE:232702.2 75015/002                 2
 Case 2-20-20230-PRW, Doc 1330-7,
                              1197-6, Filed 04/28/21,
                                               02/03/21, Entered 04/28/21
                                                                   02/03/21 15:26:41,
                                                                            13:28:09,
                Description:
                      Description:
                             ExhibitExhibit
                                     F - Proposed
                                            G, PageOrder,
                                                    131 ofPage
                                                           134 3 of 3
                                        EXHIBIT G

                             (Summary of Itemized Time Records)




DOCS_DE:232702.2 75015/002
 Case 2-20-20230-PRW, Doc 1330-7,
                               1197-7, Filed 04/28/21,
                                                02/03/21, Entered 04/28/21
                                                                   02/03/21 15:26:41,
                                                                            13:28:09,
           Description:Description:
                       Exhibit G - Summary
                                    Exhibit G,ofPage
                                                 Time132
                                                      Records,
                                                         of 134 Page 1 of 2
      SUMMARY OF PROFESSIONAL SERVICES RENDERED BY TIMEKEEPER
       FOR THE PERIOD OF AUGUST 1, 2020 THROUGH DECEMBER 31, 2020

                                          (Partners)

           NAME OF                 EFFECTIVE             TOTAL HOURS            FEES BILLED
       PROFESSIONAL              HOURLY RATE                  BILLED
    (in alphabetical order)       (Capped at $700       (in this application)
          PARTNERS                   per Hour)
 Ilan D. Scharf                             $700.00                  121.40       $ 84,980.00
 Richard E. Mikels                          $700.00                   84.30       $ 59,010.00
 Jason S. Pomerantz                         $700.00                  388.70       $272,090.00
                                Totals for Partners:                 594.40       $416,080.00

                                         (Of-Counsel)

          NAME OF                   EFFECTIVE            TOTAL HOURS            FEES BILLED
       PROFESSIONAL               HOURLY RATE                 BILLED
    (in alphabetical order)       (Capped at $700       (in this application)
        OF COUNSEL                     per hour)
 William L. Ramseyer                         $700.00                  17.30       $ 12,110.00
 Gail S. Greenwood                           $700.00                 165.50       $115,850.00
 Cia H. Mackle                               $675.00                   2.60       $ 1,755.00
                              Totals for Of-Counsel:                 185.40       $129,715.00

                                         (Associates)

         NAME OF                   EFFECTIVE             TOTAL HOURS            FEES BILLED
      PROFESSIONAL                HOURLY RATE                 BILLED
   (in alphabetical order)                              (in this application)
       ASSOCIATES
 Hayley R. Winograd                          $625.00                    7.00        $4,375.00
                               Totals for Associates:                   7.00        $4,375.00

                                     (Paraprofessionals)

          NAME OF                  EFFECTIVE             TOTAL HOURS            FEES BILLED
       PROFESSIONAL              HOURLY RATE                  BILLED
    (in alphabetical order)                             (in this application)
       Paraprofessionals
 La Asia S. Canty                          $425.00                     21.90       $ 9,307.50
 Melisa DesJardien                         $395.00                      2.50       $ 987.50
 Leslie A. Forrester                       $450.00                      1.30       $ 585.00
 Cheryl A. Knotts                          $395.00                      2.10       $ 829.50
                      Totals for Paraprofessionals:                    27.80       $11,709.50



DOCS_DE:232702.2 75015/002
 Case 2-20-20230-PRW, Doc 1330-7,
                               1197-7, Filed 04/28/21,
                                                02/03/21, Entered 04/28/21
                                                                   02/03/21 15:26:41,
                                                                            13:28:09,
           Description:Description:
                       Exhibit G - Summary
                                    Exhibit G,ofPage
                                                 Time133
                                                      Records,
                                                         of 134 Page 2 of 2
                                CERTIFICATE OF SERVICE

        I, La Asia S. Canty, am over the age of eighteen years, am employed by Pachulski Stang

Ziehl & Jones LLP. I am not a party to the within action; my business address is 780 Third

Avenue, 34th Floor, New York, New York 10017-2024. I hereby certify under penalty of

perjury that on the 3rd day of February, 2021, I electronically filed the Second Interim Fee

Application of Pachulski Stang Ziehl & Jones LLP for Compensation for Services Rendered

and Reimbursement of Expenses Incurred as Counsel to the Official Committee of Unsecured

Creditors of the Debtor for the Period August 1, 2020 Through December 31, 2020 with the

Clerk of the Bankruptcy Court for the Western District of New York, using the CM/ECF system.

        I also certify that on February 3, 2021, copies of the above-referenced document were

served via First Class US Mail upon the parties set forth below.

  Kathleen D. Schmitt, Esq.                                 Stephen A. Donato
  Office of the U.S. Trustee                                Bond, Schoeneck & King, PLLC
  Federal Office Building                                   One Lincoln Center
  100 State Street, Room 6090                               Syracuse, NY 13202-1355
  Rochester, NY 14614

Dated: February 3, 2021                                              /s/ La Asia S. Canty
                                                                       La Asia S. Canty




DOCS_DE:232702.2 75015/002
 Case 2-20-20230-PRW, Doc 1330-7,
                             1197-8, Filed 04/28/21,
                                              02/03/21, Entered 04/28/21
                                                                   02/03/21 15:26:41,
                                                                            13:28:09,
                  Description:
                     Description:
                               Certificate
                                  Exhibit of
                                           G,Service
                                             Page 134, Page
                                                        of 134
                                                            1 of 1
